       Case 1:18-cv-01901-EGS Document 74-14 Filed 07/19/21 Page 1 of 120




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

M.J., et al.,                                        )
                                                     )
                               Plaintiffs,           )
                                                     )
        - against -                                  )
                                                         Civ. No. 1:18-cv-1901 (EGS)
                                                     )
The District of Columbia, et al.,                    )
                                                     )
                               Defendants.           )
                                                     )

                DECLARATION OF LOUISE W. MISSILDINE IN SUPPORT OF
                   PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION

        I, Louise W. Missildine, of full age, hereby certify as follows:

    1. I am over 18 years of age and competent to testify regarding the matters described herein.

    2. I have been retained to act as an expert witness for Plaintiffs in the above-captioned

        action.

    3. Attached hereto as Exhibit A is a true and accurate copy of my July 19, 2021, Report in

        support of Plaintiffs’ Motion for Class Certification, and the appendices attached thereto

        (collectively, my “report”).

    4. My report describes the primary data and other information I considered in forming my

        opinions.

    5. My CV is attached as Appendix A to my report, and sets forth my qualifications.

    6. I have not testified as an expert witness in any federal or state court litigation within the

        last four years.

    7. I am compensated for work on my report at a rate of $150 per hour.

    8. I respectfully adopt and incorporate into this Declaration my report, which describes the

        testimony I am offering in support of Plaintiffs’ Motion for Class Certification.
Case 1:18-cv-01901-EGS Document 74-14 Filed 07/19/21 Page 2 of 120
      Case 1:18-cv-01901-EGS Document 74-14 Filed 07/19/21 Page 3 of 120




                                           EXHIBIT A

                                  Report of Louise W. Missildine

                                            July 19, 2021

                              M.J., et al. v. District of Columbia, et al.


        I have been retained by the Bazelon Center for Mental Health Law to serve as an expert

witness in the action M.J., et al. v. District of Columbia, et al. I have been asked to review the

mental health services provided to a random sample of children and youth who may meet the

class definition in this action. In order to do this work, I reviewed records from the agencies that

have served each youth, which included medical records, mental health treatment records, and

educational records. I also interviewed the youth themselves; their parents, guardians, or other

family members; and others directly involved with the youth and their family, including mental

health treatment professionals and school professionals.

        For each youth assigned to me, I was asked to assess the appropriateness, timeliness, and

adequacy of mental health services they have received through the District’s public health

system and offer an opinion about the effectiveness of those services. As part of this process, I

was asked to assess whether “intensive community-based services” (ICBS) have ever been

provided, whether each youth has needed or currently needs ICBS, and whether they are at

serious risk of institutionalization.

Overview:

        I have read the Complaint in this action, which describes ICBS as a set of services

including:

             •   Intensive care coordination (“ICC”)—an intensive form of case management in

                 which a provider convenes a “child and family team,” including the child, the


                                                   1
      Case 1:18-cv-01901-EGS Document 74-14 Filed 07/19/21 Page 4 of 120




               child’s family, service providers, and other individuals identified by the family, to

               design and supervise a plan that provides and coordinates services for children

               with mental health disabilities;

           •   Intensive behavior support services—individualized therapeutic interventions

               provided on a frequent and consistent basis that are designed to improve behavior

               and delivered to children and families in any setting where the child is naturally

               located; and

           •   Mobile crisis services—a mobile, onsite, in-person response, available at any time

               or place to a child experiencing a crisis, for the purpose of identifying, assessing,

               and stabilizing the situation and reducing any immediate risk of harm. These

               services may be delivered in the child’s home, school, or community.

Complaint, ¶ 39. This description of ICBS is consistent with my understanding of the

“wraparound” approach to mental health services for children and youth that I am familiar with

through my decades of experience working with children and families. It incorporates an

individualized service planning process via a child and family team. Under the wraparound

model, a child and family team is able to assess, adjust, and coordinate services in order to

maximize their benefits to the child, and also to assist families in meeting the demands on their

time and resources. With a coordinated team’s support, families and children are better equipped

to work with providers, and are thus more likely to receive significant benefits from the

interventions and services offered.

       The Complaint also states that, under District law, a child has a “serious emotional

disturbance” when:




                                                  2
      Case 1:18-cv-01901-EGS Document 74-14 Filed 07/19/21 Page 5 of 120




        (a) the child has a mental health condition and (b) that condition causes the child to have

        a functional impairment that—on an episodic, recurrent, or continuous basis—either

        substantially limits the child’s functioning in family, school, or community activities; or

        limits the child from achieving or maintaining one or more developmentally appropriate

        social, behavioral, cognitive, communicative, or adaptive skills.

Complaint, ¶ 14. In this report, I refer to this definition when I use the term “serious emotional

disturbance.”

        The Complaint also refers to institutionalization of youth in “psychiatric hospitals,

psychiatric and other residential treatment facilities, the District’s detention centers, and group

homes.” Complaint, ¶ 3. In this report, I refer to these settings when I discuss

institutionalization.

Background and Experience:

        I have worked with children and families for the entirety of my career. Since 2004, I

have been a consultant to the Child Welfare Policy and Practice Group (CWPPG), which is

based in Montgomery, Alabama. The work involves providing consultation to public and private

agencies seeking to improve outcomes for children in their work with the children and their

families. Many of these children experience domestic violence, substance abuse, neglect and

abuse, poverty, and developmental, educational, and mental health challenges. My work with

these agencies typically includes providing training and coaching to child and family teams

working to develop service plans for youth. I have worked with hundreds of child and family

teams over the years, to help them develop and monitor individualized plans that focus on the

strengths and needs of the child, and to ensure the child benefits from the services and supports

the team prescribes.




                                                  3
      Case 1:18-cv-01901-EGS Document 74-14 Filed 07/19/21 Page 6 of 120




       One major element of our work is conducting and training staff to conduct Quality

Service Reviews (QSRs). In our QSR practice, I model how to conduct reviews of selected

school, treatment, and other records for a child, and how to conduct interviews with family

members and professionals who work with the child and family. We score each case file based

on two protocols, one measuring effectiveness of work with families and another measuring how

well the system has functioned on behalf of the families. I have conducted QSRs in Alabama,

California, Colorado, Florida, Georgia, Illinois, Indiana, Iowa, Louisiana, Mississippi, New

Jersey, New York, Oklahoma, Pennsylvania, Tennessee, Utah, Virginia, the District of

Columbia, Wisconsin, and Wyoming. I am currently consulting with New Mexico on the child

and family team process associated with the wraparound model, and how to monitor the

effectiveness of this process through QSRs.

       I graduated with a B.S. from Auburn University and an M.S. in Education from Troy

University in Montgomery, Alabama. I started my career teaching elementary school, and then

working for the Alabama Department of Human Resources as a child development consultant.

After obtaining another M.S., in Social Work, from the University of Texas at Arlington, I

worked at the Dallas County child welfare office, the Mobile, Alabama County Department of

Human Resources, and as a private contractor in Denton County, Texas. After that, I conducted

the Alabama Child Welfare Training for six years, operated by the Alabama Department of

Human Resources, which consisted of a 3,000-page curriculum and four weeks of training

provided to all county directors, supervisors, and staff. I also worked with the Child Welfare

Institute to tailor a foster parent preparation and selection training that mirrored the Alabama

Child Welfare Training. After that, I worked at the Lee County, Alabama, Department of

Human Resources as a child welfare administrator, leading the county through the process of




                                                 4
      Case 1:18-cv-01901-EGS Document 74-14 Filed 07/19/21 Page 7 of 120




reform to develop a “system of care,” in which all agencies working with a child and family

work together to ensure that services provided for the youth’s benefit are consistent and

effective. At this time, I also served as co-chair of the Lee County Multi-Disciplinary Team,

which coordinated services for children and families receiving services through multiple county

agencies. I also served on several policy development and review groups at the state level.

       My CV is attached to this report as Appendix A.

Methodology:

       I was retained by the Bazelon Center on behalf of Plaintiffs in February 2020, to be part

of a team of experts in this litigation. I joined the team after several other experts had designed

the client review process and the review protocols to be used. These protocols served as a guide

for what information the experts were trying to elicit through our record reviews and interviews,

in order to answer questions about the child’s service needs and risk of institutionalization. The

protocols were helpful in providing the experts with a consistent set of questions to ask for all the

people we would be interviewing.

       I was assigned a sample of seven youth to review. For each youth, I received a variety of

available records, including medical records, school records, and records from their treatment

providers. I reviewed each set of records to learn as much as possible about each youth, so that I

could obtain a comprehensive understanding of each youth’s life and experiences. I tried to

assess the adequacy of services the records indicated were provided, whether the services

matched each youth’s needs, whether the services were sufficient in intensity and duration so

that the youth would benefit from them, and whether additional services, including ICBS, were

needed. A list of the documents I reviewed is attached as Appendix B to my report.




                                                 5
       Case 1:18-cv-01901-EGS Document 74-14 Filed 07/19/21 Page 8 of 120




        After reviewing records for each youth, I attempted to interview the youth and their

parent, guardian, or caretaker. I asked questions about the services the youth actually received,

whether the services were successful or unsuccessful, and what services each family wishes they

could have received. These interviews helped me understand how each youth and their family

perceived the services they received. I also tried to speak with professionals who had served

each youth, including clinicians, social workers, case workers, teachers, or other advocates for

each youth. These interviews helped inform my opinions about what services each youth

needed, what services were provided, and whether each youth needed or needs ICBS and is at

serious risk of institutionalization. All of my interviews were conducted via phone calls or

videoconferencing due to the COVID pandemic.

        I performed the seven case reviews during the first half of 2021. Before beginning the

case reviews, I carefully reviewed the expert protocols and made sure that I understood all

aspects of the review. These protocols ensured accuracy and consistency among the expert

reviews and case assessments. During the reviews, I and the other experts met about every three

weeks to present cases to each other and ask questions of one another. This process helped me

think through each case and resulted in deeper analysis and exploration of each case.

        I have billed Plaintiffs at the rate of $150 per hour for my review work. If I am asked to

testify, my rate is $200 per hour.

Youth Reviewed:

E.F.

        E.F. is a 17-year-old Black young woman who just graduated from high school in the

District of Columbia (the District). She has a number of significant strengths, but also has some

very serious areas of risk in her life. E.F. is intelligent, is skilled at reading with understanding




                                                   6
      Case 1:18-cv-01901-EGS Document 74-14 Filed 07/19/21 Page 9 of 120




and applying what she reads, and enjoys keeping a journal. She is able to effectively

communicate her feelings and experiences. She enjoys making art. Many of her challenges stem

from being bullied. E.F. struggles greatly with maintaining a positive self-image and feeling

worthwhile. She lacks confidence and her self-esteem is quite low, which continues to put her at

risk for depression. E.F. is more stable when she takes her medications, but she has a history of

stopping her medication regimen. According to the records, that is when she struggles the most.

She will need effective supports as she transitions to life beyond high school.

       E.F. has been diagnosed with major depressive disorder, which has been classified as

recurrent and unspecified, and has manifested as either severe or moderate over the years. The

records indicate that E.F. has a history of depression with psychotic features since age six, but

she was not diagnosed until age 13 after two hospital visits and one admission into acute

psychiatric care. She has also been diagnosed with post-traumatic stress disorder (PTSD),

attention-deficit hyperactivity disorder (ADHD), and mild cannabis use disorder. She smokes

marijuana as a coping mechanism. There is a family history of bipolar disorder on the mother’s

side of the family, with both her mother and brother having received that diagnosis. E.F. has

been prescribed Celexa, Aripiprazole, Abilify, Risperdal, Bupropion, Vyvanse, Zoloft, and

Melatonin. Since the age of 13, E.F. has had extensive exposure to the District’s mental health

treatment system and has received a number of evaluations, hospitalizations, and medication

adjustments. The records do not indicate that E.F. has any medical diagnoses, although she is

obese. She has been enrolled in the District’s Medicaid program.

       I have reviewed more than 190 documents relating to E.F., from the District of Columbia

Public Schools (DCPS) and public charter schools she has attended; the Hillcrest Children &

Family Center and Community Connections, two District behavioral health services providers;




                                                 7
     Case 1:18-cv-01901-EGS Document 74-14 Filed 07/19/21 Page 10 of 120




and the Psychiatric Institute of Washington (PIW), where she has been hospitalized. I

interviewed E.F., as well as her former therapist through Hillcrest. I was unable to speak with

E.F.’s mother because she declined to participate in an interview.

Background

       E.F. has experienced significant loss with respect to her close family members. She has

an older brother who is 21 years old and has been diagnosed with bipolar disorder. She is close

with her brother and confides in him, although he now lives in another state. Her brother moved

out of the family home in 2017 because he came out as gay, and their mother could not accept

that he is gay. This was a deep loss for E.F. From what I can tell, E.F.’s father does not live

with the family. Her relationship with him is intermittent. E.F.’s maternal grandmother, who

was diagnosed with schizophrenia and bipolar disorder, recently passed away. This was a

traumatic loss for E.F, as they had a very close relationship. She would often spend the weekend

with her grandmother, and the two would go to church together.

       E.F.’s mother maintains a good deal of distance from E.F. in their daily lives and they

have a strained relationship. E.F. has stated to a mental health provider that her relationship with

her mother became tumultuous once she started the ninth grade. As their relationship

deteriorated, her mother separated herself by moving to the basement of their home and

frequently locking her door, while E.F. lived upstairs. Her mother also works long hours. E.F.’s

former therapist at Hillcrest reported to me that although E.F.’s mother provided her with a nice

room and belongings, like clothing and shoes, she had the sense that E.F.’s mother did not like

living with and caring for her. E.F.’s therapist said that E.F.’s mother is very strict and that E.F.

would sometimes run away from home. After one of E.F.’s stays at a psychiatric hospital, E.F.




                                                  8
     Case 1:18-cv-01901-EGS Document 74-14 Filed 07/19/21 Page 11 of 120




told her therapist that she did not want to leave the hospital because people were nice to her

there. E.F.’s therapist confirmed that E.F.’s mother has her own set of mental health diagnoses.

        E.F.’s mother has exhibited a pattern of becoming frustrated with E.F.’s service providers

and ending their service. E.F.’s mother repeatedly attempted to have her placed in a residential

center or group home, and she would get frustrated when service providers advised against this.

E.F.’s mother’s termination of services often led to a deterioration of E.F.’s conditions and

symptoms, at which point her mother would reach out to E.F.’s services providers in a panic and

ask for treatment to resume.

        More recent records suggest that E.F.’s trauma stems in part from her history of physical

abuse, neglect, and sexual abuse. The records I reviewed indicate that, in 2005, the Child and

Family Services Agency (CFSA) substantiated allegations of abuse pertaining to E.F.’s mother.

Between September 2019 and January 2020, the CFSA hotline received five reports regarding

the family. The records also contain substantiated allegations of neglect against E.F.’s mother

and father. In addition, E.F. has reported to a mental health provider that she was sexually

abused by her mother’s boyfriend in 2018. Her mother’s boyfriend continued to be present in

the home, even though E.F.’s mother told a “Community Support” worker who worked with E.F.

that she did not allow him in the home when E.F. was there, and that she only “used him to help

pay the bills.”

        E.F. has experienced symptoms of depression, such as isolating from others, sadness,

trouble sleeping, anxiety, guilt, hopelessness, mood swings, and loss of interest in activities she

once enjoyed. She has also experienced auditory hallucinations that reinforce paranoid thoughts

and command her to harm herself. The records indicate that E.F. has a history of cutting herself

on her face and hands.




                                                 9
      Case 1:18-cv-01901-EGS Document 74-14 Filed 07/19/21 Page 12 of 120




        E.F. first received outpatient mental health services through Life Enhancement Services,

a District behavioral service provider, in 2017. Shortly after that, she enrolled with Hillcrest for

mental health services. This change occurred after an incident where E.F. made a suicidal

gesture mimicking stabbing her wrists and her mother called the Child and Adolescent Mobile

Psychiatric Service (ChAMPS) team. The ChAMPS team took E.F. to Children’s National

Hospital, but she was not admitted. There is no indication in the record of whether the ChAMPS

team tried to de-escalate the situation at E.F.’s home. Children’s National Hospital referred E.F.

to Hillcrest.

        At Hillcrest, E.F. received two significant evaluations: a mental status evaluation in 2017

and a psychological evaluation in 2018. These resulted in her first diagnosis of major depressive

disorder. She received services from a Community Support worker, although the records do not

state whether these were Community-Based Intervention (CBI) services. The records indicate

that E.F. received services from at least three different Hillcrest Community Support workers

between 2017 and 2018. E.F. also received individual therapy in the home once per week for

about a year. Her therapist said that she would pick up E.F. at school once a week and go home

with her for their therapy sessions.

        In May 2018, E.F. was taken to Children’s National Hospital for a major depressive

episode. The records from this visit and from a follow up appointment indicate that E.F.’s

mental health services had lapsed for about two months and that she was non-compliant with her

medications due to being tired. However, once she began taking her medications again, she

reported a reduction in her symptoms and in her desire to self-harm. Children’s National

Hospital recommended that E.F. be connected to a psychiatrist and a therapist. The records from




                                                 10
     Case 1:18-cv-01901-EGS Document 74-14 Filed 07/19/21 Page 13 of 120




Hillcrest indicate that E.F. resumed services from a new Community Support worker for about

one month in August 2018.

       According to the records I reviewed, E.F. stopped receiving services from Hillcrest at the

end of August 2018. As her therapist conveyed to me, this happened after E.F.’s mother

attempted to have E.F. placed in a residential treatment center or group home. When a CFSA

case worker told E.F.’s mother that she would have to obtain E.F.’s consent to go into a group

home, E.F.’s mother became frustrated that her desire to have E.F. placed outside of the home

was not realized. It was around this time that E.F.’s mother discontinued E.F.’s services at

Hillcrest. The records indicate that, in November 2018, after E.F. stopped participating in

Hillcrest’s program, E.F. briefly enrolled for services at Outreach Solutions, Inc., another District

service provider. The records state that she was supposed to receive CBI services through

Outreach Solutions, but these services appeared to only last for about one month.

       In November 2018, E.F. was hospitalized at Children’s National Hospital for nearly one

month. One day after she was discharged from Children’s National Hospital, she was admitted

to PIW for approximately three weeks because she was experiencing suicidal ideation and

hearing commands from male and female voices. At this point, the records indicate that her

mother inquired about residential treatment options for E.F.

       In December 2018, E.F. started receiving services through Community Connections. By

this time, E.F. had reportedly been hospitalized on six occasions. The records state that, in

January 2019, E.F. was “stepped down” from the CBI services she had been receiving through

Outreach Solutions because of her switch to Community Connections. According to the records,

although E.F. was assigned CBI workers at Community Connections, she was never actually

authorized for CBI services and “thus technically [was] a Community Support case.”




                                                 11
     Case 1:18-cv-01901-EGS Document 74-14 Filed 07/19/21 Page 14 of 120




Throughout 2019, it appears from the records that E.F. received these services from at least three

different Community Support workers. In 2020, E.F. began working consistently with the same

Community Support worker, which continued in 2021. The records also indicate that E.F.

received trauma-focused cognitive behavioral therapy (CBT) services from March through July

2019, but that “engagement was sporadic and the model was not completed.” E.F. also received

individual therapy services through Community Connections, and met periodically with a

psychiatrist.

        In September 2019, E.F. was hospitalized at PIW for approximately one month because

she was experiencing an escalation of symptoms and displaying physical aggression toward

others. When PIW tried to discharge E.F., her mother refused to take her home. This resulted in

CFSA removing E.F. from her mother’s care and placing E.F. in a foster home. After spending

two weeks in one foster home, E.F. switched to a second foster home. Around this time, E.F.’s

emotional well-being was declining. She was attacked at a metro station by a group of people

who sprayed her with mace, and she was taken to the emergency room.

        In December 2019, E.F. was hospitalized again at PIW for expressing suicidal thoughts.

When E.F. was admitted, her school social worker told her Community Support worker that he

was concerned about E.F. in the community and that inpatient psychiatric care might be the best

place for her. He sent a letter to E.F.’s CFSA social worker requesting that E.F. be involuntarily

admitted to a psychiatric facility. In January 2020, E.F. was hospitalized again at PIW for about

three weeks. At this time, E.F. received a psychiatric evaluation pursuant to a court order. The

evaluator noted the following: “[E.F.’s] prognosis for stabilizing in the community is poor.

There are concerns about her history of deteriorations and need for frequent psychiatric hospital

admissions. She was not compliant with her therapy and medications for months prior to her




                                                12
     Case 1:18-cv-01901-EGS Document 74-14 Filed 07/19/21 Page 15 of 120




most recent PIW admissions. As reported by [], her social worker at Eastern High School over

the last two years, she has not even made modest gains despite her history of

hospitalizations…As a result, it is recommended she now be referred for a psychiatric residential

treatment facility (PRTF) for 6-8 months.” Based on the records I have reviewed, I did not see

any indication that E.F. was admitted to a PRTF.

       After being released from PIW at the end of January 2020, she was placed in a supervised

group home called Caitlin’s Place, which is a congregate care facility for girls age 16 to 21 who

are referred by CFSA. She had unsupervised visits with her mother while at Caitlin’s Place.

       As is evident, E.F. has been hospitalized in a psychiatric hospital numerous times. Other

than one mention of her mother calling the ChAMPS mobile crisis team in 2017, it was not noted

in the records whether community-based mobile crisis services were engaged during any of these

incidents leading to hospitalization. The records repeatedly indicate that E.F. did not take her

medications as prescribed. The records suggested that E.F.’s hospitalizations have been related

to lapses in medication regimens, suicidal thoughts, physical aggression toward others, and re-

traumatization by her mother allowing her boyfriend back into the home.

       In April 2020, E.F.’s mother said that she wanted to reunite with E.F. and have her move

back home, although this did not happen. E.F. appeared to be doing well in May 2020, as she

was taking her medications and had had no recent psychotic or depressive episodes. However,

by June 2020 she was off her medications, displayed symptoms of irritability and depression, and

was missing appointments with her Community Support worker. For several months, there was

a problem with the group home having E.F.’s mother’s consent to administer medications, which

led to a delay in getting E.F.’s medications refilled. Her Community Support worker scheduled a

mental health team meeting for August 2020, with E.F.’s CFSA social worker and her




                                                13
     Case 1:18-cv-01901-EGS Document 74-14 Filed 07/19/21 Page 16 of 120




psychiatrist. The records indicate that E.F. was not interested in participating in the meeting, and

it is unclear what, if anything, resulted from the meeting. E.F. expressed disinterest in working

with her psychiatrist because he would bring up painful subjects, such as her history of self-

harm. It appears that E.F.’s community support services with a CBI worker were extended for

90 days around this time.

       In September 2020, E.F. went home with her mother for a weekend. Her mother was

concerned about whether E.F. was taking her medications. When E.F. returned to the group

home, several girls attempted to fight with her, and she left to go back to her mother’s home.

She and her mother tried to call her CFSA social worker, but could not reach her. E.F.’s

Community Support worker also tried to reach the CFSA social worker, but was unable to do so.

E.F. told me that she does not often see her CFSA social worker.

       Around this time, in fall 2020, E.F. was experiencing worsening symptoms of agitation,

racing thoughts, and insomnia. She had a brief visit to Children’s National Hospital because of

her anxiety. E.F.’s psychiatrist made a referral for family therapy, but I did not see any

indication in the records that this ever happened. Eventually, E.F.’s Community Support worker

and her CFSA social worker started making plans to close her CFSA case. There was a

transition meeting in November 2020 to discuss E.F. returning home. In addition to her CFSA

social worker and Community Support worker, E.F.’s school social worker attended this

meeting. The records indicate that the plan was for E.F. to receive CBI services three to four

times per week to improve her academic performance in anticipation of graduation. Although

she did start to do better in school, E.F. continued to experience problems with her mental health

treatment throughout the beginning of 2021. When E.F.’s Community Support worker raised the

prospect of terminating her CBI services, E.F.’s mother said she no longer wanted to take part in




                                                14
     Case 1:18-cv-01901-EGS Document 74-14 Filed 07/19/21 Page 17 of 120




E.F.’s treatment planning. The records indicate that E.F. was at risk of discharge from

Community Connections due to lack of engagement in February 2021. There is also evidence in

the record that in March 2021, E.F.’s Community Support worker coordinated with her CFSA

case worker for a referral for trauma-focused cognitive behavioral therapy (TF-CBT), but it is

not clear whether E.F. ever received this therapy.

       When I spoke with E.F. in June 2021, she told me that she still resides at the group home,

and also spends some nights at a friend’s house. The Community Connections records that I

reviewed state that CFSA might be planning on closing E.F.’ case when she turns 18 in July

2021. It is possible that E.F. is still enrolled with Community Connections, as the most recent

records that I have are dated March 2021. However, E.F. told me that she is not currently taking

any medications, and did not mention that she is currently receiving any mental health services.

       E.F. recently graduated from Eastern High School. E.F. told me that she has a job taking

care of children. When E.F. was in the fourth grade, at Friendship Public Charter School, she

started received special education services under the disability classification of “specific learning

disability.” She received behavior support services and specialized instruction in a smaller

classroom setting outside of the general classroom. She also received accommodations for math

and reading. She had many suspensions from school, most of which were in response to fights

that she would start with her peers. Records from the eleventh grade indicate that E.F. was

failing most of her classes and had more than 50 absences that school year. Even when she

would go to school, she would often not report to the classroom for instruction and would spend

her days in the school’s common area. E.F.’s individualized education program (IEP) disability

classification was changed to “emotional disturbance” during the tenth grade because of the




                                                 15
     Case 1:18-cv-01901-EGS Document 74-14 Filed 07/19/21 Page 18 of 120




behaviors she exhibited at school. Her IEP stated that she enjoys the fields of interior decorating

and art, and that she exhibits leadership qualities.

       E.F. also has a history of involvement with law enforcement. In 2018, E.F. was charged

with assault after attempting to hit a teacher who she alleged was restraining her. As an

alternative to incarceration, E.F. participated in and completed the District’s Alternatives to the

Court Experience (ACE) Diversion Program. In September 2019, E.F. was involved in a

physical altercation at school with another student. When a security guard attempted to break up

the altercation, E.F. punched the guard in the face. Police arrived and arrested E.F. However,

she was not charged with a crime.

       According to the records, one of E.F.’s biggest challenges is with interactions with

family, peers, and mental health and school professionals in her life. She struggles with

socializing and maintaining interpersonal relationships. She has stated to providers that she has

no friends and feels sad when she sees other people interacting with friends. She also becomes

angry very easily, which leads to aggressive behaviors toward others. E.F. has experienced a

great deal of bullying at school due to her body type. Hillcrest records from 2018 indicate that

E.F. needed mentorship and that it should continue beyond high school. The records also

indicate that her Community Support worker introduced an opportunity for E.F. to participate in

Girl Scouts. However, I did not see any indication in the records that either of these things

actually happened, and her therapist did not think that they happened.

Findings

           •   I believe that E.F. has a serious emotional disturbance. She has been diagnosed

               with major depressive disorder and the symptoms that she experiences have a

               profound impact on her life. She also experiences trauma from past physical




                                                  16
Case 1:18-cv-01901-EGS Document 74-14 Filed 07/19/21 Page 19 of 120




        abuse and neglect, and a past sexual assault. E.F.’s depression and trauma have

        substantially impaired her mental health and have resulted in significant

        emotional and behavioral challenges. She has been hospitalized on numerous

        occasions during times of mental health crisis. She has an extensive history of

        suicidal ideation and self-harm, and she struggles immensely with body image

        and self-esteem. Her mother once reported that E.F. thinks of suicide daily and

        had developed a plan to slit her wrists with a knife. She also has a history of

        experiencing auditory hallucinations which command her to hurt herself and make

        it difficult to sleep. E.F. has engaged in fighting at school, and she struggles to

        maintain positive interpersonal relationships with her peers, family, and teachers.

        E.F.’s former Hillcrest therapist thinks that she tries to end uncomfortable

        situations with aggression or violence. Overall, E.F.’s depression makes it

        difficult for her to cope with a lot of people or distractions.

    •   I do not think that E.F. has received effective outpatient services. The records

        indicate that E.F. has had four different mental health providers since 2017. She

        received the most sustained services from Hillcrest and Community Connections,

        but has worked with a large number of different clinical and non-clinical workers

        from those providers. E.F.’s mother has been a significant impediment to the

        effective delivery of her mental health services. Her mother had a tendency to get

        upset with providers when they did not abide by her wishes to place E.F. in foster

        care, and would often respond by terminating services. However, E.F.’s

        depression and mental health symptoms would eventually regress to such a point

        that her mother would call their mental health service providers in a panic and




                                          17
Case 1:18-cv-01901-EGS Document 74-14 Filed 07/19/21 Page 20 of 120




        request that services start again. Her therapist told me that E.F.’s mother would

        scream profanities at her and others because they would not help place E.F. in

        foster care.

    •   E.F. clearly needed ICBS, and it was not provided. Considerable effort was made

        by the Community Connections Community Support worker to team with E.F.’s

        CFSA social worker and her school social worker. A meeting was scheduled with

        E.F. and these people, but this attempt to coordinate fell apart when one of the

        parties failed to attend. There were certainly professionals invested in E.F.’s

        treatment who could have formed an effective child and family team with E.F.,

        her mother, and other family members, but there was insufficient organization and

        follow through. A coordinated child and family team would very likely have

        identified the mother’s passive (and active) resistance to seeking help for her

        daughter, as well as the mother’s goal of having her daughter placed out of the

        home. Even though E.F.’s brother had moved away, he could have made an

        important positive contribution as a member of E.F.’s child and family team.

        Having the support of a child and family team could have allowed E.F. to remain

        in her natural home, in the home of relatives, or could have shortened the duration

        of her placement in the group home. ICBS, including intensive care coordination

        and a child and family team, could have continued to support E.F. and her mother

        during a foster care placement to resolve issues in the family home, and could

        have hastened their reunification.

        Finally, although E.F. has received some helpful services, including one-on-one

        therapy in the home and the community with her Hillcrest therapist, and




                                         18
Case 1:18-cv-01901-EGS Document 74-14 Filed 07/19/21 Page 21 of 120




        community support services from Community Connections, she would have

        benefited from more intensive behavior support services. These services could

        have included mentoring and skill-building supports, and ideally would have been

        provided by the same support worker over a sustained period of time. Given

        E.F.’s struggles with socializing and maintaining interpersonal relationships with

        peers and adults in her life, a consistent case worker able to provide mentorship

        and behavior modeling could have had a profound positive impact on E.F. during

        her transition out of high school.

    •   In my opinion, E.F. presently needs ICBS. She has now graduated from high

        school and is about to turn 18. She has not yet been released from CFSA custody,

        but it is possible that will happen in summer 2021. Moreover, it is not clear

        whether she is currently receiving any mental health services. E.F. told me that

        she is no longer taking her medications because she does not need them. A child

        and family team would provide a critical support system for E.F. Given the lack

        of service coordination evident in the records I reviewed, and E.F.’s continuing

        need for mental health services, E.F. would presently benefit from being part of a

        child and family team. A child and family team could develop a plan of

        complementary services, oversee the implementation of that plan and monitor

        E.F.’s progress, and address E.F.’s mental health needs as she embarks on life

        after high school. E.F. has been inconsistent with taking her medications and, at

        times, has not been engaged with her mental health services. A child and family

        team would give E.F. the support and reliability of services that she needs.




                                         19
Case 1:18-cv-01901-EGS Document 74-14 Filed 07/19/21 Page 22 of 120




        From what I can ascertain, E.F. has not received any meaningful services related

        to transition planning, such as guidance on identifying appropriate vocational

        interests, planning for employment, and living independently. E.F. would also

        benefit greatly from a mentorship program. A mentorship program was

        recommended back in 2018, but there is no indication that anyone followed

        through with arranging for this support.

    •   E.F.’s failure to receive ICBS has resulted in repeated psychiatric hospitalizations,

        and puts her at serious risk of re-institutionalization. E.F. has a long history of

        placement outside of her natural home. She has been hospitalized at the two

        psychiatric residential treatment centers for youth in the District, Children’s

        National Hospital and PIW, numerous times, including at least five times in the

        last two years. While some of her hospitalizations were short in duration, others

        lasted for weeks. In 2020, it was recommended that E.F. be placed at a PRFT,

        although I did not see evidence of that happening. E.F.’s extensive history of

        institutionalization places her at risk of further psychiatric institutional placement.

        In addition, her family has a lengthy history of CFSA involvement, which

        eventually resulted in E.F.’s removal from her mother’s home and placement

        under CFSA custody in a group home for similar-aged young girls. She has also

        had at least two encounters with police and/or the juvenile delinquency system.

        E.F. is not currently taking her medications, and it is not clear whether she is

        receiving any mental health services. Moreover, E.F.’s mother has recently

        started to distance herself from E.F.’s treatment. E.F. does not have a robust

        support system in her life, especially now that she has graduated from high school




                                          20
       Case 1:18-cv-01901-EGS Document 74-14 Filed 07/19/21 Page 23 of 120




               and may be moving out of her group home this year. All of these factors place

               E.F. at serious risk of institutionalization.

A.W.

        A.W. is a 19-year-old Black young woman who resides with her maternal grandmother in

the District. She was traumatized at a very young age when an adult living in her home sexually

assaulted her. Her mother did not believe her when A.W. told her about the assault, which

further traumatized her. A.W. was able to live with her grandmother after that, which has been

beneficial for her. Her grandmother has provided protection and guidance, and has been a strong

advocate for her. But A.W. has a hard time trusting people, and that makes it difficult for her to

engage in many activities of daily life. She is fortunate to have a loving grandmother, and a

therapist who has remained with her consistently for a few years.

        A.W. is introspective, friendly, artistic, and musical. She has many creative interests,

including drawing, playing drums, dancing, creating collages, and decorating. She has described

herself as funny, and good at dancing, writing, and helping people. She is a reliable, hard-

working young woman, who is very invested in her own health. She graduated from high school

in 2020 and was briefly enrolled in college, but had to take a break because of her medical

issues. She has recently been trying to enroll in a different college. I believe that, with the right

supports, A.W. could succeed and start working in a field oriented to helping others. But she is

not currently receiving all of the services and supports she needs to be able to thrive.

        I was provided with approximately 160 different documents relating to A.W., including

records from the DCPS schools she attended, Hillcrest, and Health Care Services for Children

with Special Needs (HSCSN), her Managed Care Organization under the District’s Medicaid




                                                  21
     Case 1:18-cv-01901-EGS Document 74-14 Filed 07/19/21 Page 24 of 120




program. To write this summary, I interviewed A.W. once, and I interviewed her grandmother

twice.

Background

         A.W. is currently diagnosed with PTSD and major depressive disorder. She was first

diagnosed with PTSD at age 15 by First Home Care, another behavioral health services provider

that no longer works in the District, with a secondary diagnosis of depression. In 2018, she

received a more thorough evaluation from Hillcrest, which stated that A.W. was experiencing the

following symptoms of PTSD: nightmares, insomnia, anxiety attacks, chronic constipation,

migraines, isolation, being distrustful of others, loneliness, low self-esteem, anhedonia (the

inability to experience pleasure), self-injurious behaviors, crying spells, and poor energy levels.

She has a history of suicidality, but it is noted in the records that she has denied making any

attempts or having any active suicidal ideations since living with her grandmother. The Hillcrest

evaluation confirmed A.W.’s PTSD diagnosis, and also diagnosed her with major depressive

disorder. She has been prescribed Trazodone and Zoloft for depression, and Melatonin for

insomnia. She has complained that these medications do not help her. The records indicate that

her current therapist is trying to help her find a new psychiatrist for purposes of prescribing

different medication. She has been enrolled in the District’s Medicaid program.

         A.W. also has many complicated health issues and conditions, including asthma, sleep

apnea, and a problem with fluid drainage behind her eyes. She experiences chronic migraines

and chronic constipation, which her mental health provider has identified as likely related to the

abuse she experienced as an adolescent. She has been prescribed a number of medications for

her medical conditions. She uses a CPAP machine for sleep apnea, a nebulizer, and a humidifier,

and sees many specialty doctors. She had a deviated septum for which she received surgery in




                                                 22
     Case 1:18-cv-01901-EGS Document 74-14 Filed 07/19/21 Page 25 of 120




2018. She has also had three spinal taps. Some of those procedures limited her ability to walk,

which was part of the reason she stopped attending college. After a recent procedure, she is now

able to walk upright without a cane. Over the years, A.W. has missed a great deal of school

because of her medical issues.

       A.W. lived with her maternal grandmother from when she was an infant through the age

of five because her mother was not able to care for her. A.W.’s records indicate that her mother

has experienced suicidal ideation during much of her life. A.W. went to live with her mother at

age five. Her mother worked at night. A.W. was sexually abused by her mother’s boyfriend for

two years, starting at age 12. When she told her mother about what was happening, her mother

did not believe her and continued her relationship with the man. The records state that A.W.’s

mother might have been married to the man who allegedly abused A.W. A.W. was eventually

removed from her mother’s care by CFSA at age 13 and placed with her grandmother.

Currently, her mother has supervised visitation once a week. A.W. has reported that she loves

her mother, but does not feel safe with her or trust her. She has two older brothers in their

thirties, who both currently live outside of her grandmother’s home, although one did live at

home until recently.

       In general, A.W. is unable to function in situations that become tense or stressful. This

was particularly true at school, and she has missed months of school. Her therapist has said that

the abuse she has suffered made it difficult for her to attend school and concentrate on her

studies. Her grandmother said that A.W. gets upset very easily, and that she cannot cope with a

lot of people around or a lot of activity going on. At home, her grandmother tries to keep things

as still and quiet as possible for A.W. A.W. has experienced great difficulty sleeping.




                                                23
     Case 1:18-cv-01901-EGS Document 74-14 Filed 07/19/21 Page 26 of 120




       Based on A.W.’s records and my interviews with A.W. and her grandmother, A.W. first

started receiving mental health services from First Home Care in December 2014. These

services started shortly after she went to live with her grandmother, after the allegations of sexual

abuse were made. A psychological evaluation from 2016 indicates that A.W. received CBI

services and therapy services from First Home Care, although I do not have the actual treatment

records. The records indicate that A.W. saw a psychiatrist through First Home Care on two to

four occasions, for medication management. Around the time when A.W. started services with

First Home Care, she was referred to Children’s National Hospital for evaluation and inpatient

psychiatric treatment. However, after her initial evaluation, Children’s National Hospital

determined that she did not require inpatient care. A.W. also received therapy for a few months

at Mary’s Center, another District behavioral health service provider, as well as support for two

years through the District’s Consortium for Child Welfare, but I have not reviewed records

documenting what services she received from these providers.

       In 2018, A.W. began receiving mental health services through Hillcrest. She enrolled

with Hillcrest because the family wanted home-based treatment. The treatment that was ordered

was TF-CBT, which included visits from a Community Support worker once a week for six

months, and medication management visits with a psychiatrist once a month for six months. She

also saw a therapist through Hillcrest. A.W. still sees that therapist virtually, two times each

week, although the therapist no longer works at Hillcrest. A.W. and her grandmother both spoke

very highly of A.W.’s therapist. Benefits from the therapy have evolved slowly over time.

Although it took A.W. a long time to trust her therapist, they now have a trusting relationship.

She has learned skills for coping with things that bother her. In early 2019, A.W. received CBI




                                                 24
     Case 1:18-cv-01901-EGS Document 74-14 Filed 07/19/21 Page 27 of 120




services from a Hillcrest Community Support worker for approximately four weeks. The

Hillcrest records that we have only go through March 2019.

       A.W. experienced a number of difficulties in school stemming from her mental health

and medical conditions, most notably frequent and recurring absences. Although I do not have

educational records from A.W.’s elementary schools, the records indicate that she attended

Elkridge Elementary School in Maryland and Tubman Elementary School in the District. She

started at Kramer Middle School in seventh grade, and transferred to Lincoln Middle School at

the Columbia Heights Education Campus for the rest of seventh grade and eighth grade. In

December 2015, A.W. had accommodations approved under a 504 Plan, which authorized

school-based therapy sessions with a social worker for 30 minutes per week. Around this time,

A.W.’s grandmother tried to establish home schooling for A.W. Because of this, the 504 plan

was never implemented. In May 2016, when A.W. was in the eighth grade, she received a

comprehensive psychological educational evaluation. It was determined that she qualified for

special education services under the category of “emotional disturbance,” based on her

symptoms of PTSD. It was also determined that her Full Scale IQ score was 72. For all four

years of high school, A.W. attended Paul Public Charter School in the District. A.W. graduated

from high school in 2020. She was briefly enrolled at American University in the District, but

had to disenroll due to health challenges. When I spoke with A.W. in May 2021, she was

attempting to enroll at the University of the District of Columbia for the 2021-2022 school year.

Findings

           •   I believe that A.W. has a serious emotional disturbance. She has been diagnosed

               with PTSD and major depressive disorder, and she has experienced major trauma

               in the form of sexual abuse. She experiences severe symptoms as a result of her




                                               25
Case 1:18-cv-01901-EGS Document 74-14 Filed 07/19/21 Page 28 of 120




        PTSD, including nightmares, insomnia, and anxiety attacks, which profoundly

        impacted her functioning in school, and currently limit her ability to function in

        daily life and concentrate on her studies.

    •   In my view, some aspects of A.W.’s outpatient mental health services have been

        effective. Both A.W. and her grandmother report having an excellent relationship

        with her current therapist. From my discussions with A.W. and her grandmother,

        it seems that she has learned how to better cope with stressful situations through

        her work with her therapist. A.W. was able to graduate from high school, which

        is a significant accomplishment given her history of trauma. Prior to her

        placement with her therapist, the records indicate that A.W. transitioned among

        several different service providers. Although she did receive community-based

        intervention and therapy from First Home Care in 2014 and 2015, I do not have

        those treatment records to assess their effectiveness.

    •   Although A.W. is currently receiving consistent individualized therapy twice a

        week, A.W. is not and has never been part of a child and family team that guides

        her mental health treatment and services. She would benefit greatly from such a

        wraparound approach, to address both her mental health needs and her transition-

        related needs. According to A.W., she wants a career where she can help people,

        especially children, and her plan is to go to college to become a social worker.

        However, she is struggling to manage college, both physically and emotionally,

        and needs help planning her goals for higher education and work. A team

        consisting of her family, service providers, and other supports would help her




                                         26
Case 1:18-cv-01901-EGS Document 74-14 Filed 07/19/21 Page 29 of 120




        manage her significant mental health needs and be able to function better as she

        transitions to adulthood.

    •   In my opinion, A.W. has needed and continues to need ICBS along with other

        community-based services to improve her mental health conditions. A.W.’s

        complex situation following her sexual abuse was a clarion call for her providers

        to provide ICBS, including ICC to convene and facilitate a child and family team.

        With at least four major medical conditions beginning in early childhood and

        three medical hospitalizations to address those conditions, trauma issues related to

        sexual abuse by her mother’s boyfriend and her mother’s failure to believe her

        allegations, and the removal from her mother’s care to the custody of and

        placement with her grandmother, this child very much needed ICBS. Without a

        team or a service coordinator, the grandmother took on that role, which was

        difficult for her and added stress to A.W. and their daily lives. For example,

        when A.W. was in danger of not continuing from one grade in school to the next

        because of excessive absences resulting from attending medical appointments, her

        grandmother was the person who made appointments with medical staff and

        support staff and gathered documents and letters from these professionals to

        support A.W.’s need for special accommodations at school. A.W. has a number

        of complex mental health and medical treatments and would have benefited from

        ICC among her, her family, and her different providers.

        A.W. continues to need ICBS, and in particular a child and family team, as she is

        trying to maintain her ongoing health appointments, mange her medications on

        her own, and attend college. She is changing colleges after taking a break from




                                         27
Case 1:18-cv-01901-EGS Document 74-14 Filed 07/19/21 Page 30 of 120




        attending classes and running into some financial issues with her first school. She

        needed help with completing the Free Application for Federal Student Aid

        (FAFSA) at the new school she is trying to attend, which is something a

        coordinated family team could have made less stressful for her and her

        grandmother. A.W.’s grandmother is committed to her, and wants to see her

        succeed in life and school, but she told me that she believes that college may be

        too demanding for A.W., given her physical limitations and mental health

        struggles. Again, a child and family team could look at the issue together and

        help A.W. make the best decision for her well-being and her future. Ultimately, it

        is important to prepare A.W. for independence, which can best be done by a

        supportive ICBS teaming approach.

        Today, A.W.’s most consistent provider is her therapist, who she sees every

        Tuesday and Friday. It is also critical that she continue receiving this individual

        therapy to help her cope with the trauma she has experienced.

    •   I am concerned that if A.W. does not get ICBS, and particularly the support of a

        child and family team, she is at risk of institutionalization. A.W. has expressed

        significant concerns about whether she can be safe stepping out from the

        protection of her grandmother, as she has relied on her for so many years. She

        wants to be in the world, but she faces significant impediments. Not only does

        she have serious physical conditions, but she experiences intense anxiety and

        fearfulness as a result of her trauma. Because of this anxiety and fear, I think that

        without her grandmother it is more likely than not that A.W. would already be in

        some sort of institutionalized setting. I do not think she could have coped without




                                         28
       Case 1:18-cv-01901-EGS Document 74-14 Filed 07/19/21 Page 31 of 120




               her grandmother. If she had community-based supports, I think that she would be

               better able to manage adult decision-making. If she does not get these supports,

               there is a risk of institutionalization should her grandmother no longer be able to

               support her.

H.R.

        H.R. is a ten-year-old Black female who lives with her mother and three siblings in the

District of Columbia. She is currently in the fifth grade and has an IEP. Her school records from

an IEP meeting indicate that she has excellent handwriting, can advocate for herself, and has

outstanding verbal communication skills. She is interested in soccer, swimming, modeling, and

ballet. She is also involved in various programs through the family’s church.

        H.R. has many medical issues that complicate her life and her family’s life. Her complex

medical issues negatively impact her emotional well-being. H.R. and her entire family would

benefit from the support of a child and family team.

        I was provided with approximately 30 different documents relating to H.R., including

records from the DCPS school she attended for elementary school, as well as records from

HSCSN. I spoke with H.R., although it was difficult because there were many distractions in the

home during the interview. I also interviewed H.R.’s mother.

Background

        H.R. has a number of mental health diagnoses. According to H.R.’s mother, H.R. was

first diagnosed with anxiety by Paving the Way Multi Service Institute, a behavioral health clinic

in the District. However, the family did not recall exactly when this was, and I do not have

records from Paving the Way. H.R. was diagnosed with disruptive mood dysregulation disorder

(DMDD), attention deficit hyperactivity disorder (ADHD), and oppositional defiant disorder




                                                29
       Case 1:18-cv-01901-EGS Document 74-14 Filed 07/19/21 Page 32 of 120




(ODD) by Children’s National Hospital in 2017. She has been prescribed Mirtazapine for her

anxiety. There was also some indication in the records that she currently takes Prozac. H.R.’s

mother told me that in 2017 the Mirtazapine was not helping H.R., so she stopped giving it to

her.

        H.R. also has many complex medical issues and conditions, including asthma, sleep

apnea, allergic rhino conjunctivitis, atopic dermatitis, and an allergy to peanuts. She also has a

history of seizures, which largely stem from oxygen loss due to her asthma. The seizures also

occur as a result of H.R. holding her breath when she gets anxious and upset. She has been

hospitalized six times for her medical issues, mostly for her asthma. She has also had two

surgeries related to her adenoids and tonsils, which contributed to her asthma and her inability to

properly breathe and sleep. H.R. has been prescribed at least eight different medications for her

medical conditions. She has been enrolled in the District’s Medicaid program.

        H.R. lives at home with her mother and three siblings: a 17-year-old brother, a 13-year-

old sister, and an eight-year-old sister. The home environment at the time of my interview

seemed chaotic. When I spoke with H.R., her mother was trying to help a sibling with virtual

school, while also trying to monitor my discussion with H.R. H.R. had a hard time putting her

thoughts together because there was so much going on; she eventually stopped talking to me.

H.R.’s mother has a number of health issues of her own, as do H.R.’s siblings. H.R.’s mother

appears to be easily frustrated, making it an uncomfortable and difficult environment for a child.

H.R.’s mother was abused by H.R.’s father when she was pregnant with H.R. According to the

records, the father lives locally, but is not as involved in H.R.’s life as H.R. would like him to be.

H.R. visits her father on some weekends.




                                                 30
     Case 1:18-cv-01901-EGS Document 74-14 Filed 07/19/21 Page 33 of 120




       Since 2017, H.R. has had a history of being verbally and physically aggressive at home

and at school. The records indicate that she hits and kicks her mother, hits her younger sister,

and hits school staff and peers. Her mother reports that she is a bully, and H.R. has stated to

mental health providers that she enjoys being a bully. One provider noted that H.R.’s behavior

could be learned from observing her mother, as the mother has thrown fits on a number of

occasions at medical appointments. H.R.’s mother told me that H.R. will sometimes “work

herself up” by holding her breath. H.R. will also sometimes sleep under the table. She also told

me that H.R. has experienced anxiety attacks and engaged in suicidal ideation. Her mother

thinks she does all of these things for attention.

       H.R. first received mental health services through Paving the Way, although the records

do not indicate what year those services began. She was seeing a psychiatrist through Paving the

Way. The mother was not happy with these services and eventually stopped taking H.R. to her

appointments with the psychiatrist. The records say that H.R. then saw a psychologist once a

week in 2017. The records do not specify where the psychologist worked. In 2018, H.R.’s

mother reported that three different service providers came to their house to deliver services, but

she said that they were not effective. H.R.’s mother told me that currently sees a psychotherapy

specialist, who she has been seeing for about one year.

       In 2017, an incident at school resulted in H.R. being hospitalized at Children’s National

Hospital. When H.R.’s mother took her to school one day, H.R. had a purse with her that she

told her mother she got from the school’s “treasure box.” School staff told her mother that H.R.

took the purse from another student. H.R.’s mother asked H.R. to give the purse back to the

other student and to remove her belongings from inside the purse. A lipstick fell out of the

purse, and the other student said it belonged to her and asked for it back. H.R. began to yell at




                                                     31
     Case 1:18-cv-01901-EGS Document 74-14 Filed 07/19/21 Page 34 of 120




the girl and tried to hit her. When her mother intervened, H.R. started to hit her mother. She fell

onto the floor of the school’s hallway, and was yelling, screaming, crying, hitting, and kicking.

School staff called the ChAMPS mobile crisis team, which took H.R. to Children’s National

Hospital, where she was admitted because she was a danger to herself. There is no indication in

the record that the ChAMPS team tried to de-escalate the situation at the school. During her

inpatient psychiatric evaluation, H.R. stated that she wanted to hurt herself, and also that she

wanted to take a gun and shoot herself. She stated that she had recently seen a gun at her

cousin’s house and would take that gun to shoot herself. She also said that about a week before

being hospitalized, she tried to take a knife and cut herself, but her father stopped her. H.R.

remained at Children’s National Hospital for approximately 24 hours. Children’s National

Hospital diagnosed her with ADHD and ODD.

       H.R. attended Moten Elementary School, a DCPS school, for first grade. She attended

Leckie Education Campus, another DCPS school, for grades two through four. She is currently

in the fifth grade and attends Saint Francis Xavier Catholic Academy, which is a private school

in the District. H.R. had an IEP for special education starting in the first grade, which remained

in place while she was in public school. She was made eligible for special education as a student

with multiple disabilities, including emotional disturbance and “Other Health Impairment”

(OHI), for her adjustment disorder, conduct disorder, and ADHD diagnoses. In 2018, when H.R.

was in the first grade, a school social worker completed a functional behavioral assessment of

H.R., noting that H.R. has a history of exhibiting poor self-control, inability to accept

responsibility for her actions, poor peer relations, and disrespectful communication. The

assessment also noted that absences were a major problem for H.R. because of medical

appointments, as she had already accumulated 41 absences in the first grade. H.R.’s IEP noted




                                                 32
     Case 1:18-cv-01901-EGS Document 74-14 Filed 07/19/21 Page 35 of 120




that when H.R. is on task, her academic work is superior and near perfect. But the IEP also

noted that she often engaged in verbal and physical confrontations with other students and staff,

if she believed she was treated unfairly or if people did not follow her rules. The IEP provided

her supports in academic areas, including mathematics, reading, and written expression, as well

as in the area of emotional, social, and behavioral development. Specifically, H.R. received art

therapy and small group counseling.

       I was not provided records from Saint Francis Xavier, but the family reports a positive

experience at the school thus far. H.R.’s mother told me that H.R. is in a mentoring program and

she receives tutoring for math and reading. H.R.’s mother also told me that Saint Francis Xavier

is more structured than prior schools she has attended, which benefits H.R. She is doing well

academically. She is also working on her interactions with others, self-control, and coping skills

with school service providers, who the mother reports have been respectful and effective.

Findings

           •   In my opinion, H.R. has a serious emotional disturbance. She has been diagnosed

               with DMDD, ADHD, and ODD. These conditions have substantially impaired

               her mental health and have resulted in severe emotional and behavioral challenges

               among her family and at school.

           •   While H.R.’s outpatient medical services to treat her asthma have been effective, I

               do not think that H.R. has received effective outpatient mental health services.

               Currently, H.R. is primarily receiving supports through her school. Based on my

               interview with H.R.’s mother, she is receiving services with a psychotherapy

               specialist, but is not receiving any community-based outpatient mental health

               services. Over the years, there have been periodic attempts at getting H.R.




                                                 33
Case 1:18-cv-01901-EGS Document 74-14 Filed 07/19/21 Page 36 of 120




        individualized in-home supports with a number of different mental health

        providers, but none of them have been sustained for longer than a year. I do not

        know why H.R. is not receiving community-based services, but I believe it is

        possible that her mother became frustrated with providers and ended services

        prematurely.

        H.R.’s mother said that H.R.’s crisis plan is to go sit in her bean bag chair when

        she experiences a crisis like an anxiety attack. If H.R. were receiving effective

        outpatient mental health treatment, it is likely that she would have a better crisis

        plan in place.

    •   Based on my interviews and review of H.R.’s records, I do not see that she has

        ever received ICBS. H.R. did receive some individualized therapy in the home in

        2018, but it was not continued beyond a few visits. I do not know why the

        therapist stopped coming to the home, but from my experience, and my review of

        the records for this litigation, the turnover can be so high with community-based

        service providers that youth and families find it difficult to form a constructive

        working relationship with any provider. What is effective is when a child can

        form a long-term relationship with the same person for an extended period of

        time. H.R. would benefit enormously from this sort of relationship.

        Neither H.R. nor her mother have been part of a child and family team. When I

        asked her mother if she was ever invited to be part of a treatment team for H.R.,

        she said she has not, but that it would have been really helpful. The closest H.R.

        has come to receiving this would be her IEP meetings and her services through

        school, which were attuned to her behavioral support needs via counseling




                                          34
Case 1:18-cv-01901-EGS Document 74-14 Filed 07/19/21 Page 37 of 120




        services and art therapy. But that is far from the ICBS that are needed by a child

        with the mental health issues that H.R. experiences.

    •   In my opinion, H.R. currently needs ICBS to improve her mental health

        conditions for a number of reasons. She has medical issues that complicate her

        life, impact her well-being, and interfere with usual childhood activities. She has

        also displayed emotional regulation issues that mimic her mother’s behavior and

        interfere with her functioning and that of other students at school. Her home life

        seems very chaotic. When I contacted H.R. at home to interview her for this

        assessment, her mother had the phone on speaker and could be heard screaming at

        another child about his schoolwork. This made it difficult for H.R. to answer the

        very simple “ice-breaker” questions I was asking her (for example, to tell me the

        names of her siblings). H.R.’s mother then took the phone and angrily asked me

        why I was asking questions about her other children. H.R.’s mother seemed to be

        experiencing significant stress on the day that I interviewed her. H.R.’s mother

        has formidable and stressful family responsibilities, particularly concerning the

        very real and dangerous medical conditions that H.R. has, plus caring for three

        other children, two of whom have ADHD diagnoses. H.R.’s needs, and her whole

        family’s needs, would be immediately apparent to anyone who came to the home.

        It would benefit H.R. and her family for a child and family team to be formed to

        design a service and support plan, with an intensive care coordinator to manage

        service planning and delivery. H.R.’s mother is clearly overwhelmed, and a

        supportive child and family team might be able to bridge that gap and de-escalate

        the tension with which the family currently lives, giving H.R. a chance to improve




                                         35
Case 1:18-cv-01901-EGS Document 74-14 Filed 07/19/21 Page 38 of 120




        her emotional well-being. The ideal team would be a group of people

        knowledgeable about her medical, school, and therapeutic needs, who could

        assess H.R. and put a plan in place.

        Although H.R. should continue seeing a therapist one-on-one to help her deal with

        mental health struggles, her primary issues are emotional and behavioral, and are

        particularly evident in her school records. H.R. would particularly benefit from

        in-home behavioral coaching to model constructive ways of dealing with stressful

        situations and assist her with emotional regulation. In-home supports that involve

        a provider going into the home, observing family dynamics, and developing

        appropriate behavioral responses, would be particularly important for H.R.

        Finally, H.R.’s mother thinks that she would benefit from a big sister mentorship

        program, to provide mentoring, specific skill-building, and other supports in the

        home and the community. I agree that this would be helpful for H.R.

    •   I think that H.R. is at risk of institutionalization. She has already spent 24 hours

        in a psychiatric hospital for children, and could conceivably find herself re-

        admitted, repeatedly and/or for a longer stay, if she does not receive the services

        that she needs. She could also be at risk of out-of-home placement in a residential

        treatment facility, if she does not receive comprehensive, home-based ICBS

        services. A child and family team is particularly important for H.R. because of

        her contentious relationship with her mother; a team could provide the support

        needed to maintain positive family dynamics and ensure that H.R. remains in the

        home. H.R. is not getting adequate support in the home and it is critical that there




                                          36
       Case 1:18-cv-01901-EGS Document 74-14 Filed 07/19/21 Page 39 of 120




               be a team of supportive adults in this child’s life monitoring her physical and

               mental health needs.

T.H.

        T.H. is a 19-year-old Black young man who recently graduated from high school. T.H.’s

mother told me that he is respectful, he follows instructions well, he helps out at home, and he is

motivated to achieve his goals. T.H.’s mother also described their family as able to “pull

together in hard times.” From speaking with T.H. and his mother, I got the sense that everything

good in T.H.’s life happened in the past. It sounds as though he often sits at home now, not

doing much of anything with his days.

        T.H. has been diagnosed with post-traumatic stress disorder (PTSD). That is his only

diagnosis, although I detected potential symptoms of depression when I spoke with T.H. He

does not take any psychotropic medications, despite having certain psychotropics medications

prescribed after a hospitalization. He used to cope by smoking marijuana, although he does not

currently do that. T.H. speaks with a stutter, although it lessened significantly as he became

more comfortable with me when we spoke. I believe that he has been enrolled in the District’s

Medicaid program.

        I have reviewed records for T.H. from the District of Columbia Department of Youth

Rehabilitation Services (DYRS). I have interviewed T.H. I have also spoken twice with T.H.’s

mother for. According to both of them, T.H. is currently receiving no therapeutic mental health

services, and neither he nor his mother were able to provide me with names of any significant

professionals in T.H.’s life. Although I did not have many records to review, my conversations

with T.H. and his mother lead me to believe that this lack of records stems largely from the fact




                                                37
      Case 1:18-cv-01901-EGS Document 74-14 Filed 07/19/21 Page 40 of 120




that he has not received critical mental health services despite needing them. Therefore, I am

able to provide the following findings about T.H.

Background

          T.H. lives at home with his mother, his sister, and his older brother. His younger sister,

who is 14 years old, has multiple physical developmental disabilities. His older brother, who is

20 years old, has been incarcerated on a charge of armed robbery and was recently released from

prison.

          T.H. told me that he used to attend church, but that he no longer goes. There is a female

pastor at the church who he calls every few weeks. He used to be part of a church group, but he

no longer attends. When I asked T.H. how he spends his spare time when not in school, he said

that he “lies down most of the time.” It seemed to me that he struggles to embrace life; he faces

life, but does not enjoy it.

          In March 2019, T.H. was arrested and charged with three firearms-related charges. The

records indicate that he was detained at the Youth Services Center (YSC), and it appears that he

was only there overnight. T.H. told me that he is on probation for seven to eight months.

          Based on my interviews with T.H. and his mother, T.H. has had two psychiatric

hospitalizations. His mother told me that he had a “mental breakdown” in 2019. One day, he

had been smoking marijuana at home and began hallucinating and crying. He stabbed himself

with a knife and was taken to Children’s National Hospital. T.H.’s mother did not say how he

was transported to the hospital. T.H. told me that he thought the marijuana was laced with

something unusual, and that that caused his symptoms during the episode. T.H.’s mother

thought the incident had to do with T.H.’s break-up with his girlfriend. T.H. remained at the

hospital for two weeks.




                                                   38
     Case 1:18-cv-01901-EGS Document 74-14 Filed 07/19/21 Page 41 of 120




       Later there was another incident that resulted in T.H.’s transport to Children’s National

Hospital. He remained at the hospital for one month, and then checked himself out after turning

18. He was prescribed certain psychotropic medications, but never filled his prescription.

       After his second hospitalization, T.H. received outpatient services through Life

Enhancement Services for approximately seven months. T.H. reported to me that someone from

Life Enhancement called him once a month to check on him, for about a five-minute

conversation each time. After seven months, T.H. decided to stop these services. Currently,

T.H. is receiving no therapeutic mental health services. His mother thinks that he needs therapy.

T.H.’s discussions with his pastor appear to have been therapeutic for him.

       T.H. graduated from high school this year. I did not obtain information from T.H. or his

mother about his schooling before the fifth grade. In the fifth grade, he started attending an arts

and technology school. After that, he attended Wheatley Middle School and H.D. Woodson

High School, both DCPS schools. T.H. told me that he had educational difficulties with reading

and was assisted by a tutor in the tenth through twelfth grades. He told me that he appreciated

his tutor because she was nice and helpful to him. I am not sure whether T.H. had an IEP. In

middle school, he played baseball, basketball, and football. He liked basketball best. He told me

that one of his biggest regrets in life is quitting these sports at age 15. T.H. told me that he has

been suspended from school several times for fighting “because of the way people treated me.”

       Following graduation, T.H. wants to get a job. His mother supports this goal, and wants

him to obtain a driver’s license as well. T.H. is currently looking for a job, and is open to any

type of work.

Findings




                                                  39
Case 1:18-cv-01901-EGS Document 74-14 Filed 07/19/21 Page 42 of 120




    •   I believe that T.H. has a serious emotional disturbance. I was told that he has

        been diagnosed with PTSD, although I do not have much information about this

        diagnosis. T.H.’s life experiences continue to impact his mental health and are

        having a negative impact on his future prospects as he transitions from high

        school to adult life. Although I have not seen records stating formal diagnoses,

        today T.H. exhibits symptoms of depression, including sadness, loss of interest,

        low energy, and low self-esteem. These symptoms were evident in the

        conversation I had with him. His depressive symptoms appear to profoundly

        impact his ability to embrace life and find joy in life.

    •   I do not believe that T.H.’s outpatient services have been effective. Although I do

        not have records from Life Enhancement, I can readily discern from my

        conversations with T.H. and his mother that these services did not benefit T.H.’s

        mental health. He only received a phone call once a month that lasted about five

        minutes. T.H. stopped these services because he did not want to participate in

        them anymore. Based on what the family has told me, these are the only

        outpatient services that T.H. has ever received. This is corroborated by the fact

        that I received no treatment records for T.H.

    •   Based on my interviews with T.H. and his mother, T.H. has not received ICBS in

        the past and is not currently receiving ICBS. From the family’s description of the

        services received through Life Enhancement, they clearly do not qualify as ICBS.

        T.H. and his mother mentioned nothing that resembled wraparound services.

        Based on my interviews, they were not part of a child and family team, T.H. did




                                          40
Case 1:18-cv-01901-EGS Document 74-14 Filed 07/19/21 Page 43 of 120




        not receive home-based individualized services such as mentoring or behavior

        coaching, and he did not receive community-based mobile crisis services.

    •   T.H. currently needs ICBS, to help support him and his mother and to develop

        and monitor a service plan that will address T.H.’s significant family stress and

        trauma. His mother is a single mom. His older brother was arrested for armed

        robbery and served time in prison; he was recently released and will be returning

        to the home. T.H. has also been involved in the juvenile delinquency system. His

        sister has multiple physical and developmental disabilities and requires physical

        therapy three times per week. He and his siblings witnessed their mother being

        harmed by incidents of domestic violence in their home, perpetrated by her then-

        significant other. That individual, according to the mother, is now serving a 12-

        to-15-year prison sentence stemming from the domestic violence. Because of

        these experiences, T.H. would benefit greatly from individualized therapeutic

        interventions provided in his home setting to address his emotional and behavioral

        needs. He also needs a child and family team, which could prescribe trauma-

        focused interventions for the entire family, which would benefit T.H. Finally,

        given T.H.’s history of experiencing mental health crises that result in psychiatric

        hospitalization, he would benefit from having access to community-based mobile

        crisis services. These services could meet him in the community and try to

        stabilize the crisis situation without resorting to institutionalization.

        T.H. also needs support for his transition from high school to adulthood. He said

        he is looking for a job, but the search process he described is inadequate. He

        needs help learning how to approach his job search, including by helping him




                                           41
       Case 1:18-cv-01901-EGS Document 74-14 Filed 07/19/21 Page 44 of 120




               complete an interest survey, practice interview skills, and learn how to present

               himself to potential employers. Finally, I think T.H. would benefit from services

               that would connect him with activities and peers in the community; something to

               draw him into life. These services are available but have not yet been employed.

           •   I do believe that T.H. is at risk of psychiatric institutionalization, either in a

               hospital or residential placement, or incarceration. Although his mother is

               presently a strong support for T.H., he has past involvement with the juvenile

               delinquency system. Without ICBS or other adequate community-based supports,

               it is possible that he will have future involvement with the juvenile delinquency

               system. T.H. also has had multiple experiences with psychiatric hospitalization

               over the past few years, which places him at risk of future psychiatric

               institutionalization.

S.M.

        S.M. is a 17-year-old Black female teenager who resides at a residential boarding school

in the District during the week and lives with her father on the weekends. She is about to

graduate from high school. She greatly enjoys the creative aspects of school. From a very early

age, she was identified as having ADHD and depression. She does not appear to have any stable

family support, which she needs as she transitions from high school to adulthood. The people

involved in this child’s life did not support her.

        S.M.’s current mental health diagnoses are ADHD and depression. She was diagnosed

with ADHD at age 14 and received a positive depression screening a year later. She has been

prescribed Clonidine for her ADHD. However, records from 2020 indicate that she was not

taking her prescribed medication. She told her mental health provider “Sometimes I feel like I




                                                     42
     Case 1:18-cv-01901-EGS Document 74-14 Filed 07/19/21 Page 45 of 120




would be better off not being here, but I have never thought about hurting or killing myself.”

Because of her ADHD, she has experienced behavioral challenges in school and her IEP states

that she “struggles with attending, focusing and grasping concepts.” She also has a Full Scale IQ

score of 66, and her cognitive impairments influence how she deals with her ADHD and

depression. She has been enrolled in the District’s Medicaid program.

       I was provided with approximately 170 different documents relating to S.M., including

records from the DCPS and public charter schools she attended, and records from HSCSN. I was

unable to interview S.M. or her father. Nonetheless, due to the thoroughness of the records I

have reviewed, I am confident providing the below findings about S.M.



Background

       When S.M. was approximately six or seven years old, her mother died of Graves’

disease. At that time, her two siblings went to live with their maternal grandmother, while she

remained with her father. After that separation, S.M.’s contact with her siblings was very

limited. She may have lost contact with her maternal grandmother as well.

       After S.M.’s mother passed away, S.M.’s negative behavior intensified. In 2014, when

S.M. was 10, she was referred by a DCPS school psychologist to the Wendt Center for Loss and

Healing, a behavioral health service provider in the District, for treatment related to coping with

her mother’s death. She attended two or three sessions, but then stopped. It was at this point that

S.M.’s father requested a psychiatric referral for her, and she was referred to the Paving the Way.

I have not reviewed records from Paving the Way. Other records I reviewed indicate that S.M.

was supposed to start seeing a therapist at Life Enhancement Services in August of 2019,




                                                43
     Case 1:18-cv-01901-EGS Document 74-14 Filed 07/19/21 Page 46 of 120




although the Life Enhancement therapist did not show up for the first scheduled home visit and

the records do not indicate whether these therapy services were ever received.

       Over the years, S.M. has had a strained relationship with her father. Her father has an

intellectual disability, which might impact how he handles parenting. In S.M.’s records, her

father has stated that S.M. is “all about sex.” S.M. disclosed that she had sex one time when she

was 13 years old, with a friend who was the same age. After learning of this, S.M.’s father

wanted her to get tested for sexually transmitted diseases. His reaction to this situation likely

strained their relationship, and this occurred around the time S.M. began running away from

home. In summer 2019, she ran away from home. She did not return home until after a missing

person report was filed. On another occasion after S.M. ran away, she said it was because she

was angry with her father. She reported to a case worker that she runs away from home because

her father lets some of their family members live in their home. She told the case worker that

“her space is invaded and she feels uncomfortable.” The father reported that the longest time

that S.M. spent away from home was six months. When a mental health provider asked what

would make her stop running away, she replied “to get treated better.”

       In January 2018, S.M. told a social worker at school that her father hit her. This led to a

CFSA case being opened, although it was quickly closed. It was around this time that the

District’s Department of Human Services (DHS) made a referral for S.M. and her father to its

Strengthening Teens Enriching Parents (STEP) program, for youth who have a history of running

away from home. Based on the records I reviewed, services through the STEP program started

in early 2018 when S.M. was 13 years old, but only lasted about one month. The records state

that S.M. was going to be referred to a social recreational group for girls, as well as for

participation in DHS’s youth ski trip. However, the records state that no one ever reached out to




                                                 44
     Case 1:18-cv-01901-EGS Document 74-14 Filed 07/19/21 Page 47 of 120




S.M.’s father to coordinate these opportunities. STEP program services started again in July

2019, but her case was closed in November 2019 after she was enrolled in a high school

residential boarding school program. However, the records indicate that S.M. continued her

pattern of running away while at the residential boarding school.

       In March 2021, S.M.’s HSCSN care manager reported that her father poses a barrier to

her mental health services because he does not engage with care coordination. The records

contain extensive call logs revealing that the HSCSN care manager tried to contact S.M.’s father

to schedule medical appointments for her, but he would not pick up the phone. HSCSN was able

to persuade S.M.’s father to take her to the dentist by providing a gift card.

       S.M. struggles with school and academics because of her impairments. She has attended

a number of different District schools: for first and second grade, she attended Martin Luther

King Elementary School; for third grade she started at Whitley Elementary School and finished

the year at Browne Education Campus; for fourth and fifth grades she attended Seaton

Elementary School; for sixth grade she attended Johnson Middle School; for seventh and eighth

grades she attended the Somerset Preparatory Academy Public Charter School; and for ninth and

tenth grades she attended the Maya Angelou Public Charter School (MAPCS) - Evans High

School. Based communication with MAPCS staff attempting to schedule an interview, I believe

she is still currently enrolled in the MAPCS residential boarding program for five days per week,

although I did not receive records for S.M.’s 2020-2021 school year. The records indicate that

she returns home on weekends. Her anticipated graduation date is June 2022.

       The first special education IEP that I have for S.M. is from the fourth grade. Her school

records from this time contain a psychological evaluation, which was the first time she was

formally assessed. It was determined that her Full Scale IQ was 66, although she scored higher




                                                 45
     Case 1:18-cv-01901-EGS Document 74-14 Filed 07/19/21 Page 48 of 120




in the area of non-verbal cognitive abilities. She was identified as having a Specific Learning

Disability. This IEP also noted deficits in memory and comprehension. In addition to academic

supports, S.M. received behavioral support services in the form of individual counseling and

small group counseling. Her IEP from when she was fifteen and in the tenth grade, which is the

most recent IEP that I reviewed, continues to identify her as having a Specific Learning

Disability, with the primary areas of concern being math and reading. She was assessed at a

Grade Level Equivalent of 2.6 for reading and 2.1 for math. She received fifteen hours per week

of specialized instruction and 120 minutes per month of behavioral support services.

Findings

       •   In my view, S.M. has a serious emotional disturbance. She has been diagnosed with

           ADHD and depression, and has experienced the trauma of losing her mother at a

           young age. Her mental health conditions and experience with grief have substantially

           impaired her mental health and her ability to function at home and in school, most

           prominently demonstrated by her repeated attempts to run away from home. S.M.’s

           impaired cognitive abilities co-occur with her mental health conditions and

           exacerbate their impact on her functioning.

       •   I do not believe that S.M.’s outpatient services have been effective. In my opinion,

           S.M. would have benefited from more intensive follow-through on the referrals that

           were made for her to receive mental health services. Although the referral to Paving

           the Way was a good first step, I have not seen records indicating the level of services

           that were provided there. Moreover, based on the records I have reviewed, S.M.’s

           next referral, to Life Enhancement Services, did not result in her receiving effective

           mental health services. And while the referral to the Wendt Center for grief




                                                46
Case 1:18-cv-01901-EGS Document 74-14 Filed 07/19/21 Page 49 of 120




     counseling was beneficial, those counseling services did not last long. In addition to

     the loss of her mother, S.M. experienced a loss of contact with her siblings and her

     maternal grandmother. When young children suffer the loss of significant

     connections, they cannot necessarily connect the loss with their feelings. Nor do they

     know how to express their grief. That is why more than a few sessions of grief

     counseling would have been helpful for S.M.; she apparently missed out on these

     important services. Based on the records, S.M.’s outpatient services have consisted

     of a series of referrals that did not result in her receiving effective services. One

     factor that contributed to this, however, was the lack of engagement on the part of

     S.M.’s father.

 •   In my opinion, the records I reviewed do not indicate that S.M. has received ICBS.

     From my review of the records, the counseling support that S.M. has received was

     predominantly through her schools. The schools’ efforts were primarily related to her

     academic and behavioral needs in the school setting. She needed a different level of

     intervention, focusing on her depression, loss, and other psychological issues.

     Moreover, her school supports focused on behavioral symptoms, rather than her

     underlying needs. While concerning behaviors need to be dealt with, that will not

     resolve a child’s challenges. S.M. needed individualized therapeutic services and

     grief counseling on a sustained and consistent basis to address her losses.

     Over the years, S.M.’s records contain evidence that service planning was not

     effective, in that there were short-lived attempts at getting services in place. It

     appears that her father struggled to maintain involvement in the services that were

     offered. A full child and family team, including extended family, neighbors, and




                                           47
Case 1:18-cv-01901-EGS Document 74-14 Filed 07/19/21 Page 50 of 120




     other family connections, could have supported S.M. and her father. In S.M.’s

     psychological evaluation from the fourth grade, the evaluator expressed the belief that

     the father himself could benefit from community support services. I do not know if

     he ever received those services. If there had been a team of supports wrapped around

     S.M. and her father, someone could have been assigned to assist him with getting

     S.M. to her appointments and therapy sessions. A teaming approach is critical

     because it makes use of multiple sources of information to help develop an effective

     service plan, and it helps families get the most out of the services that are available.

     In the records, her father stated to a care manager that he was happy that S.M. would

     soon be an adult and that he would no longer be responsible for managing her

     appointments.

 •   S.M. would have benefited from ICBS following the wraparound approach over the

     past several years, and would benefit from ICBS now as she transitions to adulthood.

     S.M. is dealing with multiple issues – depression, ADHD, learning disabilities, loss

     and grief, and conflict at home. She is being served by multiple providers; when that

     is the case, intensive care coordination (ICC) becomes very important. To address

     her behaviors effectively, her caregivers, school supports, and therapists need to

     develop, agree on, and consistently use similar treatment approaches. When a child

     and family team is developed and convened regularly, the team can work together to

     design complementary services, monitor progress, and track and adjust services for

     improved outcomes. S.M. has received medical services, psychosocial services, and

     special education services, but has had only her father to help her navigate all of these

     services. He struggled to meet the needed appointments and manage life at home.




                                           48
Case 1:18-cv-01901-EGS Document 74-14 Filed 07/19/21 Page 51 of 120




     Records show that several attempts were made at providing community-based

     services, but the father stated in the DHS records that the services offered never

     materialized. My review of the records indicates that he became frustrated and

     eventually refused to speak with providers who tried to contact him. At the same

     time, S.M. began running away, and was eventually placed in a residential boarding

     school.

     S.M. would also benefit from community-based mobile crisis services, given her

     history of running away. S.M. or her father could contact a mobile crisis hotline who

     could send a team, as appropriate, to help resolve whatever feelings of frustration

     may have driven S.M. to run away from her home or out-of-home placement. When

     a child runs away from home, it is critical to find the child as soon as possible. A

     mobile crisis team that is able to quickly meet S.M. in the community and help de-

     escalate the crisis would be a very useful service for her. If S.M. had a child and

     family team consisting of supportive adults in her life, there would be places for her

     to go in moments of crisis.

 •   S.M. also needs help with transition planning, including guidance on identifying

     appropriate vocational interests, planning for employment, and professional goal

     setting. Her current goal is to attend college and become a social worker. While this

     is an admirable goal, it would be helpful for S.M. to receive transition planning

     assistance to achieve this goal or to explore other possible options. She would benefit

     from a mentor program that helps young people explore workable options for their

     future.




                                          49
       Case 1:18-cv-01901-EGS Document 74-14 Filed 07/19/21 Page 52 of 120




        •   In my opinion, S.M. is at risk of institutionalization. She is currently placed out of

            the family home in a residential boarding school, largely because she did not receive

            ICBS when she needed them. S.M. has a history of running away from home. She

            has even run away from her residential boarding school placement. In addition, her

            father has shown a growing lack of interest in being involved in her mental health

            treatment, and being involved with her day-to-day life. Once S.M. graduates, I do not

            think she can support herself safely on her own. I am concerned that she will soon

            face having to make adult decisions with inadequate support for making those life

            choices. It would have been beneficial for S.M. to have received intensive

            individualized therapy and family therapy starting in her early adolescent years. She

            might not have resorted to running away as a coping mechanism if such services had

            been in place. S.M. has one more year in high school; if she receives ICBS and

            significant support in making decisions about her future, this could enable her to

            function independently as she transitions to adulthood. Without speaking with S.M.

            and her father, however, I do not feel comfortable finding that S.M. is at serious risk

            of institutionalization.

M.R.

        M.R. is a 12-year-old Black female. She is in the sixth grade. She lives with her

grandmother, who has been her legal guardian since she was three years old. M.R. was

delightful to speak with, and she was very open and honest. She has many strengths—she

advocates for her needs, she is a strong reader, she relates well with her peers, and she asks for

help when she needs it. She particularly loves music and video games.




                                                 50
     Case 1:18-cv-01901-EGS Document 74-14 Filed 07/19/21 Page 53 of 120




        M.R. has been diagnosed with attention deficit hyperactivity disorder (ADHD), the

hyperactive type, and post-traumatic stress disorder (PTSD). She also has asthma, for which she

takes Albuterol. Although she has been prescribed Concerta, Ritalin, and Focalin for her ADHD,

it is not clear from the records I reviewed whether she is currently taking these medications.

M.R. was also recently diagnosed as borderline diabetic, which runs in her family, and has been

prescribed Metformin. She has been enrolled in the District’s Medicaid program.

        I was provided with approximately 90 different documents relating to M.R., including

records from the DCPS and public charter schools she has attended and records from Hillcrest,

which provides services to M.R. I spoke with M.R. for this summary. I interviewed M.R.’s

grandmother twice, as well as M.R.’s godmother. I also interviewed M.R.’s Hillcrest CBI

worker, and M.R.’s team of teachers and aides at her current public charter school, the Social

Justice School.

Background

        When M.R.’s mother got pregnant with M.R., M.R.’s grandmother became upset and

encouraged her to have an abortion. When M.R. was three years old, her mother died. M.R.’s

grandmother has buried all four of her children, and she raised M.R. and her siblings, one sister

and two brothers, all of whom are in their twenties. M.R. has had inconsistent contact with her

father. M.R. told me that she wishes her brothers and sister would not fight, and that her

grandmother would be jollier. M.R. also has a godmother who, until recently, played a

significant role in her life. M.R.’s older sister identifies as gay and that has led to a great deal of

turmoil in the family. According to M.R.’s community support worker, M.R. recently shared

with her that she “believes she prefers girls to boys.” This is something that she is

uncomfortable sharing with her grandmother at this time.




                                                  51
     Case 1:18-cv-01901-EGS Document 74-14 Filed 07/19/21 Page 54 of 120




       M.R.’s past experiences include in-utero substance exposure, exposure to substance use

in her mother’s home, neglect and abuse by her mother from ages zero to three, and the death of

her mother when she was three years old. She witnessed domestic violence in the home

perpetrated by one of her older brothers against a female partner.

       When I spoke with the family, there had just been a contentious incident between H.R.’s

grandmother and her godmother. M.R. had gone to spend the weekend with her godmother. Her

grandmother and godmother had pooled their money to buy M.R. a new video game. As M.R.

was getting ready to go, her godmother wanted her to leave the game at her house. When M.R.’s

godmother asked M.R. where the videogame was, M.R. told her that she did not know. M.R.’s

godmother accused her of stealing the game. This resulted in M.R. becoming extremely upset.

In response, the police were called and arrived at the family’s home. M.R. threatened to hurt

herself and the police told the family that they were required to take M.R. to the hospital. The

police agreed that M.R.’s older brother could take her, and he transported her to Children’s

National Hospital. M.R.’s therapist met them at the hospital. M.R. did not stay at the hospital

long and was not admitted to the inpatient psychiatric unit. M.R. told me that she is very

unhappy with her godmother. M.R. has not seen her godmother since the incident. The dispute

between M.R. and her godmother also resulted in tension between her grandmother and her

godmother. M.R.’s grandmother told me that there are no plans to reunite.

       M.R. also has a troubled relationship with her grandmother. After speaking with her

grandmother, I think that she feels trapped. She told me she is too old to raise a young girl. She

said that she wants M.R. out of her house, but she also recognizes that she has an obligation to

raise and care for M.R. The grandmother is hoping to put M.R. in a residential boarding school.

M.R. and her grandmother do not speak to one another respectfully, and there is a great deal of




                                                52
      Case 1:18-cv-01901-EGS Document 74-14 Filed 07/19/21 Page 55 of 120




negativity in their relationship. M.R.’s teachers at her current school told me that her

grandmother speaks to her harshly, and that there is a tense home environment. They said that

M.R. responds well to a kinder approach. During my interviews, I witnessed M.R.’s

grandmother speaking harshly to her, and her grandmother spoke to me about M.R. in a very

unforgiving manner. One of M.R.’s treatment notes indicates that her behavioral problems are

likely the result of verbal abuse in the home. M.R.’s grandmother told me that one day, M.R.

approached her and said she wanted to tell her a secret. Her grandmother said okay, and M.R.

said that she wanted to kill herself. In response, M.R.’s grandmother told M.R. that she wanted

to kill herself too.

        M.R.’s first started receiving community-based mental health services in 2014, at age

five. Her grandmother was very proactive about getting M.R. mental health treatment and first

took her to Parkside Health Center, a community health center in the District. However, M.R.’s

grandmother was not satisfied with the services they received at Parkside. M.R. then transferred

to Paving the Way in 2017. This is where she first received the diagnosis of ADHD. In 2018,

M.R. enrolled and started receiving services at Hillcrest. The last document that I have from

Hillcrest is from June 2020. While at Hillcrest, M.R. saw multiple different therapists before she

started receiving services from a licensed social worker. She participates in weekly individual

therapy sessions with him at his office. She currently continues to see her therapist once a week

virtually. M.R. told me that she likes her therapist and feels comfortable talking with him about

uncomfortable subjects. M.R.’s grandmother said that M.R.’s therapist is a trusted helper. He

sees both M.R. and her grandmother together once or twice each month. M.R. also started

receiving CBI services through Hillcrest. At first, her grandmother said that there was a great

deal of turnover in the Community Support workers that M.R. was assigned. She had two




                                                53
     Case 1:18-cv-01901-EGS Document 74-14 Filed 07/19/21 Page 56 of 120




different Community Support workers who provided CBI services before she started to work

with her current one. M.R. has been working with her current Community Support worker once

a week for more than a year, and the two were still working together at the time of our interview.

One mental status exam from 2018 indicates that M.R. was fantasizing about death, in hopes of

being closer to her mother, and said she wanted to kill herself.

       M.R.’s treatment plan from 2020 indicates that some of her treatment goals were to

“decrease her oppositional stance,” and decrease incidences of lying, rule-breaking, and

disrespect. When I interviewed M.R.’s Community Support worker, I learned that she was not

aware that M.R. was receiving therapy services until recently, when M.R. mentioned her

therapist during one of their sessions. Since learning of the therapist’s involvement, M.R.’s

Community Support worker contacted him and the two are now communicating about M.R.’s

needs and treatment. The Community Support worker has urged M.R.’s grandmother not to

place her in a residential boarding school, as she thinks it would threaten M.R.’s well-being.

However, she is not optimistic that her grandmother will give up her goal of sending M.R. away.

M.R.’s Community Support worker thinks family therapy would be beneficial for M.R. She

tried to see both M.R. and her grandmother together, but has stopped doing this because they

would get in arguments.

       M.R. has attended a number of different schools over the years. M.R. attended

Friendship Public Charter School Blow Pierce Elementary School for kindergarten. She

attended The Children’s Guild DC Public Charter School for first grade. I do not have school

records for second and third grade, but her grandmother said that she attended Appletree Public

Charter School and the Washington School for Girls. For fourth and fifth grades, M.R. attended




                                                54
     Case 1:18-cv-01901-EGS Document 74-14 Filed 07/19/21 Page 57 of 120




Maury Elementary School, a DCPS school. She has just finished the sixth grade at the Social

Justice School.

       M.R.’s grandmother told me that she was repeatedly dissatisfied with the quality of

services at M.R.’s schools. For example, M.R.’s grandmother attempted to have M.R. approved

for special education services starting at age five, but was denied. This and similar incidences of

dissatisfaction account for M.R.’s attendance at a number of different schools.

       M.R. started receiving special education services in 2018, with a classification of “Other

Heath Impairment” for her ADHD diagnosis. M.R. told me that she enjoys school, and she has a

number of academic strengths, including reading, which she greatly enjoys. She is also very

interested in art and music. M.R.’s Community Support worker told me that M.R. is not

currently involved in any extracurricular activities at school. M.R.’s school records indicate that

she struggles to stay on task, and is easily distracted. Recently, M.R. has started to struggle even

more in school because she is spending a great deal of her free time making YouTube videos.

       Both M.R. and her grandmother are very pleased with the Social Justice School this year.

I interviewed her teacher and the Director of Student Support Services. M.R. participates in

individual and group sessions with the social worker for a total of two hours per month. M.R.’s

school social worker has suggested to M.R.’s grandmother that there be a team of people

working together on M.R.’s behalf, including the family. She also provided a number of

suggestions for her teachers and M.R.’s grandmother, including encouraging the grandmother to

embrace M.R.’s uniqueness. The grandmother struggles to raise a child with ADHD and

hyperactivity. The social worker mentioned a school grant for social and emotional support for

families, but was concerned that M.R.’s grandmother would not agree to participate.

Findings




                                                 55
Case 1:18-cv-01901-EGS Document 74-14 Filed 07/19/21 Page 58 of 120




    •   I think that M.R. has a serious emotional disturbance. She has been diagnosed

        with ADHD and PTSD. She experienced the trauma of growing up without her

        mother. These conditions and the early loss of her mother have substantially

        impaired her mental health, and she experiences severe emotional and behavioral

        challenges among her family and at school.

    •   I believe that M.R.’s recent outpatient mental health services have been effective

        in most areas. I do not think M.R.’s CBI services were effective when she first

        started receiving them, due to high staff turnover. But for at least one year,

        delivery of this community-based service has been consistent through Hillcrest,

        with M.R. receiving individualized therapy and CBI services from the same

        professionals that entire time. Although I was not able to interview M.R.’s

        therapist, to help me assess the effectiveness or quality of the therapy M.R.

        receives, both M.R. and her grandmother are satisfied with him. M.R. reports that

        she feels safe with him, and that both M.R. and her grandmother trust him.

        M.R.’s therapist even occasionally speaks with the grandmother one-on-one, and

        talks with M.R. and her grandmother together.

        However, one significant deficiency with M.R.’s outpatient services has been the

        lack of coordination between the therapist and the Community Support worker. It

        was not until recently that M.R.’s Community Support worker learned that M.R.

        has a therapist, and this was only because it came up by chance in conversation

        with M.R. For months, there was no coordination between these two crucial

        components of M.R.’s outpatient mental health services.




                                         56
Case 1:18-cv-01901-EGS Document 74-14 Filed 07/19/21 Page 59 of 120




    •   M.R. has needed ICBS, although she has not received all elements of this

        approach. M.R. has received consistent and beneficial mental health services as

        part of her treatment plan through Hillcrest. She has received individualized

        therapeutic interventions and has developed a close and trusting relationship with

        her therapist. M.R.’s therapist has worked closely with both M.R. and her

        grandmother, accomplishing a high degree of familial involvement in M.R.’s

        treatment. However, I have not seen evidence of intensive care coordination or a

        comprehensive child and family team consisting of everyone that would need to

        be involved. For example, as M.R.’s Community Support worker should be part

        of any team. Yet M.R.’s two mental health providers were not even aware of

        each other’s existence until recently. With a child and family team facilitated by

        an intensive care coordinator, the services M.R. receives would not be isolated,

        and there would be robust coordination to develop, implement, and adjust her

        treatment plan.

        M.R. would have benefitted from community-based mobile crisis services in the

        past. For example, the incident where M.R. experienced a mental health crisis

        and the police directed that M.R. be taken to the hospital, could have been

        avoided if there had been adequate mobile crisis support available to her to help

        de-escalate the situation at her godmother’s house.

    •   M.R. currently needs ICBS. Given the lack of coordination between M.R.’s two

        mental health providers, intensive care coordination that includes family is clearly

        needed in this situation. Consistent, positive messaging from a child and family

        team would likely produce positive behavioral outcomes. M.R. has a great uncle




                                         57
Case 1:18-cv-01901-EGS Document 74-14 Filed 07/19/21 Page 60 of 120




        and a brother whom she trusts who could both likely contribute to effective

        planning in a team setting. She also has an older sister who might be of

        assistance. Given that M.R. has recently started to express interest in her own

        gender and sexuality, she could benefit from the support and involvement of her

        older sister who identifies as gay. In addition, with a child and family team, both

        M.R. and her grandmother could receive intensive behavior supports to learn how

        to communicate more positively and effectively.

        The role of educators working with M.R. on her child and family team would also

        be important. In speaking with her teacher and principal, they expressed concern

        about the harshness in the homes of M.R.’s two most significant relationships: her

        grandmother and her godmother. Their knowledge of M.R. and how she performs

        in school, and socializes with others there, could be helpful information to the

        team as it develops a service plan for M.R.

        At the age of 12, M.R. is reaching a developmental stage that puts her at risk of

        turning away from family to find support and encouragement, which she has

        recently begun to do through social media. She is interested in using social media

        platforms, such as YouTube and Tik Tok, as a way to earn money because she

        wants to “make money without having to work.” M.R. is only twelve years old,

        and she is at risk of finding support from dangerous influences.

    •   Although I do not think M.R. is at immediate risk of institutionalization in a

        psychiatric setting, M.R. is at risk of being placed outside of the home because of

        her grandmother’s concerns about her behavior. There is a real possibility that

        her grandmother will decide to place her in a residential boarding school. She is




                                         58
       Case 1:18-cv-01901-EGS Document 74-14 Filed 07/19/21 Page 61 of 120




               tired and struggling to raise a young child. I do not think she is currently at risk

               of institutionalization in a psychiatric treatment facility because her therapy and

               CBI treatment are going well. Although not as detrimental as placement in a

               psychiatric facility or detention center, I think that placement in a residential

               boarding school would nonetheless be disruptive to M.R.’s emotional

               development and have a negative impact on her mental health symptoms and

               treatment.

D.D.

        D.D. is a 15-year-old Black female who just completed the ninth grade. She currently

lives alone with her paternal grandmother, who is her legal guardian. Her parents both have a

history of substance use disorder.

        D.D. has a number of notable strengths. D.D.’s treatment records describe her as aware

of her abilities and able to rectify challenging situations with a little encouragement. She is also

able to articulate in detail how she is feeling. D.D. enjoys dancing and gymnastics.

        D.D. has a number of mental health diagnoses. She been diagnosed with unspecified

depressive disorder, disruptive mood dysregulation disorder (DMDD), post-traumatic stress

disorder (PTSD), attention deficit hyperactivity disorder (ADHD), and unspecified anxiety

disorder. One psycho-social factor that has been noted is conflict between parent/caregiver and

adopted child. It is unclear to me whether D.D.’s grandmother has adopted D.D. or has custody

over D.D. She has been prescribed Prozac and Concerta. The records do not mention any

medical conditions, but D.D. was exposed to PCP in utero. She has been enrolled in the

District’s Medicaid program.




                                                 59
     Case 1:18-cv-01901-EGS Document 74-14 Filed 07/19/21 Page 62 of 120




       D.D. has experienced a great deal of trauma, and she displays emotional and behavioral

symptoms consistent with chronic trauma, including low frustration tolerance, defiance, and poor

anger management. While she has received some helpful interventions, there is a continuing

need for intensive services.

       I have reviewed approximately 130 documents relating to D.D., including records from

the public charter schools she has attended and records from Community Connections, her

mental health service provider. I have spoken twice with D.D.’s grandmother.

Background

       D.D. lives at home with her paternal grandmother, who has full custody of her. D.D.’s

school records state that D.D. was removed from her biological mother’s care in December 2014

due to neglect. Her mother has lost custody of all four of her children. The records indicate that

D.D.’s father has been experiencing homelessness. D.D. has a six-year-old brother who lives

with their maternal grandmother. She also has an older brother who she has never met and an

adult sister who she does not see very often. She visits with her maternal grandmother every

other weekend, at which time she sees her mother.

       D.D. has a history of neglect, witnessing domestic violence, witnessing parental

substance use in her mother’s house at the age of eight, and separation from her biological

mother. On one occasion, D.D. became very upset and emotional after witnessing her

grandparents argue with each other, as this reminded her of witnessing domestic violence

experienced by her mother years earlier.

       D.D. and her paternal grandmother seem to have a good relationship. D.D.’s

grandmother has struggled with certain aspects of raising a teenager, including the way that D.D.

expresses herself, and certain of her behaviors that are typical of teenagers. Her grandmother




                                                60
     Case 1:18-cv-01901-EGS Document 74-14 Filed 07/19/21 Page 63 of 120




reported feeling overwhelmed by D.D.’s defiance as she transitions to adolescence. For instance,

the records contain a description of an incident where D.D.’s grandmother was upset that D.D.

had worn an item of clothing to school that she had prohibited, and then tried to hide it from her.

D.D.’s Community Support worker at the time facilitated a discussion between D.D. and her

grandmother about healthy communication and boundary setting, and stressed the importance of

validating each other’s emotions. D.D.’s grandmother is concerned about the influence that

D.D.’s peers at school have on her, as well as D.D.’s visits with her maternal grandmother and

mother.

       At age nine, D.D. started receiving outpatient services from Community Connections, in

March 2015. At this time, she was assigned a Community Support worker who was supposed to

meet weekly with D.D. to provide services “for the purpose of increasing safety in

relationships.” Notes in the record also indicate that D.D. was supposed to work with a family

and treatment team to “gain skills regarding emotion identification and health coping skills

surrounding difficult memories of living with her mother.” However, the first comprehensive

treatment plan and set of progress notes that I saw in the records were dated September 2019, so

I do not know what services were provided to D.D. prior to September 2019.

       In October 2018, D.D. was assigned a new Community Support worker, who she

continued to see approximately two times per month until July 2020. This Community Support

worker had some creative ideas for treatment, especially during the COVID pandemic. She

conducted virtual video therapy with D.D., where the two watched videos on topics like

adolescent development, study habits, and more. Then the two talked about what they watched.

The records indicate that D.D. was engaged and would ask lots of questions. H.R.’s Community

Support worker also worked on cognitive behavioral skill development with D.D., and would




                                                61
     Case 1:18-cv-01901-EGS Document 74-14 Filed 07/19/21 Page 64 of 120




plan therapeutic games for the purpose of skill building in particular areas, such as social skills.

My call with D.D.’s grandmother ended before I had a chance to ask about D.D.’s relationship

and experiences with her Community Support worker, but the records indicate that she was

supportive to D.D. and her grandmother. For example, she attended D.D.’s middle school

graduation with the grandmother and helped the grandmother with her emotions during the

ceremony. At one time, D.D. reported to her Community Support worker that she was

experiencing disparate methods of behavior management and discipline from various family

members, including her uncle and his partner. The records indicate that D.D.’s Community

Support worker suggested a family and provider team meeting to resolve these issues, but it is

not clear whether that occurred. There was, however, no further mention of these discipline

issues in the record. Two psychiatrists at Community Connections have been managing and

adjusting D.D.’s medication plan.

       In January 2020, D.D.’s Community Support worker had a conversation with D.D. about

graduating from services, as her treatment goals had generally been accomplished. These goals

included improving her communication with her grandmother, acting more effectively in family

and social relationships, obtaining good grades in school and effectively managing academic

stress, and gaining skills regarding emotion identification and healthy coping skills surrounding

difficult memories of living with her mother. D.D. told her Community Support worker that she

would be open to ending services, as she saw the strengths that she had developed from receiving

services. In February 2020, D.D. told her Community Support worker that she feels she had met

her treatment goals and would like to graduate from services. Because I do not have records

documenting services from D.D.’s Community Support worker beyond July 2020, and I do have

other records from 2021, it seems likely that D.D. stopped seeing her at that time.




                                                 62
     Case 1:18-cv-01901-EGS Document 74-14 Filed 07/19/21 Page 65 of 120




         D.D. has no history of residential placement or hospitalization in a psychiatric facility. In

early 2020, when D.D. had a mental health crisis where she threatened suicide, her grandmother

sent her to live temporarily with her uncle, who is the family’s emergency contact. After this

crisis, her psychiatrist increased D.D.’s dose of Concerta. He then reduced it back to the original

level in January 2021.

         D.D. attended the D.C. Preparatory Academy Public Charter School from pre-

kindergarten until the eighth grade. She just completed the ninth grade at the Thurgood Marshall

Academy Public Charter High School and her plan is to stay there for the tenth grade next year.

When D.D. was in the first grade, it was determined that she qualified for special education

services under the category of “speech or language impairment.” D.D. also received IEP goals in

the academic areas of reading, writing, and math.

         In the third grade, D.D. was evaluated to determine her continuing eligibility for special

education services. The evaluator found that D.D. had shown “satisfactory growth” in her

speech, language, and communication skills. Specifically, D.D. was using language and speech

appropriately for her age across various academic settings, and her speech and language skills

were not negatively impacting her socially, emotionally, or academically. Accordingly, the

evaluator recommended that D.D. no longer receive speech therapy services. At this time,

D.D.’s Full Scale IQ score was determined to be 74. D.D.’s school found that she did not qualify

as a student with a “speech or language impairment” or a “specific learning disability,” and

determined that she was no longer eligible for special education services. There was no

indication in the records I reviewed that D.D. received special education services after the third

grade.




                                                  63
     Case 1:18-cv-01901-EGS Document 74-14 Filed 07/19/21 Page 66 of 120




       The Community Connections records state that, prior to eighth grade, D.D. would often

get suspended from school and behave badly. In the eighth grade, however, she was on honor

roll with As and Bs, had good attendance and timeliness, and received “principal cabinet.” Her

eighth grade teacher described her as curious, hardworking, independent, and warm hearted.

Records from 2021 indicate that D.D. has been continuing to do well since her graduation from

middle school. During the summer before starting ninth grade, she had a job.

Findings

           •   I believe that D.D. has a serious emotional disturbance. She has been diagnosed

               with a number of mental health disorders, including DMDD, PTSD, ADHD, and

               anxiety. She has also experienced significant trauma when she witnessed

               domestic violence in the home as a young child. This trauma significantly

               impacts D.D. and substantially limits her functioning. When she was around her

               grandparents during a fight they were having, it reminded her of witnessing

               domestic violence experienced by her mother years earlier. Her anxiety increases

               when her grandparents argue. As a result of this trauma and her mental health

               conditions, D.D. exhibits low frustration tolerance, defiance, and poor anger

               management, which have impacted her interactions with her family and her peers

               at school.

           •   In my opinion, the outpatient services that D.D. has received since 2018 have

               been effective. However, she has not received all of the services that she needs.

               Since 2018, D.D.’s work with her Community Support worker has been consistent

               and effective in helping her improve her school performance. She has talked

               extensively with her Community Support worker about the various ways she can




                                               64
Case 1:18-cv-01901-EGS Document 74-14 Filed 07/19/21 Page 67 of 120




        excel in school and deal with that aspect of her life. In general, D.D.’s

        Community Support worker has taken a genuine interest in D.D.’s treatment and

        committed herself to bettering D.D.’s mental health and her relationship with her

        family. Together, they worked on meaningful tasks and treatment games,

        appropriately selected for D.D.’s age and interests, and tailored to address her

        emotional and behavioral needs. D.D.’s work with her Community Support

        worker was focused primarily on learning to cope with her anxiety. D.D. also

        consistently takes her medications. I believe there is room for improvement in

        strengthening D.D.’s family cohesion, but her grandmother is supportive and

        flexible in managing teenage behaviors.

    •   I do not believe that D.D. has ever received all components of ICBS in the past,

        despite needing these services. At one point, D.D.’s Community Support worker

        suggested a family team meeting in response to D.D.’s concerns about the

        disparate behavioral expectations of different family members with whom she

        occasionally stayed. D.D. was receiving mixed messages and this frustrated her.

        However, the records do not indicate whether such a meeting ever took place.

        Moreover, just one family team meeting for a discreet issue would not have been

        sufficient to provide ICBS and intensive care coordination. D.D. has a lot of

        important family members in her life, and needs help constructing a working

        family support system in the absence of her mother and father. A child and

        family team could develop this critical support system, while overseeing a plan

        for D.D.’s mental health services.




                                         65
Case 1:18-cv-01901-EGS Document 74-14 Filed 07/19/21 Page 68 of 120




        While D.D. did receive effective services from her Community Support worker,

        there are other therapeutic interventions from which she could have benefited.

        For example, I do not see in the records that D.D. ever received individualized,

        home-based therapy or behavioral supports. At several points in 2018, D.D.’s

        Community Support worker said that she was working to improve D.D.’s therapy

        readiness and was working with the family to enroll D.D. in trauma-focused

        cognitive behavioral therapy (CBT), but I never saw any indication that this

        happened.

        I also do not see in the records that D.D. ever received mobile crisis services.

        These services might have been beneficial for D.D., including in 2020 when she

        threatened to commit suicide. Her grandmother relied on family support during

        this incident, but mobile crisis services might also have been helpful in providing

        more formal support in this situation. These services could have met D.D. where

        she was in the community and de-escalated the situation.

    •   I believe that D.D. would currently benefit from ICBS. D.D.’s treatment with her

        Community Support worker has been effective, but as I indicated above, it seems

        likely that she stopped working with D.D. around July 2020. This was because

        both the Community Support worker and D.D. thought that D.D. had

        accomplished her treatment goals. Overall, it appears that D.D.’s grandmother

        and family are, at present, effectively addressing her mental health needs. But

        D.D. is only 15 and would still benefit from a child and family team that could

        address future mental health issues as they arise. A child and family team would

        have communal awareness of D.D.’s history and needs, and would be able




                                         66
     Case 1:18-cv-01901-EGS Document 74-14 Filed 07/19/21 Page 69 of 120




               recognize when more services are needed. Because D.D. has presently improved

               to the point where she is doing well without receiving intensive services, I do not

               believe that she is at immediate risk of institutionalization. However, D.D. has a

               history of trauma related to witnessing domestic violence and has become upset

               when her grandparents have argued. I do not know enough about their family

               situation at present, but if D.D.’s home environment deteriorated, it is possible

               that she could be in more immediate risk of institutionalization in the future. In

               my opinion, D.D. may continue to need trauma-focused services because of her

               experiences witnessing domestic violence in the home.

Trends and Observations:

Plaintiffs asked me to provide my observations about trends I identified among the seven youth

whose cases I have reviewed, including the services they have received and the placements they

have experienced.

           •   All seven youth have been and/or are enrolled in the District’s Medicaid program.

           •   All seven youth have a serious emotional disturbance, as that term is defined in

               the District regulation that is cited in the Complaint.

           •   All seven youth have needed and continue to need ICBS, as defined in the

               Complaint, yet not received it.

           •   For all youth, except perhaps D.D., outpatient services have generally not been

               effective. In several of the cases, I noticed a pattern of parents or caregivers

               changing their child’s mental health provider due to frustration with the services

               received. If parents or caregivers did not see significant progress or positive

               outcomes, which happened often, they tended to quit the services and seek



                                                 67
Case 1:18-cv-01901-EGS Document 74-14 Filed 07/19/21 Page 70 of 120




       assistance with a new provider. If there had been functional child and family

       teams for each of the youth whose cases I reviewed, these frequent shifts in

       providers might have been prevented. One of the important functions of a child

       and family team is to track and adjust the efficacy of services. When a team

       meets, the members assess what has been happening, whether the services are

       working and why, and what changes need to be made to remedy any issues.

       Rather than being on their own to make treatment decisions, the parents and

       caregivers would have support from the child’s providers and other important

       adults in their child’s life to help them strategize and make decisions. Moreover,

       a child and family team is able to develop a prevention plan that anticipates

       potential problems or obstacles to the child’s progress and provides contingency

       plans.

       Another consistent problem that I observed is the high rate of turnover among

       mental health providers. Many of the youth whose cases I reviewed worked with

       a number of different professionals, particularly Community Support workers,

       over relatively short periods of time. It takes time to build trust, and when a child

       has to continually rebuild trust every time they are assigned a new person to work

       with, it makes it more difficult to form bonds. Many of the youth whose cases I

       reviewed had experienced significant trauma, and having to repeat those stories to

       new workers can retraumatize them. Children may eventually lose interest in

       receiving services if they are repeatedly switched between different workers. A

       well-functioning mental health system provides support for its mental health

       professionals in order to promote job retention and reduce turnover.




                                        68
Case 1:18-cv-01901-EGS Document 74-14 Filed 07/19/21 Page 71 of 120




        In addition, the District appears to provide a standard set of mental health services

        to all youth consumers. Among the youth whose cases I reviewed, I generally

        saw that they were assigned a Community Support worker and a therapist. Based

        on the records, these two interventions were the bulk of services provided to the

        youth whose cases I reviewed. Moreover, the treatment received generally sought

        to address symptoms, and not the underlying reasons the youth were experiencing

        the symptoms. For the most part, the services have not been individually tailored

        to each child’s needs, including to address root causes of certain behaviors.

    •   One trend I noted among the youth that I reviewed is that mental health providers

        have paid insufficient attention to what happens in the youths’ school setting.

        School is generally where a child’s problematic behaviors emerge. If their mental

        health needs are not adequately addressed, children cannot learn and get an

        effective education. Teachers are uniquely and intimately knowledgeable about

        their students’ lives, experiences, and needs. E.F. was the only youth for whom

        someone from her school coordinated with her mental health providers. E.F.’s

        school social worker, Community Support worker, and CFSA social worker

        would discuss her treatment, plan for her safety and wellbeing relevant to

        interactions with her peers and the community, and monitor her whereabouts.

        Although this level of coordination is beneficial, and is more than I saw in any

        other case, it lacks the familial involvement and the intensive care coordination of

        a child and family team. A child and family team that involves and incorporates

        the child’s school-based support team would be highly beneficial for all of the

        youth whose cases I have reviewed.




                                         69
Case 1:18-cv-01901-EGS Document 74-14 Filed 07/19/21 Page 72 of 120




    •   All of the youth, except perhaps for D.D., have been harmed because they have

        not received ICBS. For a number of the youth I reviewed, their relationships with

        their parents or caregivers have been significantly damaged. For S.M., M.R.,

        E.F., and H.R., their parents or caregivers appear to have reached or be close to

        reaching a breaking point. The families of S.M., M.R., and E.F., in particular,

        have agreed to or have considered placing them out of the home in a residential

        boarding school or group home setting. For all of the youth, a child and family

        team with intensive care coordination could, where appropriate, engage parents

        and caregivers in planning for their child’s mental health treatment, and give

        parents and caregivers support in managing their child’s services. Friends and

        family on a child and family team could also give these exhausted and

        overwhelmed parents and caregivers respite when they need it.

        In addition, most of the youth have, at some point, experienced significant

        challenges in school, including issues relating to behavior, academics, attendance,

        suspension, and interactions with peers. E.F., A.W., T.H., and S.M. have all

        recently graduated from high school or are nearing graduation, and have not

        received adequate assistance with planning for their transition to college or the

        workforce.

    •   In my review, I did not see evidence of mobile crisis teams attempting to resolve

        crises in the community. For several youth – E.F. and H.R. – the records

        indicated that the ChAMPS mobile psychiatric service for children and

        adolescents was called. However, in each of these cases, calling the ChAMPS

        team resulted in inpatient psychiatric hospitalization. Moreover, there was no




                                         70
Case 1:18-cv-01901-EGS Document 74-14 Filed 07/19/21 Page 73 of 120




        indication in the records that the ChAMPS team made an effort to address the

        crisis where it occurred. All of the youth whose cases I reviewed have

        experienced crises in which they would have benefited from having access to a

        community-based mobile crisis team, which could de-escalate crises onsite

        whenever possible, making it less likely that the child would be taken to the

        hospital.

    •   I believe that all of the youth, except for D.D., are at risk of institutionalization,

        through placement in residential treatment facilities or psychiatric

        hospitalizations, or placement out of the home. Three of the youth that I have

        reviewed, H.R., E.F., and T.H., have been hospitalized in an inpatient psychiatric

        facility. M.R. and A.W. have been taken to a psychiatric hospital for evaluation,

        but were not admitted. Two of the youth that I have reviewed, E.F. and T.H.,

        have had involvement with the juvenile delinquency system, and are also at risk

        of incarceration. Although A.W. and S.M. do not have a history of residential

        psychiatric treatment or inpatient psychiatric hospitalization, I believe that they

        are at risk of institutionalization because they are not currently receiving ICBS.

        With ICBS, the youth and family receive a set of services that are individualized

        to the child’s strengths and needs, and that are coordinated and monitored to

        ensure that the child benefits. With this intensive and individualized set of

        services wrapped around the child and family, including whatever natural

        supports are available to support them, the child can get the supports they need at

        home, or in another home-like setting where appropriate, and not in a residential




                                           71
Case 1:18-cv-01901-EGS Document 74-14 Filed 07/19/21 Page 74 of 120
     Case 1:18-cv-01901-EGS Document 74-14 Filed 07/19/21 Page 75 of 120




                                        APPENDIX A

                                   Louise (Lu) W. Missildine
                                      40 Tucker’s Point
                                      Eclectic, AL 36024
                                        (334) 233-5003
                                   lumissildine@gmail.com


Education
B.S. Ed. Auburn University, Auburn, Alabama, 1965
M.S. Ed. (Supervision and Administration) Troy University, Montgomery, Alabama, 1969
MSSW University of Texas at Arlington, 1976

Licensure and Certification
ACSW, National Association of Social Workers, 1978
LCSW, Alabama State Board of Social Work Examiners, License Number 1830C.

Positions Held
2004-Present
Independent Consultant - Child Welfare Policy and Practice Group
Work involves providing consultation to public and private agencies wishing to improve
outcomes in their work with families who find themselves in need of services to address difficult
issues impacting their lives, such as domestic violence, substance abuse, child neglect and abuse,
poverty, and developmental, educational, and mental health challenges.
Work includes development and delivery of family-centered classroom training in Engagement
Skills, Team Development and Family Team Conferencing, Assessment, Case Planning,
Intervention, and Supervision.
Work includes development, coaching, and evaluation of local trainers for delivery of curriculum
to support a Child and Family Team-based practice model.
Work includes coaching family-based practice with agency line staff, supervisors and
administrators; modeling, coaching, and evaluating the development of Facilitators, Coaches,
and Master Coaches in implementation of the Child and Family Team practice model through
assisting in preparation of families, facilitating team meetings, debriefing staff, and assisting
with follow-up.
Work includes facilitating development of state -level consultants in assisting local offices in
improving direct practice with families in order to achieve improved outcomes in safety, well-
being, and permanence.
Work also includes Quality Service Reviews, in which family case material is reviewed and 10-
12 interviews are conducted with family members and professionals involved with the family.
The well-being of the child and family and the functioning of the system on behalf of the family
are scored using a protocol developed for the specific agency. Findings are debriefed with staff
and administrators, and a written report of the findings is provided to the agency. QSR work
includes one-on-one mentoring and coaching of mentees to develop in-house reviewers.
The work described in the paragraphs above has been performed in Alabama, California,
Colorado, Florida, Georgia, Illinois, Indiana, Iowa, Louisiana, Michigan, New Jersey, New


                                               73
     Case 1:18-cv-01901-EGS Document 74-14 Filed 07/19/21 Page 76 of 120




York, Oklahoma, Pennsylvania, Tennessee, Utah, Virginia, Washington, D.C., Wisconsin, and
Wyoming.

2004-2006
Targeted Case Management
Work involved providing Medicaid Targeted Case Management services to a boot camp program
for adolescent girls. Records of girls served by the agency were reviewed and the girls involved
were interviewed for the purpose of conducting needs assessments, which became a part of the
girls’ service plans. Follow-up interviews were held monthly with each girl. Work was
conducted at an agency located in Lee County, Alabama.

2004-2006
MAT (Multi-Dimensional Assessment Tool) Assessments
Work involved conducting behavioral assessments of children in Therapeutic Foster Care or
under consideration by Alabama DHR for placement into or step-down from TFC. Work
included review of case materials and interviews with social workers, foster parents, and
children. Information was rated according to a 65-item assessment tool and compared to a series
of thresholds to determine the appropriate level of placement. A written report for each child
was provided to DHR. MAT consultants attended Family Team Meetings upon invitation and
shared MAT findings with the team. Work was conducted over a three-county region in east
central Alabama.

1998-2004
Lee County (AL) Department of Human Resources
Served as Child Welfare Administrator in a mid-size county. Work involved leading the county
child welfare program through the process of reform as a System of Care, consistent with
principles and practices developed through the RC Consent Decree. Work included training,
coaching, and modeling practice in keeping with System of Care guidelines and required
consistent leadership of supervisory staff, encouraging them to embrace change and challenge,
and guiding them through the process of managing change. In 2002, Lee County achieved
conversion and release by the Federal Court Monitor as a county exhibiting best practice.
Several practices, instituted only in Lee County, were recognized by State Quality Assurance as
models of best practice for other counties to emulate. Work was recognized for excellence by
the Federal Court Monitor when he brought a group of administrators from another state to learn
about Lee County’s conversion process.

Served as co-chair of the Lee County Multi-Needs Committee, which coordinated services for
children and families involved with multiple agencies. Work required partnership and
collaboration across agencies to serve children with challenging needs.

Served on numerous state policy development and review groups at request of Alabama SDHR.
Served on Information System design team and on a committee to develop the Child and Family
Assessment Tool for use by all county departments.

1990-1998
Alabama State Department of Human Resources, Division of Family and Children’s



                                              74
     Case 1:18-cv-01901-EGS Document 74-14 Filed 07/19/21 Page 77 of 120




Services
Served as Program Manager for statewide child welfare training program. Work involved
collaboration in selecting curriculum developers for Alabama Child Welfare Training (ACT),
providing input on the Alabama system and its policies and practices to curriculum developers,
reviewing curriculum and giving feedback throughout the development process. During
curriculum development, meetings with county directors were facilitated to solicit input and keep
them abreast of plans; upon completion of curriculum, phased overviews of ACT training plan
were presented to county directors in all 67 counties. Participated in training of trainers by
curriculum developers through a process of modeling and coaching the training of the eight-
week, 3000-page curriculum. Trained curriculum for six years, facilitating development of
supervisors and then caseworkers in skills of engagement, assessment, case planning, and
intervention with families. ACT curriculum was based on the principles and practices of the
System of Care as developed through the RC Consent Decree, which became the basis of
Alabama’s Quality Assurance process, which later became the model for the Federal CFSR
protocol.
Work included supervision of ten trainers (five teams), scheduling and arranging logistics of
overlapping training sessions, and follow-up with county supervisors and administrators on
trainee strengths and needs during and after each eight-week session. Conducted supervisory site
visits to observe trainers for quality assurance. Assisted in development and administration of
certification exams in partnership with the University of Alabama School of Social Work.
Led search for preparation curriculum for foster and adoptive parents, which involved helping
Alabama Department of Human Resources move toward a decentralized adoption system and co-
preparation process of foster and adoptive parents. Conducted training overviews of curriculum
and preparation process for county supervisors and directors. Developed and disseminated
policy for county implementation of Model approach to Partnerships in Parenting/Group
Preparation and Selection Program (MAPP/GPS). Completed rigorous, multi-tiered process of
becoming licensed trainer of group leaders in MAPP/GPS, which Alabama adopted and used in
preparing foster and adoptive families. Trained two-week Group Leader Preparation courses for
five years, beginning with county foster care/foster home supervisors to ensure that they knew
what staff should be doing and what was needed of supervisors to support staff efforts.
Supervised trainers and arranged and managed scheduling and logistics for MAPP/GPS program.
Conducted supervisory site visits to ensure training quality. Work allowed development of
relationships with caseworkers, supervisors, and county directors in all 67 counties.
Coordinated development of week-long training modules (ACT II) on Child Protection, Sexual
Abuse, and Substance Abuse. Arranged and managed scheduling and logistics for training
sessions in four regional locations in the state.
Through work in managing training and interacting with county supervisors and directors,
developed an understanding of strengths and needs of counties of various sizes and knowledge of
how counties of different sizes manage the work of Family and Children’s Services.


1986-1990
Full-time parent of two children

1982-1986
Denton County, Texas



                                               75
     Case 1:18-cv-01901-EGS Document 74-14 Filed 07/19/21 Page 78 of 120




Worked as a private contractor, providing federally mandated social services to clients in a
dialysis clinic. Work involved assisting patients and their families in coping with End Stage
Renal Disease, providing emotional support to them, and linking them with needed services.
Work included participation on the Medical Treatment Team.
Worked as a private contractor with the Denton County Department of Child Welfare. Work
involved conducting family and home studies for private adoptions, reporting findings to the
agency and the probate judge.


1978-1981
Mobile County Department of Human Resources (second largest county in Alabama)
Served as a line social worker for a special needs foster care population. Work involved liaison
with child placement providers across the state who served physically, developmentally, and
mentally challenged children.
Supervised a foster care unit of five staff which served adolescents in group homes and
residential placements, collaborating and partnering with statewide service providers.
Supervised the adoption unit in Mobile County, which involved training multiple groups of 15-
20 potential adoptive parents and completing home studies for individual families for submittal
to ALSDHR for approval and placement (centralized system). Prior experience in Texas
(county-administered system) allowed for comparison and assessment of benefits and difficulties
associated with each type of adoptive system.

1976-1978
Dallas, Texas
Line social worker in Child Protective Services, Dallas County Child Welfare, Dallas, Texas.
Work involved providing initial direct services to children and families in which child neglect
and/or abuse had been confirmed.
Supervised a foster home licensing unit of five staff and identified and addressed foster parent
training needs and agency/parent partnership needs.
Supervised adoption unit of four staff in Dallas County, a county-run adoption system. This
experience became a useful point of reference when the Alabama adoption system faced changes
and decentralization during the R.C. reform.

1974-1976
University of Texas at Arlington Graduate School of Social Work

1971-1974
State Office, Alabama Department of Human Resources
Child Development Consultant. Worked on a project to establish Early Childhood Education
Centers in the 35 northernmost counties in the state, considered a part of Appalachia. Work
involved developing procedures for combining federal funds through the Appalachian Regional
Commission with state funds from DHR and the Alabama Development Office to create ECE
centers.
Served as DHR representative and liaison with other State of Alabama and Federal offices
(HHS).




                                               76
     Case 1:18-cv-01901-EGS Document 74-14 Filed 07/19/21 Page 79 of 120




Developed a manual for the procedures and processes to be followed in combining state and
federal funding streams and creating Early Childhood Centers.
Worked with local childcare and DHR representatives in urban and rural counties to identify
suitable sites and to establish centers.
Guided center directors to ensure that program and physical plant standards were met; licensed
centers when compliance with state and federal standards had been achieved. Monitored
continuing operation of centers for compliance with standards.
Achieved desired outcome of at least one Early Childhood Center in each of the 35 target
counties.


1965-1971
Montgomery County Public Schools
Teacher of second and third graders in Montgomery, Alabama. Classes composed of rural, low-
income families. In addition to teaching prescribed curriculum, focused efforts on identifying
services needed by children and worked with local groups to provide them, e.g. obtaining
eyeglasses through Lion’s Club, sewing clothing for children in need, advocating for free
breakfasts and lunches for children whose hunger and fatigue impeded learning.
For several summers, supervised 10-15 tutors in a program designed to strengthen academic
skills for children with diagnosed Learning Disabilities.




                                               77
       Case 1:18-cv-01901-EGS Document 74-14 Filed 07/19/21 Page 80 of 120




                                    APPENDIX B

                                 Documents Reviewed

E.F.

 Beginning Bates
 Number            Document Name/Type            Agency/Provider/School         Date
                   Fact Sheet: [E.F.]                                           10/30/18
 MJ-PL-00039235    (000012419)                   DYRS
                   Education                                                    10/30/18
 MJ-PL-00039237    Acknowledgement               DYRS
                                                 DCPS Office of Special         05/04/21
 MJ-PL-00045694    Service Tracker               Education
 MJ-PL-00045763    IEP Progress Report -                                        Multiple
                   Annual Goals, Service                                        Dates
                   Tracker, Multiple             DCPS Office of Special         (2019-
                   Documents (76 pages)          Education                      2021)
 MJ-PL-00045839                                  DCPS Office of Special         05/19/21
                   Student Schedule              Education
 MJ-PL-00045841    Key Areas of E.F.’s           DCPS Office of Special         05/26/21
                   Progress                      Education
 MJ-PL-00045847    DC Public Schools             DCPS Office of Special         05/19/21
                   Transcript                    Education
 MJ-PL-00045849    Graduation Progress           DCPS Office of Special         Undated
                   Summary                       Education
                                                                                Multiple
                                                 Hillcrest Children & Family    (2017-
 MJ-PL-00045853    Child Encounter Notes         Center                         2018)
                                                                                Multiple
                   Multiple Documents (164       The Psychiatric Institute of   (2018-
 MJ-PL-00046974    pages)                        Washington (PIW)               2020)
                                                                                Multiple
                   Multiple Documents (280                                      (2018-
 MJ-PL-00061679    pages)                        Community Connections          2020)
                   Treatment Plan Cover                                         Multiple
                   Pages, Child Psych                                           (2017-
                   Evaluation, Child                                            2018)
                   Psychiatric Notes, Mental
                   Status Exam (MSE),            Hillcrest Children & Family
 MJ-PL-00061959    Demographic Information       Center
                   Student Participant Written   DCPS Office of Special         02/26/17
 MJ-PL-00063817    Input Form                    Education
 MJ-PL-00063818                                  DCPS Office of Special         09/01/20
                   Unspecified                   Education



                                            78
   Case 1:18-cv-01901-EGS Document 74-14 Filed 07/19/21 Page 81 of 120




MJ-PL-00063819   Annual Enrollment Audit        DCPS Office of Special      2007-2019
                 History                        Education
MJ-PL-00063820                                  DCPS Office of Special      2015-2016
                 Attendance                     Education
MJ-PL-00063821                                  DCPS Office of Special      2016-2017
                 Attendance                     Education
MJ-PL-00063822                                  DCPS Office of Special      2017-2018
                 Attendance                     Education
MJ-PL-00063823                                  DCPS Office of Special      2018-2019
                 Attendance                     Education
MJ-PL-00063824                                  DCPS Office of Special      2019-2020
                 Attendance                     Education
MJ-PL-00063825   Current Year Monthly           DCPS Office of Special      2020-2021
                 Enrollment Snapshot            Education
MJ-PL-00063826   Current Year Monthly           DCPS Office of Special      2020-2021
                 Enrollment Snapshot            Education
MJ-PL-00063827   Individualized Education       Friendship Public Charter   04/10/15
                 Program (IEP)                  School Chamberlain Middle
MJ-PL-00063843   District of Columbia Notice                                04/06/16
                 of IDEA Part B Procedural
                 Safeguards Rights of
                 Parents of Students with       DCPS Office of Special
                 Disabilities                   Education
MJ-PL-00063844                                  Friendship Public Charter   06/15/16
                 Letter of Invitation           School Chamberlain Middle
MJ-PL-00063846                                  Friendship Public Charter   06/17/13
                 Letter of Invitation           School Chamberlain Middle
MJ-PL-00063848                                  Friendship Public Charter   03/21/16
                 Letter of Invitation           School Chamberlain Middle
MJ-PL-00063849   Unspecified (incomplete        Friendship Public Charter   04/06/16
                 scan)                          School Chamberlain Middle
MJ-PL-00063850                                  Friendship Public Charter   06/03/13
                 Letter of Invitation           School Chamberlain Middle
MJ-PL-00063852   Evaluation Summary             Friendship Public Charter   06/03/13
                 Report                         School Chamberlain Middle
MJ-PL-00063862   Evaluation Summary             Friendship Public Charter   06/17/16
                 Report                         School Chamberlain Middle
MJ-PL-00063869   Acknowledgement of                                         04/03/13
                 Referral for Special           Friendship Public Charter
                 Education Services             School Chamberlain Middle
MJ-PL-00063870   Prior Written Notice -         Friendship Public Charter   06/21/13
                 Identification                 School Chamberlain Middle
MJ-PL-00063872   Final Eligibility              Friendship Public Charter   06/21/13
                 Determination Report           School Chamberlain Middle
MJ-PL-00063886                                  Friendship Public Charter   06/17/16
                 Educational Update             School Chamberlain Middle


                                           79
   Case 1:18-cv-01901-EGS Document 74-14 Filed 07/19/21 Page 82 of 120




MJ-PL-00063894   Psychoeducational            Friendship Public Charter   03/19/13
                 Evaluation                   School Chamberlain Middle
MJ-PL-00063912   Psychoeducational            Friendship Public Charter   03/19/13
                 Evaluation                   School Chamberlain Middle
MJ-PL-00063930                                Friendship Public Charter   04/03/13
                 Analysis of Existing Data    School Chamberlain Middle
MJ-PL-00063936                                Friendship Public Charter   04/06/16
                 Analysis of Existing Data    School Chamberlain Middle
MJ-PL-00063942   Prior Written Notice -       Friendship Public Charter   04/03/13
                 Evaluation                   School Chamberlain Middle
MJ-PL-00063944   Quarter 3 Interim Progress   Friendship Public Charter   04/02/13
                 Report                       School Chamberlain Middle
MJ-PL-00063945                                Friendship Public Charter   04/06/16
                 Student Progress Report      School Chamberlain Middle
MJ-PL-00063976   Consent for Initial          Friendship Public Charter   03/12/13
                 Evaluation/Reevaluation      School Chamberlain Middle
MJ-PL-00063977   Consent for Initial          Friendship Public Charter   04/06/16
                 Evaluation/Reevaluation      School Chamberlain Middle
MJ-PL-00063978   OSSE Medicaid Parental       Friendship Public Charter   06/14/14
                 Consent Form Cover Sheet     School Chamberlain Middle
MJ-PL-00063979   OSSE Medicaid Parental       Friendship Public Charter   06/13/14
                 Consent Form Cover Sheet     School Chamberlain Middle
MJ-PL-00063981   Extended School Year                                     06/06/14
                 (ESY) Services Eligibility   Friendship Public Charter
                 Worksheet                    School Chamberlain Middle
MJ-PL-00063982   Extended School Year                                     07/11/13
                 (ESY) Services Eligibility   Friendship Public Charter
                 Worksheet                    School Chamberlain Middle
MJ-PL-00063983   Extended School Year                                     04/10/15
                 (ESY) Services Eligibility   Friendship Public Charter
                 Worksheet                    School Chamberlain Middle
MJ-PL-00063984   Extended School Year                                     04/06/16
                 (ESY) Services Eligibility   Friendship Public Charter
                 Worksheet                    School Chamberlain Middle
MJ-PL-00063985   Consent for Initial                                      07/12/13
                 Provision of Special
                 Education and Related        Friendship Public Charter
                 Services                     School Chamberlain Middle
MJ-PL-00063986   Parent/Guardian Letter of    Friendship Public Charter   05/16/14
                 Invitation                   School Chamberlain Middle
MJ-PL-00063987   Parent/Guardian Letter of    Friendship Public Charter   07/08/13
                 Invitation                   School Chamberlain Middle
MJ-PL-00063988   Parent/Guardian Letter of    Friendship Public Charter   03/21/16
                 Invitation                   School Chamberlain Middle
MJ-PL-00063989   Parent/Guardian Letter of    Friendship Public Charter   03/26/15
                 Invitation                   School Chamberlain Middle


                                         80
   Case 1:18-cv-01901-EGS Document 74-14 Filed 07/19/21 Page 83 of 120




MJ-PL-00063990   Parent/Guardian Letter of     Friendship Public Charter   05/01/14
                 Invitation                    School Chamberlain Middle
MJ-PL-00063991   Parent/Guardian Letter of     Friendship Public Charter   05/01/14
                 Invitation                    School Chamberlain Middle
MJ-PL-00063992   Parent/Guardian Letter of     Friendship Public Charter   02/18/16
                 Invitation                    School Chamberlain Middle
MJ-PL-00063993   Parent/Guardian Letter of     Friendship Public Charter   02/18/16
                 Invitation                    School Chamberlain Middle
MJ-PL-00063994   Disability Worksheet:                                     06/17/16
                 Specific Learning             Friendship Public Charter
                 Disability                    School Chamberlain Middle
MJ-PL-00063999   Disability Worksheet:                                     06/20/13
                 Specific Learning             Friendship Public Charter
                 Disability                    School Chamberlain Middle
MJ-PL-00064004                                 Friendship Public Charter   02/08/13
                 Unspecified                   School Chamberlain Middle
MJ-PL-00064005                                 Friendship Public Charter   02/08/13
                 Unspecified                   School Chamberlain Middle
MJ-PL-00064006   Prior Written Notice -                                    06/13/16
                 Proceed with Evaluation
                 Process (After Referral or    Friendship Public Charter
                 Prior to Reevaluation)        School Chamberlain Middle
MJ-PL-00064008   Prior Written Notice -                                    06/17/16
                 Determination of Special
                 Education Eligibility or      Friendship Public Charter
                 Non-Eligibility               School Chamberlain Middle
MJ-PL-00064010   Prior Written Notice -                                    11/18/16
                 Notice of Change in           Friendship Public Charter
                 Placement                     School Chamberlain Middle
MJ-PL-00064012   Prior Written Notice -        Friendship Public Charter   04/10/15
                 Development of IEP            School Chamberlain Middle
MJ-PL-00064014   Prior Written Notice -                                    05/28/15
                 Other Notice Related to
                 Free and Appropriate
                 Public                        Friendship Public Charter
                 Education (FAPE)              School Chamberlain Middle
MJ-PL-00064016   IEP Progress Report -         Friendship Public Charter   06/20/14
                 Annual Goals                  School Chamberlain Middle
MJ-PL-00064020   IEP Progress Report -         Friendship Public Charter   01/23/15
                 Annual Goals                  School Chamberlain Middle
MJ-PL-00064024   IEP Progress Report -         Friendship Public Charter   10/31/14
                 Annual Goals                  School Chamberlain Middle
MJ-PL-00064028   IEP Progress Report -         Friendship Public Charter   10/31/16
                 Annual Goals                  School Chamberlain Middle
MJ-PL-00064033   IEP Progress Report -         Friendship Public Charter   01/29/16
                 Annual Goals                  School Chamberlain Middle


                                          81
   Case 1:18-cv-01901-EGS Document 74-14 Filed 07/19/21 Page 84 of 120




MJ-PL-00064040   IEP Progress Report -           Friendship Public Charter   04/01/15
                 Annual Goals                    School Chamberlain Middle
MJ-PL-00064044   IEP Progress Report -           Friendship Public Charter   06/15/16
                 Annual Goals                    School Chamberlain Middle
MJ-PL-00064050   IEP Progress Report -           Friendship Public Charter   04/14/16
                 Annual Goals                    School Chamberlain Middle
MJ-PL-00064055   IEP Progress Report -           Friendship Public Charter   11/03/15
                 Annual Goals                    School Chamberlain Middle
MJ-PL-00064062   IEP Progress Report -           Friendship Public Charter   06/12/15
                 Annual Goals                    School Chamberlain Middle
MJ-PL-00064069   IEP Progress Report -           Friendship Public Charter   11/15/13
                 Annual Goals                    School Chamberlain Middle
MJ-PL-00064073   Extended School Year -          Friendship Public Charter   07/29/15
                 IEP Progress Report             School Chamberlain Middle
MJ-PL-00064075   IEP Progress Report -           Friendship Public Charter   02/02/14
                 Annual Goals                    School Chamberlain Middle
MJ-PL-00064080   IEP Progress Report -           Friendship Public Charter   04/08/14
                 Annual Goals                    School Chamberlain Middle
MJ-PL-00064085   Manifestation                   Friendship Public Charter   10/20/16
                 Determination                   School Chamberlain Middle
MJ-PL-00064086   Individualized Education        DCPS Office of Special      02/09/21
                 Program (IEP)                   Education
MJ-PL-00064104   Individualized Education        DCPS Office of Special      03/16/20
                 Program (IEP)                   Education
MJ-PL-00064127   Individualized Education        DCPS Office of Special      04/29/19
                 Program (IEP)                   Education
MJ-PL-00064150   Individualized Education        DCPS Office of Special      02/28/19
                 Program (IEP)                   Education
MJ-PL-00064171   Individualized Education        DCPS Office of Special      03/27/17
                 Program (IEP)                   Education
MJ-PL-00064190                                   DCPS Office of Special      02/04/20
                 Service Tracker                 Education
MJ-PL-00064192                                   DCPS Office of Special      06/14/18
                 Miscellaneous Cover Sheet       Education
MJ-PL-00064193                                   DCPS Office of Special      11/02/18
                 Unspecified                     Education
MJ-PL-00064197                                   DCPS Office of Special      11/02/18
                 Unspecified                     Education
MJ-PL-00064204   Individual Student Safety       DCPS Office of Special      10/24/18
                 Plan                            Education
MJ-PL-00064207                                   DCPS Office of Special      11/12/18
                 Letter of Invitation            Education
MJ-PL-00064209                                   DCPS Office of Special      11/12/18
                 Letter of Invitation            Education
MJ-PL-00064211                                   DCPS Office of Special      01/25/19
                 Letter of Invitation            Education


                                            82
   Case 1:18-cv-01901-EGS Document 74-14 Filed 07/19/21 Page 85 of 120




MJ-PL-00064213   Final Eligibility              DCPS Office of Special   04/29/19
                 Determination Report           Education
MJ-PL-00064219                                  DCPS Office of Special   04/05/19
                 Analysis of Existing Data      Education
MJ-PL-00064222   OSSE Medicaid Parental         DCPS Office of Special   03/27/17
                 Consent Form Cover Sheet       Education
MJ-PL-00064223   Student Participant Written    DCPS Office of Special   Undated
                 Input Form                     Education
MJ-PL-00064224   Student Participant Written    DCPS Office of Special   Undated
                 Input Form                     Education
MJ-PL-00064225                                  DCPS Office of Special   Undated
                 Unspecified                    Education
MJ-PL-00064227                                  DCPS Office of Special   Undated
                 Unspecified                    Education
MJ-PL-00064229   Independent Living                                      03/23/17
                 Assessment Instrument          Unspecified
MJ-PL-00064233   Career Decision Making         DCPS Office of Special   Undated
                 System Revised                 Education
MJ-PL-00064237   Career Decision Making         DCPS Office of Special   Undated
                 System Revised                 Education
MJ-PL-00064241   Progress to College and        DCPS Office of Special   08/22/16-
                 Career Report                  Education                06/14/17
MJ-PL-00064246                                  DCPS Office of Special   02/08/21
                 ESY Criteria Cover Sheet       Education
MJ-PL-00064247   Extended School Year                                    03/27/17
                 (ESY) Services Eligibility     DCPS Office of Special
                 Worksheet                      Education
MJ-PL-00064248                                  DCPS Office of Special   02/26/18
                 ESY Criteria Cover Sheet       Education
MJ-PL-00064249   Extended School Year                                    03/16/20
                 (ESY) Services Eligibility     DCPS Office of Special
                 Worksheet                      Education
MJ-PL-00064250   Extended School Year                                    03/16/20
                 (ESY) Services Eligibility     DCPS Office of Special
                 Worksheet                      Education
MJ-PL-00064251                                  DCPS Office of Special   03/03/17
                 Unspecified                    Education
MJ-PL-00064252   Standard IEP Amendment         DCPS Office of Special   03/01/16
                 Form (LEA Initiated)           Education
MJ-PL-00064253   Standard IEP Amendment         DCPS Office of Special   03/10/17
                 Form (LEA Initiated)           Education
MJ-PL-00064255   Standard IEP Amendment         DCPS Office of Special   03/10/17
                 Form (LEA Initiated)           Education
MJ-PL-00064256   Transportation Criteria        DCPS Office of Special   02/08/21
                 Easy FAX Cover Sheet           Education



                                           83
   Case 1:18-cv-01901-EGS Document 74-14 Filed 07/19/21 Page 86 of 120




MJ-PL-00064257   Eligibility Category            DCPS Office of Special   03/03/17
                 Worksheet                       Education
MJ-PL-00064259   Eligibility Category            DCPS Office of Special   03/27/17
                 Worksheet                       Education
MJ-PL-00064261   Transportation Criteria         DCPS Office of Special   02/26/18
                 Easy FAX Cover Sheet            Education
MJ-PL-00064262   Transportation Criteria         DCPS Office of Special   03/02/20
                 Easy FAX Cover Sheet            Education
MJ-PL-00064263   Parent/Guardian Letter of       DCPS Office of Special   02/27/20
                 Invitation                      Education
MJ-PL-00064264   Parent/Guardian Letter of       DCPS Office of Special   11/09/18
                 Invitation                      Education
MJ-PL-00064265   Parent/Guardian Letter of       DCPS Office of Special   01/23/18
                 Invitation                      Education
MJ-PL-00064266   Parent/Guardian Letter of       DCPS Office of Special   02/05/21
                 Invitation                      Education
MJ-PL-00064267   Parent/Guardian Letter of       DCPS Office of Special   02/26/18
                 Invitation                      Education
MJ-PL-00064268   Parent/Guardian Letter of       DCPS Office of Special   02/09/17
                 Invitation                      Education
MJ-PL-00064269   Student Letter of Invitation-   DCPS Office of Special   02/27/20
                 IEP Meeting                     Education
MJ-PL-00064271   Student Letter of Invitation-   DCPS Office of Special   11/09/18
                 IEP Meeting                     Education
MJ-PL-00064273   Student Letter of Invitation-   DCPS Office of Special   03/24/17
                 IEP Meeting                     Education
MJ-PL-00064275   Student Letter of Invitation-   DCPS Office of Special   02/05/21
                 IEP Meeting                     Education
MJ-PL-00064277   Student Letter of Invitation-   DCPS Office of Special   02/26/18
                 IEP Meeting                     Education
MJ-PL-00064279   Student Letter of Invitation-   DCPS Office of Special   02/13/17
                 IEP Meeting                     Education
MJ-PL-00064280   Disability Worksheet:           DCPS Office of Special   04/29/19
                 Emotional Disturbance           Education
MJ-PL-00064282   Disability Worksheet:                                    Undated
                 Specific Learning               DCPS Office of Special   (Grade 10)
                 Disability                      Education
MJ-PL-00064286                                   DCPS Office of Special   Undated
                 Transfer of Rights Notice       Education                (Grade 12)
MJ-PL-00064288                                   DCPS Office of Special   Undated
                 Transfer of Rights Notice       Education                (Grade 11)
MJ-PL-00064290                                   DCPS Office of Special   Undated
                 Transfer of Rights Notice       Education                (Grade 12)
MJ-PL-00064292                                   DCPS Office of Special   Undated
                 Transfer of Rights Notice       Education                (Grade 11)



                                           84
   Case 1:18-cv-01901-EGS Document 74-14 Filed 07/19/21 Page 87 of 120




MJ-PL-00064294   Prior Written Notice -          DCPS Office of Special      04/29/19
                 Proceed with Evaluation         Education
                 Process (After Referral or
                 Prior to Reevaluation)
MJ-PL-00064296   Prior Written Notice -          DCPS Office of Special      04/29/19
                 Determination of Special        Education
                 Education Eligibility or
                 Non-Eligibility
MJ-PL-00064298   Prior Written Notice -          DCPS Office of Special      03/28/17
                 Development of IEP              Education
MJ-PL-00064300   Prior Written Notice -          DCPS Office of Special      04/29/19
                 Development of IEP              Education
MJ-PL-00064301   Prior Written Notice -          DCPS Office of Special      03/16/20
                 Development of IEP              Education
MJ-PL-00064302   Prior Written Notice -          DCPS Office of Special      03/28/17
                 Other Notice Related to         Education
                 Free and Appropriate
                 Public Education (FAPE)
MJ-PL-00064304   Procedural Safeguards           DCPS Office of Special      03/27/17
                 Documentation Cover             Education
                 Sheet
MJ-PL-00064306   IEP Progress Report -           DCPS Office of Special      04/10/17
                 Annual Goals                    Education
MJ-PL-00064312   IEP Progress Report -           DCPS Office of Special      04/13/18
                 Annual Goals                    Education
MJ-PL-00064317   IEP Progress Report -           DCPS Office of Special      06/09/17
                 Annual Goals                    Education
MJ-PL-00064323   IEP Progress Report -           DCPS Office of Special      06/13/18
                 Annual Goals                    Education
MJ-PL-00064328   IEP Progress Report -           DCPS Office of Special      01/26/18
                 Annual Goals                    Education
MJ-PL-00064334   IEP Progress Report -           DCPS Office of Special      01/27/17
                 Annual Goals                    Education
MJ-PL-00064340   IEP Progress Report -           DCPS Office of Special      11/01/17
                 Annual Goals                    Education
MJ-PL-00064346                                                               Multiple
                                                                             Dates
                                                 DCPS Office of Special      (2012-
                 Unspecified                     Education                   2014)
MJ-PL-00064347   Individualized Education                                    07/11/13
                 Program (IEP)
MJ-PL-00064359   Individualized Education        Friendship Public Charter   04/06/16
                 Program (IEP)                   School Chamberlain Middle
MJ-PL-00064372   Individualized Education        Friendship Public Charter   04/06/16
                 Program (IEP)                   School Chamberlain Middle



                                            85
   Case 1:18-cv-01901-EGS Document 74-14 Filed 07/19/21 Page 88 of 120




MJ-PL-00064385   Individualized Education        Friendship Public Charter   06/06/14
                 Program (IEP)                   School Chamberlain Middle
MJ-PL-00064401   Final Eligibility               Friendship Public Charter   06/17/16
                 Determination Report            School Chamberlain Middle
MJ-PL-00064411   Final Eligibility               Friendship Public Charter   06/17/16
                 Determination Report            School Chamberlain Middle
MJ-PL-00064412   Individualized Education        DCPS Office of Special      03/27/17
                 Program (IEP)                   Education
MJ-PL-00064413                                   DCPS Office of Special      03/29/19
                 Letter of Invitation            Education
MJ-PL-00064414   Unspecified (incomplete         DCPS Office of Special      04/29/19
                 scan)                           Education
MJ-PL-00064415   Amended Individualized          DCPS Office of Special      03/03/17
                 Education Program (IEP)         Education
MJ-PL-00064416   Amended Individualized          DCPS Office of Special      03/10/17
                 Education Program (IEP)         Education
MJ-PL-00064417   Parent/Guardian Letter of       DCPS Office of Special      04/29/19
                 Invitation                      Education
MJ-PL-00064418   PARCC and MSAA                  DCPS Office of Special      2014-2019
                 Assessment Results              Education
MJ-PL-00064419   Prior Years Enrollment          DCPS Office of Special      2012-2020
                 History                         Education
MJ-PL-00064420                                   DCPS Office of Special      2018
                 PSAT                            Education
MJ-PL-00064421   Unspecified (encrypted          DCPS Office of Special      Undated
                 scan)                           Education
MJ-PL-00064431   Unspecified (encrypted          DCPS Office of Special      Undated
                 scan)                           Education
MJ-PL-00064470   Unspecified (encrypted          DCPS Office of Special      Undated
                 scan)                           Education
MJ-PL-00064503                                   Department of Behavioral    02/05/20
                 Psychiatric Evaluation          Health (DBH)
MJ-PL-00064514   Unspecified (encrypted                                      Undated
                 scan)                           Unspecified
MJ-PL-00064517   Functional Behavior             DCPS Office of Special      04/25/19
                 Assessment                      Education
MJ-PL-00064532   Unspecified                     Unspecified                 04/17/20
MJ-PL-00064533   Telehealth Consent Form -       DCPS Office of Special      04/20/21
                 Therapy.pdf                     Education
MJ-PL-00064534   Informed Consent for            DCPS Office of Special      Undated
                 Telehealth - Therapy            Education
MJ-PL-00064535   Annual IEP Review               DCPS Office of Special      03/27/17
                 Meeting Notes                   Education
MJ-PL-00064538   Behavior Intervention Plan      DCPS Office of Special      01/31/20
                 - Level II                      Education



                                            86
   Case 1:18-cv-01901-EGS Document 74-14 Filed 07/19/21 Page 89 of 120




MJ-PL-00064547    Casey Life Skills               DCPS Office of Special       08/25/17
                  Assessment                      Education
MJ-PL-00064553    O*NET Interest Profiler:        DCPS Office of Special       08/25/17
                  Score Report                    Education
MJ-PL-00064555    Casey Life Skills               DCPS Office of Special       08/25/17
                  Assessment                      Education
MJ-PL-00064561    Unspecified                     Unspecified                  Undated
MJ-PL-00064562    MDT Team Meeting                DCPS Office of Special       Undated
                  Agenda/Notes                    Education
MJ-PL-00064564                                    DCPS Office of Special       12/16/19
                  Unspecified                     Education
MJ-PL-00064566    Standard IEP Amendment          DCPS Office of Special       03/10/17
                  Form (LEA Initiated)            Education
MJ-PL-00064567    Confidential                                                 04/25/19
                  Comprehensive
                  Psychological Re-               DCPS Office of Special
                  Evaluation                      Education
MJ-PL-00064581    Functional Behavior             DCPS Office of Special       04/25/19
                  Assessment                      Education
MJ-PL-00064595    Individual Student Safety       DCPS Office of Special       10/09/19
                  Plan                            Education

A.W.

Beginning Bates   Document Name/Type              Agency/Provider/School       Date
Number
MJ-PL-00042671    Annual Enrollment Audit         DCPS Office of Special       2006-2019
                  History (excel spreadsheet)     Education
MJ-PL-00042672    Attendance (excel               DCPS Office of Special       2016-2017
                  spreadsheet)                    Education
MJ-PL-00042673    Attendance (excel               DCPS Office of Special       2017-2018
                  spreadsheet)                    Education
MJ-PL-00042674    Attendance (excel               DCPS Office of Special       2018-2019
                  spreadsheet)                    Education
MJ-PL-00042675    Attendance (excel               DCPS Office of Special       2019-2020
                  spreadsheet)                    Education
MJ-PL-00042676    DC CAS Assessment Scores        DCPS Office of Special       2011
                  (excel spreadsheet)             Education
MJ-PL-00042677    PARCC and MSAA (excel           DCPS Office of Special       2014-2018
                  spreadsheet)                    Education
MJ-PL-00042678    Prior Years Enrollment          DCPS Office of Special       2014-2020
                  History (excel spreadsheet)     Education
MJ-PL-00042679    PSAT (excel spreadsheet)        DCPS Office of Special       2016, 2018
                                                  Education
MJ-PL-00042680    Individualized Education        Paul Public Charter School   03/16/18
                  Program (IEP)


                                             87
   Case 1:18-cv-01901-EGS Document 74-14 Filed 07/19/21 Page 90 of 120




MJ-PL-00042696   Service Tracker                   Paul Public Charter School   10/04/17
MJ-PL-00042697   Service Tracker                   Paul Public Charter School   04/16/19

MJ-PL-00042699   Service Tracker                   Paul Public Charter School   10/06/18

MJ-PL-00042701   Service Tracker                   Paul Public Charter School   05/08/19

MJ-PL-00042702   Service Tracker                   Paul Public Charter School   07/08/19

MJ-PL-00042703   Service Tracker                   Paul Public Charter School   04/16/19

MJ-PL-00042705   Service Tracker                   Paul Public Charter School   01/31/19

MJ-PL-00042706   Service Tracker                   Paul Public Charter School   06/25/17

MJ-PL-00042710   Service Tracker                   Paul Public Charter School   06/16/17

MJ-PL-00042714   Service Tracker                   Paul Public Charter School   07/07/19

MJ-PL-00042715   Request for Release of            Paul Public Charter School   10/02/18
                 Records and Related
                 Information
MJ-PL-00042722   Sick Certificate                  Paul Public Charter School   09/26/18
MJ-PL-00042736   Multi-Disciplinary Team           Paul Public Charter School   10/02/18
                 Participation Sign-in Sheet
MJ-PL-00042737   Parent Team Meeting Sign-         Paul Public Charter School   09/05/19
                 In
MJ-PL-00042740   Justification and Plan for        Paul Public Charter School   01/13/20-
                 Dedicated Aide                                                 01/12/21
MJ-PL-00042741   Assignment of Aide                Paul Public Charter School   01/21/20

MJ-PL-00042742   Justification and Plan for        Paul Public Charter School   02/07/20-
                 Dedicated Aide                                                 02/06/21
MJ-PL-00042744   Letter of Invitation              Paul Public Charter School   05/16/19

MJ-PL-00042746   Consent for Initial               Paul Public Charter School   05/06/19
                 Evaluation/Reevaluation
MJ-PL-00042750   OSSE Medicaid Parental            Paul Public Charter School   02/07/20
                 Consent Form Cover Sheet
MJ-PL-00042753   Consent for Initial               Paul Public Charter School   05/06/19
                 Evaluation/Reevaluation
MJ-PL-00042754   OSSE Medicaid Parental            Paul Public Charter School   02/07/20
                 Consent Form Cover Sheet
MJ-PL-00042756   OSSE Medicaid Parental            Paul Public Charter School   02/07/20
                 Consent Form Cover Sheet



                                              88
   Case 1:18-cv-01901-EGS Document 74-14 Filed 07/19/21 Page 91 of 120




MJ-PL-00042758   OSSE Medicaid Parental           Paul Public Charter School   10/02/18
                 Consent Form Cover Sheet
MJ-PL-00042760   Student Participant Written      Paul Public Charter School   Undated
                 Input Form                                                    (Grade 10)
MJ-PL-00042761   Student Participant Written      Paul Public Charter School   Undated
                 Input Form                                                    (Grade 11)
MJ-PL-00042762   Student Participant Written      Paul Public Charter School   Undated
                 Input Form                                                    (Grade 12)
MJ-PL-00042763   Extended School Year             Paul Public Charter School   02/07/20
                 (ESY) Services Eligibility
                 Worksheet
MJ-PL-00042764   Extended School Year             Paul Public Charter School   02/07/20
                 (ESY) Services Eligibility
                 Worksheet
MJ-PL-00042765   Extended School Year             Paul Public Charter School   03/16/18
                 (ESY) Services Eligibility
                 Worksheet
MJ-PL-00042766   Standard IEP Amendment           Paul Public Charter School   05/28/19
                 Form (LEA Initiated)
MJ-PL-00042768   Standard IEP Amendment           Paul Public Charter School   05/28/19
                 Form (LEA Initiated)
MJ-PL-00042769   Standard IEP Amendment           Paul Public Charter School   05/28/19
                 Form (LEA Initiated)
MJ-PL-00042770   Standard IEP Amendment           Paul Public Charter School   01/09/20
                 Form (LEA Initiated)
MJ-PL-00042771   Unspecified                      Paul Public Charter School   Undated

MJ-PL-00042772   Eligibility Category             Paul Public Charter School   03/16/18
                 Worksheet
MJ-PL-00042774   Parent/Guardian Letter of        Paul Public Charter School   03/08/18
                 Invitation
MJ-PL-00042791   Amended Individualized           Paul Public Charter School   07/30/19
                 Education Program (IEP)
MJ-PL-00042808   Parent/Guardian Letter of        Paul Public Charter School   03/08/18
                 Invitation
MJ-PL-00042809   Parent/Guardian Letter of        Paul Public Charter School   04/06/17
                 Invitation
MJ-PL-00042810   Parent/Guardian Letter of        Paul Public Charter School   02/08/19
                 Invitation
MJ-PL-00042811   Student Letter of Invitation -   Paul Public Charter School   03/08/18
                 IEP Meeting
MJ-PL-00042813   Student Letter of Invitation -   Paul Public Charter School   02/03/20
                 IEP Meeting
MJ-PL-00042815   Student Letter of Invitation -   Paul Public Charter School   04/15/17
                 IEP Meeting



                                            89
   Case 1:18-cv-01901-EGS Document 74-14 Filed 07/19/21 Page 92 of 120




MJ-PL-00042816   Student Letter of Invitation -   Paul Public Charter School   04/14/17
                 IEP Meeting
MJ-PL-00042817   Student Letter of Invitation -   Paul Public Charter School   02/08/19
                 IEP Meeting
MJ-PL-00042819   Disability Worksheet:            Paul Public Charter School   05/28/19
                 Multiple Disabilities
MJ-PL-00042821   Transfer of Rights Notice        Paul Public Charter School   Undated
                                                                               (Grade 10)
MJ-PL-00042823   Transfer of Rights Notice        Paul Public Charter School   Undated
                                                                               (Grade 10)
MJ-PL-00042825   Prior Written Notice -           Paul Public Charter School   05/28/19
                 Determination of Special
                 Education Eligibility or
                 Non-Eligibility
MJ-PL-00042827   Prior Written Notice -           Paul Public Charter School   07/30/19
                 Development of IEP
MJ-PL-00042829   Prior Written Notice -           Paul Public Charter School   07/30/19
                 Development of IEP
MJ-PL-00042831   Prior Written Notice -           Paul Public Charter School   04/16/18
                 Development of IEP
MJ-PL-00042832   Prior Written Notice -           Paul Public Charter School   02/18/20
                 Development of IEP
MJ-PL-00042834   Prior Written Notice -           Paul Public Charter School   01/21/20
                 Amendment of IEP
MJ-PL-00042836   Prior Written Notice -           Paul Public Charter School   07/30/19
                 Amendment of IEP
MJ-PL-00042838   Procedural Safeguards            Paul Public Charter School   02/02/20
                 Documentation Cover Sheet
MJ-PL-00042840   Procedural Safeguards            Paul Public Charter School   02/07/20
                 Documentation Cover Sheet
MJ-PL-00042842   Procedural Safeguards            Paul Public Charter School   10/02/18
                 Documentation Cover Sheet
MJ-PL-00042844   IEP Progress Report -            Paul Public Charter School   06/20/19
                 Annual Goals
MJ-PL-00042848   IEP Progress Report -            Paul Public Charter School   04/05/19
                 Annual Goals
MJ-PL-00042853   IEP Progress Report -            Paul Public Charter School   01/31/19
                 Annual Goals
MJ-PL-00042858   IEP Progress Report -            Paul Public Charter School   10/30/18
                 Annual Goals
MJ-PL-00042863   IEP Progress Report -            Paul Public Charter School   04/09/18
                 Annual Goals
MJ-PL-00042868   IEP Progress Report -            Paul Public Charter School   02/06/20
                 Annual Goals
MJ-PL-00042873   IEP Progress Report -            Paul Public Charter School   10/29/19
                 Annual Goals


                                             90
   Case 1:18-cv-01901-EGS Document 74-14 Filed 07/19/21 Page 93 of 120




MJ-PL-00042878   IEP Progress Report -         Paul Public Charter School   06/15/18
                 Annual Goals
MJ-PL-00042882   Summary of Performance        Paul Public Charter School   06/18/20
MJ-PL-00042886   Letter of Invitation          DCPS Office of Special       06/16/16
                                               Education
MJ-PL-00042888   Letter of Invitation          DCPS Office of Special       03/13/16
                                               Education
MJ-PL-00042890   Evaluation Summary Report DCPS Office of Special           03/13/16
                                               Education
MJ-PL-00042895   Evaluation Summary Report DCPS Office of Special           03/13/16
                                               Education
MJ-PL-00042900   Acknowledgement of            DCPS Office of Special       06/16/16
                 Referral to Special           Education
                 Education Letter
MJ-PL-00042901   Acknowledgement of            DCPS Office of Special       12/22/15
                 Referral to Special           Education
                 Education Letter
MJ-PL-00042902   Acknowledgement of            DCPS Office of Special       05/13/15
                 Referral to Special           Education
                 Education Letter
MJ-PL-00042903   Final Eligibility             DCPS Office of Special       04/06/16
                 Determination Report          Education
MJ-PL-00042910   Analysis of Existing Data     DCPS Office of Special       06/16/16
                                               Education
MJ-PL-00042913   Analysis of Existing Data     DCPS Office of Special       05/19/15
                                               Education
MJ-PL-00042916   Analysis of Existing Data     DCPS Office of Special       12/22/15
                                               Education
MJ-PL-00042919   Parental Consent for the      DCPS Office of Special       05/14/15
                 Release of Records            Education
MJ-PL-00042920   Key Areas of [A.W.’s]         DCPS Office of Special       05/19/15
                 Progress                      Education
MJ-PL-00042929   Consent for Initial           DCPS Office of Special       05/11/15
                 Evaluation/Reevaluation       Education
MJ-PL-00042930   Consent for Initial           DCPS Office of Special       05/14/15
                 Evaluation/Reevaluation       Education
MJ-PL-00042931   Consent for Initial           DCPS Office of Special       06/16/16
                 Evaluation/Reevaluation       Education
MJ-PL-00042932   Consent for Initial Provision DCPS Office of Special       06/16/16
                 of Special Education and      Education
                 Related Services
MJ-PL-00042933   Parent/Guardian Letter of     DCPS Office of Special       06/17/16
                 Invitation                    Education
MJ-PL-00042934   Parent/Guardian Letter of     DCPS Office of Special       03/13/16
                 Invitation                    Education



                                          91
   Case 1:18-cv-01901-EGS Document 74-14 Filed 07/19/21 Page 94 of 120




MJ-PL-00042935   Student Letter of Invitation -   DCPS Office of Special       08/24/16
                 IEP Meeting                      Education
MJ-PL-00042937   Student Letter of Invitation -   DCPS Office of Special       03/13/16
                 IEP Meeting                      Education
MJ-PL-00042939   Disability Worksheet:            DCPS Office of Special       Undated
                 Emotional Disturbance            Education
MJ-PL-00042941   Disability Worksheet:            DCPS Office of Special       06/20/16
                 Emotional Disturbance            Education
MJ-PL-00042943   Disability Worksheet:            DCPS Office of Special       Undated
                 Emotional Disturbance            Education
MJ-PL-00042945   Disability Worksheet: Other      DCPS Office of Special       04/06/16
                 Health Impairment                Education
MJ-PL-00042947   Disability Worksheet: Other      DCPS Office of Special       04/04/16
                 Health Impairment                Education
MJ-PL-00042949   Comprehensive                    DCPS Office of Special       05/11/16,
                 Psychological Independent        Education                    05/13/16
                 Educational Evaluation
MJ-PL-00042967   Unspecified                      DCPS Office of Special       06/16/16
                                                  Education
MJ-PL-00042969   Prior Written Notice -           DCPS Office of Special       06/17/16
                 Proceed with Evaluation          Education
                 Process (After Referral or
                 Prior to Reevaluation)
MJ-PL-00042971   Prior Written Notice -           DCPS Office of Special       05/19/15
                 Proceed with Evaluation          Education
                 Process (After Referral or
                 Prior to Reevaluation)
MJ-PL-00042973   Prior Written Notice -           DCPS Office of Special       12/22/15
                 Proceed with Evaluation          Education
                 Process (After Referral or
                 Prior to Reevaluation)
MJ-PL-00042975   Individualized Education         Paul Public Charter School   03/16/18
                 Program (IEP)
MJ-PL-00042977   Prior Written Notice - Do        DCPS Office of Special       05/19/15
                 Not Proceed with                 Education
                 Evaluation Process (Parent
                 Refusal or Non-Response)
MJ-PL-00042979   Prior Written Notice -           DCPS Office of Special       06/17/16
                 Determination of Special         Education
                 Education Eligibility or
                 Non-Eligibility
MJ-PL-00042981   Prior Written Notice -           DCPS Office of Special       04/07/16
                 Determination of Special         Education
                 Education Eligibility or
                 Non-Eligibility



                                            92
   Case 1:18-cv-01901-EGS Document 74-14 Filed 07/19/21 Page 95 of 120




MJ-PL-00042983   Prior Written Notice -           DCPS Office of Special       06/17/16
                 Development of IEP               Education
MJ-PL-00042985   Individualized Education         Paul Public Charter School   04/28/17
                 Program (IEP)
MJ-PL-00042988   Individualized Education         Paul Public Charter School   02/07/20
                 Program (IEP)
MJ-PL-00042991   Individualized Education         Paul Public Charter School   02/22/19
                 Program (IEP)
MJ-PL-00042994   Draft Eligibility                Paul Public Charter School   05/28/19
                 Determination Report
MJ-PL-00042996   Parent/Guardian Letter of        Paul Public Charter School   02/03/20
                 Invitation
MJ-PL-00042997   Parent/Guardian Letter of        Paul Public Charter School   02/03/20
                 Invitation
MJ-PL-00042998   Individualized Education         DCPS Office of Special       06/16/16
                 Program (IEP)                    Education
MJ-PL-00042999   Draft Eligibility                DCPS Office of Special       Undated
                 Determination Report             Education
MJ-PL-00043000   Service Tracker                  Paul Public Charter School   08/09/20

MJ-PL-00043018   Service Tracker                  Paul Public Charter School   03/07/18

MJ-PL-00043032   Eligibility Determination        Paul Public Charter School   05/28/19
                 Meeting Agenda
MJ-PL-00043037   C.I.T.E. Learning Styles         Paul Public Charter School   Undated
                 Instrument Worksheet
MJ-PL-00043040   Connecting To Your Future        Paul Public Charter School   Undated

MJ-PL-00043042   Determining the Need for         Paul Public Charter School   Undated
                 Independent Living
                 Postsecondary Goal(s)
MJ-PL-00043044   Confidential Re-                 Paul Public Charter School   05/22/19
                 Evaluation/Triennial
MJ-PL-00043055   IEP Meeting Agenda               Paul Public Charter School   02/22/19

MJ-PL-00043060   Diploma                          Paul Public Charter School   06/24/21

MJ-PL-00043061   Parent-Team Meeting              Paul Public Charter School   09/05/19
                 Agenda
MJ-PL-00043065   Wechsler Intelligence Scale      Unspecified                  01/28/16
                 for Children-Fifth Edition
MJ-PL-00043074   Social History Assessment        DCPS Office of Special       01/19/16
                 Report                           Education
MJ-PL-00043079   Comprehensive                    DCPS Office of Special       05/11/16,
                 Psychological Independent        Education                    05/13/16
                 Educational Evaluation


                                             93
   Case 1:18-cv-01901-EGS Document 74-14 Filed 07/19/21 Page 96 of 120




MJ-PL-00043097   Draft Eligibility                 DCPS Office of Special        04/06/16
                 Determination Report              Education
MJ-PL-00043099   Confidential Comprehensive        DCPS Office of Special        01/27/16
                 Psychological Initial             Education
                 Evaluation
MJ-PL-00043114   Score Report, Woodcock            DCPS Office of Special        01/19/16
                 Johnson IV                        Education
MJ-PL-00043117   Unspecified                       DCPS Office of Special        11/25/16
                                                   Education
MJ-PL-00043118   Progress Notes                    Children’s National Medical   11/30/15
                                                   Center
MJ-PL-00043121   Client Information Form           First Home Care               Multiple
                                                                                 Dates
                                                                                 (2014-
                                                                                 2015)
MJ-PL-00043134   Assessments for A. Wallace        Unspecified                   12/18/15

MJ-PL-00043135   Section 504 Eligibility Form DCPS Office of Special             12/21/15
                                              Education
MJ-PL-00043140   Consent for Initial          DCPS Office of Special             12/11/15
                 Evaluation/Reevaluation      Education

MJ-PL-00043141   Standard Initial Referral         DCPS Office of Special        05/11/15
                 Form                              Education
MJ-PL-00043142   Special Education (excel          DCPS Office of Special        Undated
                 spreadsheet)                      Education
MJ-PL-00046966   Child Encounter Notes             Hillcrest Children & Family   03/21/19,
                                                   Center                        03/14/19,
                                                                                 03/17/19,
                                                                                 2/28/19
MJ-PL-00056863   Treatment Plan Cover Pages        Hillcrest Children & Family   Multiple
                                                   Center                        Dates
                                                                                 (2018-
                                                                                 2020)
MJ-PL-00060043   Prior Written Notice -            DCPS Office of Special        05/19/15
                 Proceed with Evaluation           Education
                 Process (After Referral or
                 Prior to Reevaluation)
MJ-PL-00060064   Prior Written Notice -            DCPS Office of Special        06/17/16
                 Development of IEP                Education
MJ-PL-00060220   Assessment Details                HSCSN                         10/31/17
MJ-PL-00060227   Problem: 2019                     HSCSN                         Multiple
                 PTSD/Anxiety &                                                  Dates
                 Depression                                                      (2019)




                                              94
       Case 1:18-cv-01901-EGS Document 74-14 Filed 07/19/21 Page 97 of 120




MJ-PL-00060231     Problem: 2020                  HSCSN                      Multiple
                   Depression/Anxiety/PTSD                                   Dates
                                                                             (2020)
MJ-PL-00060236     Problem: 2019                  HSCSN                      Multiple
                   Anxiety/Depression &                                      Dates
                   PTSD                                                      (2019-
                                                                             2020)
MJ-PL-00060239     Problem: 2020                  HSCSN                      Multiple
                   Depression/PTSD/Anxiety                                   Dates
                                                                             (2020)
MJ-PL-00060244     Problem: Mental Health         HSCSN                      Multiple
                                                                             Dates
                                                                             (2019)
MJ-PL-00060248     Assessment Details             HSCSN                      10/04/17
MJ-PL-00060260     Assessment Details             HSCSN                      06/12/20
MJ-PL-00060263     Assessment Details             HSCSN                      06/17/20
MJ-PL-00060267     Assessment Details             HSCSN                      04/01/19

MJ-PL-00060273     Multiple Documents (327        HSCSN                      Multiple
                   pages)                                                    Dates
                                                                             (2017-
                                                                             2019)
MJ-PL-00060600     Multiple Documents (161        HSCSN                      Multiple
                   pages)                                                    Dates
                                                                             (2020-
                                                                             2021)

H.R.

Beginning Bates    Document Name/Type             Agency/Provider/School     Date
Number
MJ-PL-00059003     Children’s National Medical Children’s National Medical   08/09/18
                   Center Utilization Review   Center
                   Form
MJ-PL-00059007     Inpatient                   Children’s National Medical   08/09/18
                                               Center
MJ-PL-00059009     Children’s National Medical Children’s National Medical   08/09/18
                   Center Utilization Review   Center
                   Form
MJ-PL-00059012     Children’s National Medical Children’s National Medical   08/09/18
                   Center Utilization Review   Center
                   Form
MJ-PL-00059016     Children’s National Medical Children’s National Medical   08/09/18
                   Center Utilization Review   Center
                   Form



                                             95
   Case 1:18-cv-01901-EGS Document 74-14 Filed 07/19/21 Page 98 of 120




MJ-PL-00059021   Behavior Intervention Plan - DCPS Office of Special       03/21/18
                 Level II                     Education
MJ-PL-00059027   Problem: Severe Persistent   HSCSN                        Multiple
                 Asthma                                                    Dates
                                                                           (2021)
MJ-PL-00059031   Problem: Severe Persistent   HSCSN                        Multiple
                 Asthma                                                    Dates
                                                                           (2019)
MJ-PL-00059036   Problem: Severe Persistent   HSCSN                        Multiple
                 Asthma                                                    Dates
                                                                           (2019-
                                                                           2020)
MJ-PL-00059041   Final Report                Children’s National Medical   02/14/19
                                             Center
MJ-PL-00059054   Sleep Lab Fax Cover Sheet Children’s National Medical     04/06/17
                                             Center
MJ-PL-00059060   Sleep Lab Fax Cover Sheet Children’s National Medical     08/11/17
                                             Center
MJ-PL-00059072   Child Psychiatry Discharge Children’s National Medical    12/13/17-
                 Summary                     Center                        12/14/17
MJ-PL-00059075   Children’s National Medical Children’s National Medical   10/03/17-
                 Center Utilization Review   Center                        10/06/17
                 Form
MJ-PL-00059079   Sleep Lab Fax Cover Sheet Children’s National Medical     10/28/19
                                             Center
MJ-PL-00059093   Children’s National Medical Children’s National Medical   10/03/17-
                 Center Utilization Review   Center                        10/06/17
                 Form
MJ-PL-00059096   Initial Psychiatric         Children’s National Medical   12/13/17
                 Evaluation                  Center
MJ-PL-00059109   Sleep Lab Fax Cover Sheet Children’s National Medical     02/06/17
                                             Center
MJ-PL-00059115   Unspecified                 Children’s National Medical   10/03/17
                                             Center
MJ-PL-00059126   Assessment Details          HSCSN                         08/19/20
MJ-PL-00059132   Assessment Details          HSCSN                         08/19/20
MJ-PL-00059135   Assessment Details          HSCSN                         03/17/19
MJ-PL-00059139   Unspecified                 Children’s National Medical   10/03/17
                                             Center
MJ-PL-00059141   Unspecified                 Children’s National Medical   12/13/17
                                             Center
MJ-PL-00059143   Progress Notes              Unity Health Care             08/08/17
MJ-PL-00059147   Assessment Details          HSCSN                         12/15/17
MJ-PL-00059148   EPSDT Call Log Form (231 HSCSN                            Multiple
                 pages)                                                    Dates



                                         96
       Case 1:18-cv-01901-EGS Document 74-14 Filed 07/19/21 Page 99 of 120




                                                                          (2016-
                                                                          2021)
MJ-PL-00059379     Progress Notes                Unity Health Care        05/04/17
MJ-PL-00061194     Service Tracker               DCPS Office of Special   06/15/18
                                                 Education
MJ-PL-00061339     Service Tracker               DCPS Office of Special   04/29/19
                                                 Education
MJ-PL-00061391     IEP Progress Report -         DCPS Office of Special   02/07/20
                   Annual Goals                  Education

T.H.

Beginning Bates                                                           Date
Number             Document Name/Type         Agency/Provider/School
MJ-PL-00068668     Unspecified (image)        DYRS                        Undated
MJ-PL-00068669                                DYRS/Metropolitan Police    03/23/19
                   Juvenile Arrest #JU1909479 Department
MJ-PL-00068672     Youth Services Center                                  03/24/19
                   Housing Assignment Form    DYRS
MJ-PL-00068673     (Youth) Sexual Assault,                                03/24/19
                   Sexual Abuse, and Sexual
                   Harassment Education
                   Acknowledgement            DYRS
MJ-PL-00068674     Fact Sheet                 DYRS                        Undated
MJ-PL-00068677     Court Social Services                                  03/24/19
                   Division Intake Services,
                   Pre-Disposition and
                   Supervision Overnight
                   Release and Step-Down
                   Designation Form           DYRS

S.M.

Beginning Bates                                                           Date
Number             Document Name/Type            Agency/Provider/School
MJ-PL-00042068     DC CAS Assessment Scores      DCPS Office of Special   2013, 2014
                   (excel spreadsheet)           Education
MJ-PL-00042069     Annual Enrollment Audit       DCPS Office of Special   2007-2019
                   History (excel spreadsheet)   Education
MJ-PL-00042070     Attendance (excel             DCPS Office of Special   2016-2017
                   spreadsheet)                  Education
MJ-PL-00042071     Attendance (excel             DCPS Office of Special   2017-2018
                   spreadsheet)                  Education
MJ-PL-00042072     Attendance (excel             DCPS Office of Special   2018-2019
                   spreadsheet)                  Education



                                           97
  Case 1:18-cv-01901-EGS Document 74-14 Filed 07/19/21 Page 100 of 120




MJ-PL-00042073   Attendance (excel               DCPS Office of Special      2019-2020
                 spreadsheet)                    Education
MJ-PL-00042074   Attendance (excel               DCPS Office of Special      2021
                 spreadsheet)                    Education
MJ-PL-00042075                                   DCPS Office of Special      2021
                 Current Enrollment              Education
MJ-PL-00042076   Current Year Monthly                                        2020-2021
                 Enrollment Snapshot (excel      DCPS Office of Special
                 spreadsheet)                    Education
MJ-PL-00042077   DC Science and Dynamic                                      2018-2019
                 Learning Maps (excel            DCPS Office of Special
                 spreadsheet)                    Education
MJ-PL-00042078   PARCC_MSAA                      DCPS Office of Special      2014-2018
                 Assessment Results              Education
MJ-PL-00042079   Prior Years Enrollment          DCPS Office of Special      2011-2020
                 History                         Education
MJ-PL-00042080   IEP Progress Report -           Somerset Public Charter     02/03/17
                 Annual Goals                    School
MJ-PL-00042086   IEP Progress Report -           Somerset Public Charter     02/08/18
                 Annual Goals                    School
MJ-PL-00042091   IEP Progress Report -           Somerset Public Charter     11/14/17
                 Annual Goals                    School
MJ-PL-00042095   IEP Progress Report -           Somerset Public Charter     04/08/17
                 Annual Goals                    School
MJ-PL-00042100   IEP Progress Report -           Somerset Public Charter     06/08/17
                 Annual Goals                    School
MJ-PL-00042105   IEP Progress Report -           Somerset Public Charter     02/24/17
                 Annual Goals                    School
MJ-PL-00042111                                   Maya Angelou Public         11/06/19
                 Individualized Education        Charter School Evans High
                 Program (IEP)                   School
MJ-PL-00042130                                   Maya Angelou Public         11/01/18
                 Individualized Education        Charter School Evans High
                 Program (IEP)                   School
MJ-PL-00042144                                   Maya Angelou Public         11/05/20
                 Individualized Education        Charter School Evans High
                 Program (IEP)                   School
MJ-PL-00042163                                   Maya Angelou Public         06/19/19
                                                 Charter School Evans High
                 Service Tracker                 School
MJ-PL-00042165                                   Maya Angelou Public         03/20/19
                                                 Charter School Evans High
                 Service Tracker                 School
MJ-PL-00042166                                   Maya Angelou Public         03/24/20
                                                 Charter School Evans High
                 Letter of Invitation            School


                                            98
  Case 1:18-cv-01901-EGS Document 74-14 Filed 07/19/21 Page 101 of 120




MJ-PL-00042168                                    Maya Angelou Public         04/23/20
                 Final Eligibility                Charter School Evans High
                 Determination Report             School
MJ-PL-00042175                                    Maya Angelou Public         04/23/20
                                                  Charter School Evans High
                 Analysis of Existing Data        School
MJ-PL-00042178                                    Maya Angelou Public         Undated
                 Student Participant Written      Charter School Evans High
                 Input Form                       School
MJ-PL-00042179                                    Maya Angelou Public         Undated
                 Student Participant Written      Charter School Evans High
                 Input Form                       School
MJ-PL-00042180                                    Maya Angelou Public         Undated
                 Student Participant Written      Charter School Evans High
                 Input Form                       School
MJ-PL-00042181                                    Maya Angelou Public         Undated
                 Education Assessment             Charter School Evans High
                 Cover Sheet                      School
MJ-PL-00042182                                    Maya Angelou Public         Undated
                 Education Assessment             Charter School Evans High
                 Cover Sheet                      School
MJ-PL-00042183                                    Maya Angelou Public         Undated
                                                  Charter School Evans High
                 ESY Criteria Cover Sheet         School
MJ-PL-00042184                                    Maya Angelou Public         11/14/18
                 Amended Individualized           Charter School Evans High
                 Education Program (IEP)          School
MJ-PL-00042202                                    Maya Angelou Public         10/24/18
                 Parent/Guardian Letter of        Charter School Evans High
                 Invitation                       School
MJ-PL-00042204                                    Maya Angelou Public         10/29/20
                 Parent/Guardian Letter of        Charter School Evans High
                 Invitation                       School
MJ-PL-00042206                                    Maya Angelou Public         10/29/20
                 Parent/Guardian Letter of        Charter School Evans High
                 Invitation                       School
MJ-PL-00042208                                    Maya Angelou Public         10/29/20
                 Parent/Guardian Letter of        Charter School Evans High
                 Invitation                       School
MJ-PL-00042210                                    Maya Angelou Public         10/29/20
                 Parent/Guardian Letter of        Charter School Evans High
                 Invitation                       School
MJ-PL-00042212                                    Maya Angelou Public         10/29/20
                 Parent/Guardian Letter of        Charter School Evans High
                 Invitation                       School



                                             99
  Case 1:18-cv-01901-EGS Document 74-14 Filed 07/19/21 Page 102 of 120




MJ-PL-00042214                                  Maya Angelou Public         10/15/19
                 Parent/Guardian Letter of      Charter School Evans High
                 Invitation                     School
MJ-PL-00042216                                  Maya Angelou Public         11/05/19
                 Student Letter of Invitation   Charter School Evans High
                 - IEP Meeting                  School
MJ-PL-00042218                                  Maya Angelou Public         10/29/20
                 Student Letter of Invitation   Charter School Evans High
                 - IEP Meeting                  School
MJ-PL-00042220                                  Maya Angelou Public         10/29/20
                 Student Letter of Invitation   Charter School Evans High
                 - IEP Meeting                  School
MJ-PL-00042222                                  Maya Angelou Public         10/29/20
                 Student Letter of Invitation   Charter School Evans High
                 - IEP Meeting                  School
MJ-PL-00042224                                  Maya Angelou Public         10/29/20
                 Student Letter of Invitation   Charter School Evans High
                 - IEP Meeting                  School
MJ-PL-00042226                                  Maya Angelou Public         10/15/19
                 Student Letter of Invitation   Charter School Evans High
                 - IEP Meeting                  School
MJ-PL-00042228                                  Maya Angelou Public         10/15/19
                 Student Letter of Invitation   Charter School Evans High
                 - IEP Meeting                  School
MJ-PL-00042230                                  Maya Angelou Public         Undated
                 Disability Worksheet:          Charter School Evans High
                 Specific Learning Disability   School
MJ-PL-00042235   Prior Written Notice -                                     04/23/20
                 Determination of Special       Maya Angelou Public
                 Education Eligibility or       Charter School Evans High
                 Non-Eligibility                School
MJ-PL-00042236   Individualized Education                                   Undated
                 Program (IEP) Amendment        Maya Angelou Public
                 Proposed Services Change       Charter School Evans High
                 Form                           School
MJ-PL-00042237                                  Maya Angelou Public         01/24/19
                 IEP Progress Report -          Charter School Evans High
                 Annual Goals                   School
MJ-PL-00042243                                  Maya Angelou Public         02/02/16
                 Individualized Education       Charter School Evans High
                 Program (IEP)                  School
MJ-PL-00042256                                  Maya Angelou Public         02/02/16
                 Individualized Education       Charter School Evans High
                 Program (IEP)                  School




                                          100
  Case 1:18-cv-01901-EGS Document 74-14 Filed 07/19/21 Page 103 of 120




MJ-PL-00042268                               Maya Angelou Public         05/12/14
                                             Charter School Evans High
                 Service Tracker             School
MJ-PL-00042269   Multidisciplinary Team                                  04/10/14
                 (MDT) Special Education    DCPS Office of Special
                 Team Meeting Notes         Education
MJ-PL-00042272                              DCPS Office of Special       Undated
                 Miscellaneous Cover Sheet Education
MJ-PL-00042273                              DCPS Office of Special       12/05/13
                 Unspecified                Education
MJ-PL-00042274                              DCPS Office of Special       03/12/15
                 MDT Meeting Notes          Education
MJ-PL-00042279                              DCPS Office of Special       09/22/15
                 Unspecified                Education
MJ-PL-00042280                              DCPS Office of Special       Undated
                 Miscellaneous Cover Sheet Education
MJ-PL-00042281                              DCPS Office of Special       11/24/13
                 Unspecified                Education
MJ-PL-00042282   Multidisciplinary Team     DCPS Office of Special       01/09/14
                 (MDT) Meeting Notes        Education
MJ-PL-00042286   Unspecified (incomplete    DCPS Office of Special       04/03/14
                 scan)                      Education
MJ-PL-00042287                              DCPS Office of Special       04/01/14
                 Letter of Invitation       Education
MJ-PL-00042288   Unspecified (incomplete    DCPS Office of Special       04/03/14
                 scan)                      Education
MJ-PL-00042289                              DCPS Office of Special       04/07/14
                 Evaluation Summary Report Education
MJ-PL-00042292   Acknowledgement of                                      02/11/14
                 Referral to Special        DCPS Office of Special
                 Education Letter           Education
MJ-PL-00042293   Final Eligibility          DCPS Office of Special       04/10/14
                 Determination Report       Education
MJ-PL-00042299                              DCPS Office of Special       02/11/14
                 Analysis of Existing Data  Education
MJ-PL-00042301   Consent for Initial        DCPS Office of Special       02/11/14
                 Evaluation/Reevaluation    Education
MJ-PL-00042302   OSSE Medicaid Parental     DCPS Office of Special       03/12/15
                 Consent Form Cover Sheet   Education
MJ-PL-00042303   OSSE Medicaid Parental     DCPS Office of Special       04/29/14
                 Consent Form Cover Sheet   Education
MJ-PL-00042305   Extended School Year                                    03/12/15
                 (ESY) Services Eligibility DCPS Office of Special
                 Worksheet                  Education




                                       101
  Case 1:18-cv-01901-EGS Document 74-14 Filed 07/19/21 Page 104 of 120




MJ-PL-00042306   Extended School Year                                     04/10/14
                 (ESY) Services Eligibility      DCPS Office of Special
                 Worksheet                       Education
MJ-PL-00042307                                   DCPS Office of Special   Undated
                 ESY Criteria Cover Sheet        Education
MJ-PL-00042308   Consent for Initial Provision                            04/10/14
                 of Special Education and        DCPS Office of Special
                 Related Services                Education
MJ-PL-00042309   Parent/Guardian Letter of       DCPS Office of Special   04/07/14
                 Invitation                      Education
MJ-PL-00042310   Parent/Guardian Letter of       DCPS Office of Special   01/08/16
                 Invitation                      Education
MJ-PL-00042312   Parent/Guardian Letter of       DCPS Office of Special   03/10/15
                 Invitation                      Education
MJ-PL-00042313   Parent/Guardian Letter of       DCPS Office of Special   02/02/16
                 Invitation                      Education
MJ-PL-00042315   Parent/Guardian Letter of       DCPS Office of Special   02/24/15
                 Invitation                      Education
MJ-PL-00042317   Student Letter of Invitation    DCPS Office of Special   01/08/16
                 - IEP Meeting                   Education
MJ-PL-00042319   Student Letter of Invitation    DCPS Office of Special   02/02/16
                 - IEP Meeting                   Education
MJ-PL-00042321   Disability Worksheet:           DCPS Office of Special   04/10/14
                 Specific Learning Disability    Education
MJ-PL-00042326   Multidisciplinary Team          DCPS Office of Special   01/09/14
                 (MDT) Meeting Notes             Education
MJ-PL-00042329   Prior Written Notice -                                   02/11/14
                 Proceed with Evaluation
                 Process (After Referral or      DCPS Office of Special
                 Prior to Reevaluation)          Education
MJ-PL-00042331   Prior Written Notice -                                   04/10/14
                 Determination of Special
                 Education Eligibility or        DCPS Office of Special
                 Non-Eligibility                 Education
MJ-PL-00042332   Prior Written Notice -          DCPS Office of Special   03/12/15
                 Development of IEP              Education
MJ-PL-00042333   Prior Written Notice -          DCPS Office of Special   04/10/14
                 Development of IEP              Education
MJ-PL-00042335   District of Columbia Notice                              03/12/15
                 of Procedural Safeguards
                 Rights of Parents of            DCPS Office of Special
                 Students with Disabilities      Education
MJ-PL-00042337   IEP Progress Report -           DCPS Office of Special   10/29/15
                 Annual Goals                    Education
MJ-PL-00042343   IEP Progress Report -           DCPS Office of Special   04/30/15
                 Annual Goals                    Education


                                          102
  Case 1:18-cv-01901-EGS Document 74-14 Filed 07/19/21 Page 105 of 120




MJ-PL-00042349   IEP Progress Report -          DCPS Office of Special    06/19/14
                 Annual Goals                   Education
MJ-PL-00042353   IEP Progress Report -          DCPS Office of Special    03/08/15
                 Annual Goals                   Education
MJ-PL-00042357   IEP Progress Report -          DCPS Office of Special    07/10/15
                 Annual Goals                   Education
MJ-PL-00042363                                  Somerset Public Charter   05/06/18
                 Service Tracker                School
MJ-PL-00042364                                  Somerset Public Charter   12/05/17
                 Service Tracker                School
MJ-PL-00042365                                  Somerset Public Charter   02/02/18
                 Service Tracker                School
MJ-PL-00042366                                  Somerset Public Charter   11/03/17
                 Service Tracker                School
MJ-PL-00042367                                  Somerset Public Charter   06/13/18
                 Service Tracker                School
MJ-PL-00042368                                  Somerset Public Charter   02/15/18
                 Service Tracker                School
MJ-PL-00042369                                  Somerset Public Charter   Undated
                 Unspecified                    School
MJ-PL-00042370                                  Somerset Public Charter   01/05/18
                 Service Tracker                School
MJ-PL-00042371                                  Somerset Public Charter   03/05/18
                 Service Tracker                School
MJ-PL-00042372                                  Somerset Public Charter   06/05/18
                 Service Tracker                School
MJ-PL-00042373                                  Somerset Public Charter   Undated
                 Miscellaneous Cover Sheet      School
MJ-PL-00042374                                  Somerset Public Charter   Undated
                 Miscellaneous Cover Sheet      School
MJ-PL-00042375                                                            11/07/17
                 Student Profile Report         Curriculum Associates
MJ-PL-00042401                                  Somerset Public Charter   02/17/17
                 Letter of Invitation           School
MJ-PL-00042402                                  Somerset Public Charter   Undated
                 Unspecified                    School
MJ-PL-00042403                                  Somerset Public Charter   03/17/17
                 Unspecified                    School
MJ-PL-00042404                                  Somerset Public Charter   03/17/17
                 Unspecified                    School
MJ-PL-00042411                                  Somerset Public Charter   04/03/17
                 Analysis of Existing Data      School
MJ-PL-00042416   Consent for Initial            Somerset Public Charter   01/18/17
                 Evaluation/Reevaluation        School
MJ-PL-00042420   Consent for Initial            Somerset Public Charter   01/18/17
                 Evaluation/Reevaluation        School


                                          103
  Case 1:18-cv-01901-EGS Document 74-14 Filed 07/19/21 Page 106 of 120




MJ-PL-00042422   Extended School Year                                     01/18/17
                 (ESY) Services Eligibility     Somerset Public Charter
                 Worksheet                      School
MJ-PL-00042456   Extended School Year                                     10/31/17
                 (ESY) Services Eligibility     Somerset Public Charter
                 Worksheet                      School
MJ-PL-00042457   Eligibility Category           Somerset Public Charter   10/31/17
                 Worksheet                      School
MJ-PL-00042460   Eligibility Category           Somerset Public Charter   10/31/17
                 Worksheet                      School
MJ-PL-00042462   Parent/Guardian Letter of      Somerset Public Charter   01/18/17
                 Invitation                     School
MJ-PL-00042463   Parent/Guardian Letter of      Somerset Public Charter   01/18/17
                 Invitation                     School
MJ-PL-00042464   Student Letter of Invitation   Somerset Public Charter   09/21/17
                 - IEP Meeting                  School
MJ-PL-00042465   Student Letter of Invitation   Somerset Public Charter   01/18/17
                 - IEP Meeting                  School
MJ-PL-00042467   Disability Worksheet:          Somerset Public Charter   04/03/17
                 Specific Learning Disability   School
MJ-PL-00042472   Disability Worksheet:          Somerset Public Charter   04/03/17
                 Specific Learning Disability   School
MJ-PL-00042480   Prior Written Notice -                                   04/03/17
                 Proceed with Evaluation
                 Process (After Referral or     Somerset Public Charter
                 Prior to Reevaluation)         School
MJ-PL-00042482   Prior Written Notice -                                   04/03/17
                 Determination of Special
                 Education Eligibility or       Somerset Public Charter
                 Non-Eligibility                School
MJ-PL-00042484   Prior Written Notice -         Somerset Public Charter   11/07/17
                 Development of IEP             School
MJ-PL-00042486   Prior Written Notice -         Somerset Public Charter   01/28/17
                 Development of IEP             School
MJ-PL-00042488   IEP Progress Report -          Somerset Public Charter   04/26/18
                 Annual Goals                   School
MJ-PL-00042493   IEP Progress Report -          Somerset Public Charter   06/12/18
                 Annual Goals                   School
MJ-PL-00042497   IEP Progress Report -          Somerset Public Charter   03/06/17
                 Annual Goals                   School
MJ-PL-00042503   Individualized Education       DCPS Office of Special    04/10/14
                 Program (IEP)                  Education
MJ-PL-00042513   Individualized Education       DCPS Office of Special    04/10/14
                 Program (IEP)                  Education
MJ-PL-00042523   Individualized Education       DCPS Office of Special    03/12/15
                 Program (IEP)                  Education


                                         104
  Case 1:18-cv-01901-EGS Document 74-14 Filed 07/19/21 Page 107 of 120




MJ-PL-00042536   Parent/Guardian Letter of       DCPS Office of Special      04/10/14
                 Invitation                      Education
MJ-PL-00042537   Individualized Education        Somerset Public Charter     01/18/17
                 Program (IEP)                   School
MJ-PL-00042538   Individualized Education        Somerset Public Charter     01/18/17
                 Program (IEP)                   School
MJ-PL-00042553   Individualized Education        Somerset Public Charter     10/31/17
                 Program (IEP)                   School
MJ-PL-00042568                                   Somerset Public Charter     04/05/18
                 Service Tracker                 School
MJ-PL-00042569                                   Somerset Public Charter     10/05/17
                 Service Tracker                 School
MJ-PL-00042570   Final Eligibility               Somerset Public Charter     04/03/17
                 Determination Report            School
MJ-PL-00042571   Final Eligibility               Somerset Public Charter     04/03/17
                 Determination Report            School
MJ-PL-00042580   Final Eligibility               Somerset Public Charter     04/03/17
                 Determination Report            School
MJ-PL-00042581   Parent/Guardian Letter of       Somerset Public Charter     09/21/17
                 Invitation                      School
MJ-PL-00042582   Parent/Guardian Letter of       Somerset Public Charter     09/21/17
                 Invitation                      School
MJ-PL-00042583                                   DCPS Office of Special      09/21/17
                 Service Tracker                 Education
MJ-PL-00042596                                   DCPS Office of Special      06/13/16
                 Service Tracker                 Education
MJ-PL-00042606                                   DCPS Office of Special      06/07/17
                 Service Tracker                 Education
MJ-PL-00042620                                   Maya Angelou Public         11/14/18
                 Standard IEP Amendment          Charter School Evans High
                 Form (LEA Initiated)            School
MJ-PL-00042622                                   Maya Angelou Public         Undated
                 Consent for Initial             Charter School Evans High
                 Evaluation/Reevaluation         School
MJ-PL-00042623                                   Maya Angelou Public         03/10/14
                 Confidential Report of          Charter School Evans High
                 Psychological Evaluation        School
MJ-PL-00042643                                   Maya Angelou Public         03/10/14
                 Confidential Report of          Charter School Evans High
                 Psychological Evaluation        School
MJ-PL-00042663   Special Education (excel        DCPS Office of Special      2020-2021
                 spreadsheet)                    Education
MJ-PL-00052092   IEP Progress Report -           DCPS Office of Special      06/19/14
                 Annual Goals                    Education
MJ-PL-00052158   IEP Progress Report -           DCPS Office of Special      07/10/15
                 Annual Goals                    Education


                                           105
   Case 1:18-cv-01901-EGS Document 74-14 Filed 07/19/21 Page 108 of 120




MJ-PL-00052207                                DCPS Office of Special      06/13/16
                 Service Tracker              Education
MJ-PL-00052248                                                            Multiple
                                                                          Dates
                                              D.C. Department of Human    (2017-
                 DHS Case Notes               Services (DHS)              2019)
MJ-PL-00052258                                                            Multiple
                                                                          Dates
                                              D.C. Department of Human    (2016-
                 Historical Grades            Services (DHS)              2018)
MJ-PL-00060816   2019 HSCSN General Care                                  11/14/19
                 Management Plan              HSCSN
MJ-PL-00060824   Assessment Attempt and                                   02/11/20
                 Follow Up                    HSCSN
MJ-PL-00060827   Problem: Developmental                                   05/20/19-
                 Delay                        HSCSN                       11/19/19
MJ-PL-00060830   Problem: Intellectual                                    12/09/19-
                 Disability                   HSCSN                       06/10/20
MJ-PL-00060834                                                            02/21/18-
                 Problem: [S.M.]              HSCSN                       08/21/18
MJ-PL-00060838                                                            11/15/18-
                 Problem: [S.M.]              HSCSN                       05/15/19
MJ-PL-00060842   Medical Records              Unity Health Care           12/09/17
MJ-PL-00060863   Assessment Details           HSCSN                       11/14/17
MJ-PL-00060876   Assessment Details           HSCSN                       11/01/19
MJ-PL-00060879   Assessment Details           HSCSN                       02/06/19
MJ-PL-00060883                                Maya Angelou Public         11/06/19
                 Individualized Education     Charter School Evans High
                 Program (IEP)                School
MJ-PL-00060903                                                            01/12/18
                 Progress Note                Unity Health Care
MJ-PL-00060907                                                            03/16/18
                 Assessment Details           HSCSN
MJ-PL-00060910                                                            Multiple
                                                                          Dates
                 Multiple Documents (147                                  (2017-
                 pages)                       HSCSN                       2021)
MJ-PL-00061057   Unspecified                  Unspecified                 Undated

M.R.

Beginning Bates                                                           Date
Number          Document Name/Type            Agency/Provider/School
MJ-PL-00043262 Annual Enrollment Audit        DCPS Office of Special      2013-2019
                History                       Education



                                        106
   Case 1:18-cv-01901-EGS Document 74-14 Filed 07/19/21 Page 109 of 120




MJ-PL-00043263                                 DCPS Office of Special    2016-2017
                  Attendance                   Education
MJ-PL-00043264                                 DCPS Office of Special    2018-2019
                  Attendance                   Education
MJ-PL-00043265                                 DCPS Office of Special    2019-2020
                  Attendance                   Education
MJ-PL-00043266                                 DCPS Office of Special    2020-2021
                  Attendance                   Education
MJ-PL-00043267                                 DCPS Office of Special    2021
               Current Enrollment              Education
MJ-PL-00043268 Current Year Monthly            DCPS Office of Special    2021
               Enrollment Snapshot             Education
MJ-PL-00043269 PARCC and MSAA                  DCPS Office of Special    2018-2019
               Assessment Results              Education
MJ-PL-00043270 Prior Years Enrollment          DCPS Office of Special    2013-2020
               History                         Education
MJ-PL-00043271                                 The Children’s Guild DC   Undated
               Miscellaneous Cover Sheet       Public Charter School
MJ-PL-00043272                                 The Children’s Guild DC   Undated
               Miscellaneous Cover Sheet       Public Charter School
MJ-PL-00043273                                 The Children’s Guild DC   02/23/16
               Letter of Invitation            Public Charter School
MJ-PL-00043275 Acknowledgement of                                        03/02/16
               Referral to Special             The Children’s Guild DC
               Education Letter                Public Charter School
MJ-PL-00043276 Final Eligibility               The Children’s Guild DC   03/02/16
               Determination Report            Public Charter School
MJ-PL-00043281 Consent for Initial Provision                             03/25/16
               of Special Education and        The Children’s Guild DC
               Related Services                Public Charter School
MJ-PL-00043282 Parent/Guardian Letter of       The Children’s Guild DC   02/19/16
               Invitation                      Public Charter School
MJ-PL-00043283 Disability Worksheet: Other     The Children’s Guild DC   03/02/16
               Health Impairment               Public Charter School
MJ-PL-00043285 Referral Acknowledgement        The Children’s Guild DC   Undated
               Documentation Cover Sheet       Public Charter School
MJ-PL-00043286 Prior Written Notice -                                    03/02/16
               Proceed with Evaluation
               Process (After Referral or      The Children’s Guild DC
               Prior to Reevaluation)          Public Charter School
MJ-PL-00043288 Prior Written Notice -                                    03/02/16
               Determination of Special
               Education Eligibility or        The Children’s Guild DC
               Non-Eligibility                 Public Charter School




                                         107
   Case 1:18-cv-01901-EGS Document 74-14 Filed 07/19/21 Page 110 of 120




MJ-PL-00043290                                 Friendship Public Charter   11/06/14
                                               School Blow Pierce
                 Letter of Invitation          Elementary
MJ-PL-00043291                                 Friendship Public Charter   11/06/14
                                               School Blow Pierce
               Unspecified                     Elementary
MJ-PL-00043292 Acknowledgement of              Friendship Public Charter   11/06/14
               Referral to Special             School Blow Pierce
               Education Letter                Elementary
MJ-PL-00043293                                 Friendship Public Charter   11/06/14
                                               School Blow Pierce
                 Analysis of Existing Data     Elementary
MJ-PL-00043295                                 Friendship Public Charter   11/25/14
               Consent for Initial             School Blow Pierce
               Evaluation/Reevaluation         Elementary
MJ-PL-00043296 Prior Written Notice - Do                                   02/13/15
               not proceed further with
               Evaluation Process after IEP    Friendship Public Charter
               Team Analyzes Existing          School Blow Pierce
               Data                            Elementary
MJ-PL-00043298                                 DCPS Office of Special      10/31/18
               Letter of Invitation            Education
MJ-PL-00043300                                 DCPS Office of Special      10/31/18
               Letter of Invitation            Education
MJ-PL-00043302                                 DCPS Office of Special      11/28/18
               Evaluation Summary Report       Education
MJ-PL-00043305 Acknowledgement of                                          10/01/18
               Referral to Special             DCPS Office of Special
               Education Letter                Education
MJ-PL-00043306 Final Eligibility               DCPS Office of Special      11/30/18
               Determination Report            Education
MJ-PL-00043312                                 DCPS Office of Special      10/01/18
               Analysis of Existing Data       Education
MJ-PL-00043313 Information Reviewed            DCPS Office of Special      Undated
               Cover Sheet                     Education
MJ-PL-00043314 OSSE Medicaid Parental          DCPS Office of Special      12/03/19
               Consent Form Cover Sheet        Education
MJ-PL-00043315 Parent/Guardian Letter of       DCPS Office of Special      12/05/19
               Invitation                      Education
MJ-PL-00043316 Parent/Guardian Letter of       DCPS Office of Special      12/06/18
               Invitation                      Education
MJ-PL-00043317 Parent/Guardian Letter of       DCPS Office of Special      12/06/18
               Invitation                      Education
MJ-PL-00043318 Prior Written Notice -          DCPS Office of Special      10/01/18
               Proceed with Evaluation         Education



                                         108
  Case 1:18-cv-01901-EGS Document 74-14 Filed 07/19/21 Page 111 of 120




                 Process (After Referral or
                 Prior to Reevaluation)
MJ-PL-00043319   Prior Written Notice -                                         11/28/18
                 Determination of Special
                 Education Eligibility or       DCPS Office of Special
                 Non-Eligibility                Education
MJ-PL-00043320   Prior Written Notice -         DCPS Office of Special          12/20/18
                 Development of IEP             Education
MJ-PL-00043321   Prior Written Notice -         DCPS Office of Special          12/05/19
                 Development of IEP             Education
MJ-PL-00043322   IEP Progress Report -          DCPS Office of Special          11/15/19
                 Annual Goals                   Education
MJ-PL-00043326   Individualized Education       DCPS Office of Special          11/02/20
                 Program (IEP)                  Education
MJ-PL-00043335                                  Social Justice Public Charter   10/27/20
                 Service Tracker                School
MJ-PL-00043337                                  Social Justice Public Charter   02/01/21
                 Service Tracker                School
MJ-PL-00043339                                  Social Justice Public Charter   11/30/20
                 Service Tracker                School
MJ-PL-00043340                                  Social Justice Public Charter   12/22/20
                 Service Tracker                School
MJ-PL-00043342                                  Social Justice Public Charter   10/29/20
                 Service Tracker                School
MJ-PL-00043344   Amended Individualized         Social Justice Public Charter   10/30/20
                 Education Program (IEP)        School
MJ-PL-00043353   IEP Team Mandatory             Social Justice Public Charter   10/30/20
                 Participant Excusal Form       School
MJ-PL-00043354   Parent/Guardian Letter of      Social Justice Public Charter   01/12/21
                 Invitation                     School
MJ-PL-00043355   Parent/Guardian Letter of      Social Justice Public Charter   10/30/20
                 Invitation                     School
MJ-PL-00043357   Parent/Guardian Letter of      Social Justice Public Charter   10/30/20
                 Invitation                     School
MJ-PL-00043359   IEP Progress Report -          Social Justice Public Charter   12/15/20
                 Annual Goals                   School
MJ-PL-00043362                                  DCPS Office of Special          06/14/19
               Service Tracker                  Education
MJ-PL-00043391 IEP Progress Report -            DCPS Office of Special          06/01/20
               Annual Goals                     Education
MJ-PL-00043429 Referral Acknowledgement         The Children’s Guild DC         Undated
               Documentation Cover Sheet        Public Charter School
MJ-PL-00043430 Referral Acknowledgement         The Children’s Guild DC         Undated
               Documentation Cover Sheet        Public Charter School




                                          109
   Case 1:18-cv-01901-EGS Document 74-14 Filed 07/19/21 Page 112 of 120




MJ-PL-00043431                                 Friendship Public Charter   11/06/14
                                               School Blow Pierce
               Unspecified                     Elementary
MJ-PL-00043432 Consent for Initial             DCPS Office of Special      10/01/18
               Evaluation/Reevaluation         Education
MJ-PL-00043433 Individualized Education        DCPS Office of Special      12/17/18
               Program (IEP)                   Education
MJ-PL-00043434 Extended School Year                                        12/17/18
               (ESY) Services Eligibility      DCPS Office of Special
               Worksheet                       Education
MJ-PL-00043436 Extended School Year                                        12/17/18
               (ESY) Services Eligibility      DCPS Office of Special
               Worksheet                       Education
MJ-PL-00043438 Eligibility Category            DCPS Office of Special      12/17/18
               Worksheet                       Education
MJ-PL-00043445 Eligibility Category            DCPS Office of Special      12/17/18
               Worksheet                       Education
MJ-PL-00043452 Procedural Safeguards           DCPS Office of Special      12/17/18
               Documentation Cover Sheet       Education
MJ-PL-00043454 Procedural Safeguards           DCPS Office of Special      12/17/18
               Documentation Cover Sheet       Education
MJ-PL-00043456 IEP Team Meeting                DCPS Office of Special      Undated
               Agenda/Notes                    Education                   (Grade 4)
MJ-PL-00043461 IEP Team Meeting                DCPS Office of Special      Undated
               Agenda/Notes                    Education                   (Grade 4)
MJ-PL-00043466 Disability Worksheet: Other     DCPS Office of Special      11/30/18
               Health Impairment               Education
MJ-PL-00043468 Disability Worksheet: Other     DCPS Office of Special      11/30/18
               Health Impairment               Education
MJ-PL-00043470 Consent for Initial Provision                               11/28/18
               of Special Education and        DCPS Office of Special
               Related Services                Education
MJ-PL-00043471 Consent for Initial Provision                               11/28/18
               of Special Education and        DCPS Office of Special
               Related Services                Education
MJ-PL-00043472 Individualized Education        DCPS Office of Special      11/25/19
               Program (IEP)                   Education
MJ-PL-00043473 Procedural Safeguards           DCPS Office of Special      12/03/19
               Documentation Cover Sheet       Education
MJ-PL-00043475 IEP Team Meeting                DCPS Office of Special      Undated
               Agenda/Notes                    Education                   (Grade 5)
MJ-PL-00043480 Extended School Year                                        12/03/19
               (ESY) Services Eligibility      DCPS Office of Special
               Worksheet                       Education
MJ-PL-00043482 Eligibility Category            DCPS Office of Special      12/03/19
               Worksheet                       Education


                                         110
   Case 1:18-cv-01901-EGS Document 74-14 Filed 07/19/21 Page 113 of 120




MJ-PL-00043489 Confidential Comprehensive       DCPS Office of Special          11/15/18
               Psychological Evaluation         Education
MJ-PL-00043509 Confidential Comprehensive       DCPS Office of Special          11/15/18
               Psychological Evaluation         Education
MJ-PL-00043529                                  DCPS Office of Special          10/01/18
               Unspecified                      Education
MJ-PL-00043530 Standard IEP Amendment           Social Justice Public Charter   09/14/20
               Form (Parent Initiated)          School
MJ-PL-00043532 Special Education (excel         DCPS Office of Special          2020-2021
               spreadsheet)                     Education
MJ-PL-00045468                                                                  Multiple
               Multiple Documents (126          Hillcrest Children & Family     Dates
               pages)                           Center                          (2019-2021
MJ-PL-00049305                                                                  Multiple
                                                                                Dates
                 Multiple Documents (52         Hillcrest Children & Family     (2018-
                 pages)                         Center                          2019)
MJ-PL-00049357                                  Hillcrest Children & Family     05/14/20
                 Mental Status Exam (MSE)       Center
MJ-PL-00049359                                  Hillcrest Children & Family     05/14/20
                 Demographic Information        Center
MJ-PL-00049363                                  Hillcrest Children & Family     07/11/18
                 Mental Status Exam (MSE)       Center
MJ-PL-00049365                                  Hillcrest Children & Family     07/11/18
                 Demographic Information        Center
MJ-PL-00049369                                  Hillcrest Children & Family     12/14/18
                 Nursing Encounter Note         Center
MJ-PL-00049371                                  Hillcrest Children & Family     01/19/19
                 Child Psychiatric Note         Center
MJ-PL-00049373                                  Hillcrest Children & Family     12/19/18
                 Child Psychiatric Note         Center
MJ-PL-00049375                                  Hillcrest Children & Family     10/26/18
                 Child Psychiatric Note         Center
MJ-PL-00049377                                  Hillcrest Children & Family     10/03/18
                 Nursing Encounter Note         Center
MJ-PL-00049379                                  Hillcrest Children & Family     08/31/18
                 Child Psychiatric Note         Center
MJ-PL-00049381                                  Hillcrest Children & Family     10/23/18
                 Child Encounter Note           Center
MJ-PL-00049383                                  Hillcrest Children & Family     06/24/20
                 Treatment Plan Cover Page      Center
MJ-PL-00049387                                  Hillcrest Children & Family     12/21/19
                 Treatment Plan Cover Page      Center
MJ-PL-00049391                                  Hillcrest Children & Family     02/08/19
                 Treatment Plan                 Center



                                          111
   Case 1:18-cv-01901-EGS Document 74-14 Filed 07/19/21 Page 114 of 120




MJ-PL-00049395                                   Hillcrest Children & Family   08/15/18
               Treatment Plan                    Center
MJ-PL-00052282 Prior Written Notice - Do                                       02/13/15
               not proceed further with
               Evaluation Process after IEP      Friendship Public Charter
               Team Analyzes Existing            School Blow Pierce
               Data                              Elementary
MJ-PL-00052289 Disability Worksheet: Other                                     03/02/16
               Health Impairment, Final
               Eligibility Determination         The Children’s Guild DC
               Report                            Public Charter School
MJ-PL-00052302                                                                 Multiple
                                                                               Dates
                  Multiple Documents (91         DCPS Office of Special        (2018-
                  pages)                         Education                     2019)
MJ-PL-00052393                                                                 Multiple
                                                                               Dates
                  Multiple Documents (55         DCPS Office of Special        (2019-
                  pages)                         Education                     2020)

D.D.

Beginning Bates   Document Name/Type             Agency/Provider/School        Date
Number
MJ-PL-00044496    Multiple Documents (114        Community Connections         Multiple
                  pages)                                                       Dates
                                                                               (2019-
                                                                               2021)
MJ-PL-00062978    Multiple Documents (114        Community Connections         Multiple
                  pages)                                                       Dates
                                                                               (2019-
                                                                               2021)
MJ-PL-00063473    Unspecified                    DC Preparatory Academy        03/31/14
                                                 Public Charter School
MJ-PL-00063474    Referral Acknowledgement       DC Preparatory Academy        02/23/16
                  Documentation Cover Sheet      Public Charter School
MJ-PL-00063475    Unspecified                    DC Preparatory Academy        Multiple
                                                 Public Charter School         years
MJ-PL-00063476    Unspecified                    DC Preparatory Academy        Undated
                                                 Public Charter School
MJ-PL-00063477    Unspecified                    DC Preparatory Academy        Undated
                                                 Public Charter School
MJ-PL-00063478    Unspecified                    DC Preparatory Academy        Undated
                                                 Public Charter School
MJ-PL-00063479    Unspecified                    DC Preparatory Academy        Undated
                                                 Public Charter School


                                           112
  Case 1:18-cv-01901-EGS Document 74-14 Filed 07/19/21 Page 115 of 120




MJ-PL-00063480   Unspecified                     DC Preparatory Academy       Undated
                                                 Public Charter School
MJ-PL-00063481   Unspecified                     Thurgood Marshall Academy    Undated
                                                 Public Charter High School
MJ-PL-00063482   Unspecified                     Thurgood Marshall Academy    Undated
                                                 Public Charter High School
MJ-PL-00063483   Unspecified                     Thurgood Marshall Academy    2020-2021
                                                 Public Charter High School
MJ-PL-00063484   Service Tracker                 DC Preparatory Academy       01/12/15
                                                 Public Charter School
MJ-PL-00063485   Service Tracker                 DC Preparatory Academy       11/01/13
                                                 Public Charter School
MJ-PL-00063486   Unspecified (incomplete         DC Preparatory Academy       11/01/13
                 scan)                           Public Charter School
MJ-PL-00063487   Unspecified (incomplete         DC Preparatory Academy       Undated
                 scan)                           Public Charter School
MJ-PL-00063488   Service Tracker                 DC Preparatory Academy       01/31/14
                                                 Public Charter School
MJ-PL-00063489   Service Tracker                 DC Preparatory Academy       06/11/14
                                                 Public Charter School
MJ-PL-00063490   Service Tracker                 DC Preparatory Academy       02/28/14
                                                 Public Charter School
MJ-PL-00063491   Unspecified (incomplete         DC Preparatory Academy       Undated
                 scan)                           Public Charter School
MJ-PL-00063492   Service Tracker                 DC Preparatory Academy       11/04/14
                                                 Public Charter School
MJ-PL-00063493   Service Tracker                 DC Preparatory Academy       09/30/14
                                                 Public Charter School
MJ-PL-00063494   Service Tracker                 DC Preparatory Academy       05/01/14
                                                 Public Charter School
MJ-PL-00063495   Unspecified (incomplete         DC Preparatory Academy       09/30/13
                 scan)                           Public Charter School
MJ-PL-00063496   Service Tracker                 DC Preparatory Academy       09/27/13
                                                 Public Charter School
MJ-PL-00063497   Service Tracker                 DC Preparatory Academy       06/18/13
                                                 Public Charter School
MJ-PL-00063498   Unspecified (incomplete         DC Preparatory Academy       Undated
                 scan)                           Public Charter School
MJ-PL-00063499   Service Tracker                 DC Preparatory Academy       12/26/12
                                                 Public Charter School
MJ-PL-00063500   Service Tracker                 DC Preparatory Academy       02/02/13
                                                 Public Charter School
MJ-PL-00063501   Unspecified (incomplete         DC Preparatory Academy       02/03/13
                 scan)                           Public Charter School
MJ-PL-00063502   Unspecified (incomplete         DC Preparatory Academy       12/03/12
                 scan)                           Public Charter School


                                           113
  Case 1:18-cv-01901-EGS Document 74-14 Filed 07/19/21 Page 116 of 120




MJ-PL-00063503   Service Tracker                 DC Preparatory Academy   12/03/12
                                                 Public Charter School
MJ-PL-00063504   Service Tracker                 DC Preparatory Academy   04/30/13
                                                 Public Charter School
MJ-PL-00063505   Unspecified (incomplete         DC Preparatory Academy   Undated
                 scan)                           Public Charter School
MJ-PL-00063506   Service Tracker                 DC Preparatory Academy   09/27/12
                                                 Public Charter School
MJ-PL-00063507   Unspecified (incomplete         DC Preparatory Academy   09/27/12
                 scan)                           Public Charter School
MJ-PL-00063508   Service Tracker                 DC Preparatory Academy   06/08/12
                                                 Public Charter School
MJ-PL-00063509   Service Tracker                 DC Preparatory Academy   06/03/13
                                                 Public Charter School
MJ-PL-00063511   Unspecified (incomplete         DC Preparatory Academy   11/01/12
                 scan)                           Public Charter School
MJ-PL-00063512   Service Tracker                 DC Preparatory Academy   11/01/12
                                                 Public Charter School
MJ-PL-00063513   Service Tracker                 DC Preparatory Academy   03/09/15
                                                 Public Charter School
MJ-PL-00063514   Service Tracker                 DC Preparatory Academy   03/09/15
                                                 Public Charter School
MJ-PL-00063515   Service Tracker                 DC Preparatory Academy   03/04/13
                                                 Public Charter School
MJ-PL-00063516   Unspecified (incomplete         DC Preparatory Academy   03/04/13
                 scan)                           Public Charter School
MJ-PL-00063517   Service Tracker                 DC Preparatory Academy   09/03/13
                                                 Public Charter School
MJ-PL-00063518   Unspecified (incomplete         DC Preparatory Academy   03/29/13
                 scan)                           Public Charter School
MJ-PL-00063519   Service Tracker                 DC Preparatory Academy   03/29/13
                                                 Public Charter School
MJ-PL-00063520   Service Tracker                 DC Preparatory Academy   05/02/12
                                                 Public Charter School
MJ-PL-00063521   Service Tracker                 DC Preparatory Academy   12/04/14
                                                 Public Charter School
MJ-PL-00063522   Service Tracker                 DC Preparatory Academy   01/14/14
                                                 Public Charter School
MJ-PL-00063523   Unspecified (incomplete         DC Preparatory Academy   01/14/14
                 scan)                           Public Charter School
MJ-PL-00063524   Service Tracker                 DC Preparatory Academy   01/14/14
                                                 Public Charter School
MJ-PL-00063525   Unspecified (incomplete         DC Preparatory Academy   01/14/14
                 scan)                           Public Charter School
MJ-PL-00063526   Service Tracker                 DC Preparatory Academy   01/14/14
                                                 Public Charter School


                                           114
  Case 1:18-cv-01901-EGS Document 74-14 Filed 07/19/21 Page 117 of 120




MJ-PL-00063527   Service Tracker             DC Preparatory Academy   01/14/14
                                             Public Charter School
MJ-PL-00063528   Service Tracker             DC Preparatory Academy   06/03/14
                                             Public Charter School
MJ-PL-00063529   Service Tracker             DC Preparatory Academy   04/02/14
                                             Public Charter School
MJ-PL-00063530   Service Tracker             DC Preparatory Academy   03/16/15
                                             Public Charter School
MJ-PL-00063531   Prior Written Notice -      DC Preparatory Academy   03/13/15
                 Determination of Special    Public Charter School
                 Education Eligibility or
                 Non-Eligibility
MJ-PL-00063532   Evaluation Summary Report DC Preparatory Academy     03/13/15
                                             Public Charter School
MJ-PL-00063545   Prior Written Notice -      DC Preparatory Academy   03/13/15
                 Proceed with Evaluation     Public Charter School
                 Process (After Referral or
                 Prior to Reevaluation)
MJ-PL-00063547   Analysis of Existing Data   DC Preparatory Academy   01/17/12
                                             Public Charter School
MJ-PL-00063550   MDT Meeting Notes: IEP      DC Preparatory Academy   03/17/15
                                             Public Charter School
MJ-PL-00063551   Miscellaneous Cover Sheet DC Preparatory Academy     05/08/14
                                             Public Charter School
MJ-PL-00063552   Meeting Notes: Annual IEP DC Preparatory Academy     03/14/14
                                             Public Charter School
MJ-PL-00063555   District of Columbia Notice DC Preparatory Academy   03/14/14
                 of Procedural Safeguards    Public Charter School
                 Rights of Parents of
                 Students with Disabilities
MJ-PL-00063556   Prior Written Notice -      DC Preparatory Academy   03/14/14
                 Amendment of IEP            Public Charter School
MJ-PL-00063557   MDT Meeting Notes: IEP      DC Preparatory Academy   03/14/14
                                             Public Charter School
MJ-PL-00063567   Miscellaneous Cover Sheet DC Preparatory Academy     02/24/16
                                             Public Charter School
MJ-PL-00063568   Letter of Invitation        DC Preparatory Academy   03/03/15
                                             Public Charter School
MJ-PL-00063570   Letter of Invitation        DC Preparatory Academy   04/11/12
                                             Public Charter School
MJ-PL-00063572   Evaluation Summary Report DC Preparatory Academy     03/13/15
                                             Public Charter School
MJ-PL-00063585   Evaluation Summary Report DC Preparatory Academy     04/11/12
                                             Public Charter School




                                       115
  Case 1:18-cv-01901-EGS Document 74-14 Filed 07/19/21 Page 118 of 120




MJ-PL-00063591   Acknowledgement of              DC Preparatory Academy   02/23/16
                 Referral to Special             Public Charter School
                 Education Letter
MJ-PL-00063592   Acknowledgement of              DC Preparatory Academy   01/13/12
                 Referral to Special             Public Charter School
                 Education Letter
MJ-PL-00063593   Prior Written Notice -          DC Preparatory Academy   04/11/12
                 Identification                  Public Charter School
MJ-PL-00063595   Final Eligibility               DC Preparatory Academy   04/11/12
                 Determination Report            Public Charter School
MJ-PL-00063604   Final Eligibility               DC Preparatory Academy   03/12/15
                 Determination Report            Public Charter School
MJ-PL-00063611   Confidential Psycho-            DC Preparatory Academy   02/13/12
                 Educational Evaluation          Public Charter School
MJ-PL-00063628   Confidential Psycho-            DC Preparatory Academy   02/13/12
                 Educational Evaluation          Public Charter School
MJ-PL-00063645   Confidential Psycho-            DC Preparatory Academy   02/13/12
                 Educational Evaluation          Public Charter School
MJ-PL-00063662   Confidential Speech and         DC Preparatory Academy   03/15/12
                 Language Evaluation             Public Charter School
MJ-PL-00063667   Confidential Speech and         DC Preparatory Academy   03/15/12
                 Language Evaluation             Public Charter School
MJ-PL-00063672   Analysis of Existing Data       DC Preparatory Academy   01/17/12
                                                 Public Charter School
MJ-PL-00063677   Analysis of Existing Data       DC Preparatory Academy   03/03/15
                                                 Public Charter School
MJ-PL-00063681   Analysis of Existing Data       DC Preparatory Academy   01/17/12
                                                 Public Charter School
MJ-PL-00063684   Prior Written Notice -          DC Preparatory Academy   01/13/12
                 Evaluation                      Public Charter School
MJ-PL-00063686   Consent for Initial             DC Preparatory Academy   12/09/14
                 Evaluation/Reevaluation         Public Charter School
MJ-PL-00063687   Consent for Initial             DC Preparatory Academy   02/21/12
                 Evaluation/Reevaluation         Public Charter School
MJ-PL-00063688   Consent for Initial             DC Preparatory Academy   04/17/12
                 Evaluation/Reevaluation         Public Charter School
MJ-PL-00063689   Prior Written Notice            DC Preparatory Academy   03/19/13
                                                 Public Charter School
MJ-PL-00063691   Prior Written Notice            DC Preparatory Academy   Undated
                                                 Public Charter School
MJ-PL-00063693   Prior Written Notice            DC Preparatory Academy   05/03/12
                                                 Public Charter School
MJ-PL-00063695   Extended School Year            DC Preparatory Academy   Undated
                 (ESY) Services Eligibility      Public Charter School
                 Worksheet



                                           116
  Case 1:18-cv-01901-EGS Document 74-14 Filed 07/19/21 Page 119 of 120




MJ-PL-00063696   Amended Individualized          DC Preparatory Academy   02/02/15
                 Education Program (IEP)         Public Charter School
MJ-PL-00063707   Consent for Initial Provision   DC Preparatory Academy   03/03/15
                 of Special Education and        Public Charter School
                 Related Services
MJ-PL-00063708   Consent for Initial Provision   DC Preparatory Academy   04/26/12
                 of Special Education and        Public Charter School
                 Related Services
MJ-PL-00063709   Parent/Guardian Letter of       DC Preparatory Academy   03/14/14
                 Invitation                      Public Charter School
MJ-PL-00063710   Parent/Guardian Letter of       DC Preparatory Academy   04/15/12
                 Invitation                      Public Charter School
MJ-PL-00063711   Parent/Guardian Letter of       DC Preparatory Academy   03/19/13
                 Invitation                      Public Charter School
MJ-PL-00063712   Parent/Guardian Letter of       DC Preparatory Academy   03/19/13
                 Invitation                      Public Charter School
MJ-PL-00063713   Disability Worksheet:           DC Preparatory Academy   03/12/15
                 Specific Learning Disability    Public Charter School
MJ-PL-00063718   Disability Worksheet:           DC Preparatory Academy   03/12/15
                 Specific Learning Disability    Public Charter School
MJ-PL-00063723   Disability Worksheet:           DC Preparatory Academy   03/13/15
                 Speech or Language              Public Charter School
                 Impairment
MJ-PL-00063725   Disability Worksheet:           DC Preparatory Academy   03/13/15
                 Speech or Language              Public Charter School
                 Impairment
MJ-PL-00063727   Disability Worksheet:           DC Preparatory Academy   04/11/12
                 Speech or Language              Public Charter School
                 Impairment
MJ-PL-00063729   Prior Written Notice -          DC Preparatory Academy   03/13/15
                 Proceed with Evaluation         Public Charter School
                 Process (After Referral or
                 Prior to Reevaluation)
MJ-PL-00063731   Prior Written Notice - Do       DC Preparatory Academy   02/24/16
                 not proceed further with        Public Charter School
                 Evaluation Process after
                 IEP Team Analyzes
                 Existing Data
MJ-PL-00063733   Prior Written Notice -          DC Preparatory Academy   03/13/15
                 Determination of Special        Public Charter School
                 Education Eligibility or
                 Non-Eligibility
MJ-PL-00063734   Prior Written Notice -          DC Preparatory Academy   03/14/14
                 Amendment of IEP                Public Charter School
MJ-PL-00063735   Procedural Safeguards           DC Preparatory Academy   02/24/16
                 Documentation Cover Sheet       Public Charter School


                                          117
  Case 1:18-cv-01901-EGS Document 74-14 Filed 07/19/21 Page 120 of 120




MJ-PL-00063736   IEP Progress Report -        DC Preparatory Academy   02/10/14
                 Annual Goals                 Public Charter School
MJ-PL-00063742   IEP Progress Report -        DC Preparatory Academy   02/05/15
                 Annual Goals                 Public Charter School
MJ-PL-00063746   IEP Progress Report -        DC Preparatory Academy   11/14/14
                 Annual Goals                 Public Charter School
MJ-PL-00063750   IEP Progress Report -        DC Preparatory Academy   11/05/13
                 Annual Goals                 Public Charter School
MJ-PL-00063756   IEP Progress Report -        DC Preparatory Academy   06/18/13
                 Annual Goals                 Public Charter School
MJ-PL-00063760   IEP Progress Report -        DC Preparatory Academy   05/01/13
                 Annual Goals                 Public Charter School
MJ-PL-00063764   IEP Progress Report -        DC Preparatory Academy   02/06/13
                 Annual Goals                 Public Charter School
MJ-PL-00063768   IEP Progress Report -        DC Preparatory Academy   06/11/12
                 Annual Goals                 Public Charter School
MJ-PL-00063772   IEP Progress Report -        DC Preparatory Academy   11/08/12
                 Annual Goals                 Public Charter School
MJ-PL-00063776   IEP Progress Report -        DC Preparatory Academy   04/29/14
                 Annual Goals                 Public Charter School
MJ-PL-00063781   Individualized Education     DC Preparatory Academy   03/14/14
                 Report (IEP)                 Public Charter School
MJ-PL-00063782   Individualized Education     DC Preparatory Academy   03/14/14
                 Report (IEP)                 Public Charter School
MJ-PL-00063792   Individualized Education     DC Preparatory Academy   03/19/13
                 Program (IEP)                Public Charter School
MJ-PL-00063801   Individualized Education     DC Preparatory Academy   04/11/12
                 Program (IEP)                Public Charter School
MJ-PL-00063810   Unspecified (incomplete      DC Preparatory Academy   06/03/12
                 scan)                        Public Charter School
MJ-PL-00063811   Service Tracker              DC Preparatory Academy   06/03/12
                                              Public Charter School
MJ-PL-00063812   Unspecified                  DC Preparatory Academy   Multiple
                                              Public Charter School    date ranges
MJ-PL-00063813   Unspecified                  DC Preparatory Academy   Multiple
                                              Public Charter School    date ranges
MJ-PL-00063814   Consent for Initial          DC Preparatory Academy   12/09/14
                 Evaluation/Reevaluation      Public Charter School
MJ-PL-00063815   Standard IEP Amendment       DC Preparatory Academy   01/26/15
                 Form (LEA Initiated)         Public Charter School




                                        118
